--------------------------------------------------------------------------------

Exhibit 10.1

EXECUTION COPY



Published CUSIP Number: 46635MAC1
Revolver CUSIP Number: 46635MAD9
Term Loan A CUSIP Number: 46635MAE7
Bullet Term Loan CUSIP Number: 46635MAF4



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT



Dated as of June 4, 2010



among



JACK HENRY & ASSOCIATES, INC.,
as Borrower,



CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME
PARTY HERETO,
as Guarantors



THE LENDERS PARTIES HERETO,



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent



BANK OF AMERICA, N.A.,
as Syndication Agent



and



JPMORGAN CHASE BANK, N.A.,
REGIONS BANK



and



U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents





--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC



and



BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Runners



Prepared by:

Moore&VanAllen



--------------------------------------------------------------------------------



TABLE OF CONTENTS

   

SECTION 1 DEFINITIONS

1

 

1.1

Definitions.

1

 

1.2

Computation of Time Periods.

28

 

1.3

Accounting Terms.

29

SECTION 2 CREDIT FACILITY

29

 

2.1

Revolving Loans.

29

 

2.2

Term Loan A; Bullet Term Loan.

31

 

2.3

Swingline Loan Subfacility.

34

 

2.4

Letter of Credit Subfacility.

37

 

2.5

Additional Loans.

40

 

2.6

Default Rate.

42

 

2.7

Extension and Conversion.

43

 

2.8

Prepayments.

44

 

2.9

Termination and Reduction of Commitments

46

 

2.10

Fees.

47

 

2.11

Computation of Interest and Fees.

48

 

2.12

Pro Rata Treatment and Payments.

48

 

2.13

Non-Receipt of Funds by the Administrative Agent.

50

 

2.14

Inability to Determine Interest Rate.

51

 

2.15

Illegality.

52

 

2.16

Yield Protection.

52

 

2.17

Indemnity.

54

 

2.18

Taxes.

54

 

2.19

Indemnification; Nature of Issuing Lender's Duties.

57

 

2.20

Replacement of Lenders.

58

 

2.21

Defaulting Lenders.

59

SECTION 3 REPRESENTATIONS AND WARRANTIES

59

 

3.1

Existing Indebtedness.

60

 

3.2

Financial Statements.

60

 

3.3

No Material Adverse Change.

60

 

3.4

Organization; Existence.

60

 

3.5

Authorization; Power; Enforceable Obligations.

61

 

3.6

Consent; Government Authorizations.

61

 

3.7

No Material Litigation.

61

 

3.8

No Default.

62

 

3.9

Taxes.

62

 

3.10

ERISA.

62

 

3.11

Governmental Regulations, Etc.

63

 

3.12

Subsidiaries.

64

 

3.13

Use of Proceeds.

64

 

3.14

Contractual Obligations; Compliance with Laws; No Conflicts.

65

 

3.15

Accuracy and Completeness of Information.

65

 

3.16

Environmental Matters.

65

 

3.17

Solvency.

66

 

3.18

No Burdensome Restrictions.

67

 

3.19

Title to Property; Leases.

67

 

3.20

Insurance.

67

 

3.21

Licenses and Permits.

67

 

3.22

Anti-Terrorism Laws.

67

 

3.23

Consummation of Acquisition.

68

 

3.24

Collateral Representations.

68

 

3.25

Pledge Agreement.

68

 

3.26

Compliance with OFAC Rules and Regulations.

69

 

3.27

Classification of Senior Indebtedness.

69

 

3.28

Labor Matters.

69

 

3.29

Material Contracts.

70

SECTION 4 CONDITIONS

70

 

4.1

Conditions to Closing.

70

 

4.2

Conditions to All Extensions of Credit.

74

SECTION 5 AFFIRMATIVE COVENANTS

75

 

5.1

Financial Statements.

76

 

5.2

Certificates; Other Information.

77

 

5.3

Notices.

78

 

5.4

Maintenance of Existence; Compliance with Laws; Contractual Obligations.

79

 

5.5

Maintenance of Property; Insurance.

79

 

5.6

Inspection of Property; Books and Records; Discussions.

80

 

5.7

Use of Proceeds.

80

 

5.8

Additional Guarantors.

80

 

5.9

Financial Covenants.

81

 

5.10

Payment of Obligations.

81

 

5.11

Environmental Laws.

82

 

5.12

Pledged Assets.

82

 

5.13

Further Assurances; Post-Closing Requirements.

83

SECTION 6 NEGATIVE COVENANTS

84

 

6.1

Indebtedness.

84

 

6.2

Liens.

85

 

6.3

Nature of Business.

85

 

6.4

Mergers, Sale of Assets and Indebtedness of Subsidiaries.

85

 

6.5

Advances, Investments and Loans.

86

 

6.6

Transactions with Affiliates.

88

 

6.7

Fiscal Year; Organizational Documents; Material Contracts; Subordinated
Indebtedness.

88

 

6.8

Limitation on Restricted Actions.

89

 

6.9

Restricted Payments.

89

 

6.10

Sale Leasebacks.

90

 

6.11

No Further Negative Pledges.

90

SECTION 7 EVENTS OF DEFAULT

91

 

7.1

Events of Default.

91

 

7.2

Acceleration; Remedies.

94

SECTION 8 AGENCY PROVISIONS

95

 

8.1

Appointment and Authority.

95

 

8.2

Nature of Duties.

95

 

8.3

Exculpatory Provisions.

95

 

8.4

Reliance by Administrative Agent.

96

 

8.5

Notice of Default.

97

 

8.6

Non-Reliance on Administrative Agent and Other Lenders.

97

 

8.7

Indemnification.

98

 

8.8

Administrative Agent in Its Individual Capacity.

98

 

8.9

Successor Administrative Agent.

98

 

8.10

Collateral and Guaranty Matters.

99

 

8.11

Bank Products.

100

SECTION 9 GUARANTY

101

 

9.1

The Guaranty.

101

 

9.2

Bankruptcy.

102

 

9.3

Nature of Liability.

102

 

9.4

Independent Obligation.

103

 

9.5

Authorization.

103

 

9.6

Reliance.

103

 

9.7

Waiver.

104

 

9.8

Limitation on Enforcement.

105

 

9.9

Confirmation of Payment.

105

SECTION 10 MISCELLANEOUS

106

 

10.1

Amendments and Waivers.

106

 

10.2

Notices.

109

 

10.3

No Waiver; Cumulative Remedies.

111

 

10.4

Survival of Representations and Warranties.

111

 

10.5

Payment of Expenses and Taxes.

111

 

10.6

Successors and Assigns; Participations; Purchasing Lenders.

112

 

10.7

Adjustments; Set-off.

116

 

10.8

Table of Contents and Section Headings.

117

 

10.9

Counterparts.

117

 

10.10

Effectiveness.

117

 

10.11

Severability.

117

 

10.12

Integration.

117

 

10.13

GOVERNING LAW.

118

 

10.14

Arbitration.

118

 

10.15

Consent to Jurisdiction and Service of Process.

119

 

10.16

Confidentiality.

120

 

10.17

Acknowledgments.

121

 

10.18

Waivers of Jury Trial.

121

 

10.19

Patriot Act Notice.

122

 

10.20

Resolution of Drafting Ambiguities.

122

 

10.21

Continuing Agreement.

122

 

10.22

Press Releases and Related Matters.

123

 

10.23

Appointment of Borrower.

123

 

10.24

No Advisory or Fiduciary Responsibility.

123





--------------------------------------------------------------------------------



SCHEDULES

         

Schedule 1.1(a)

 

Form of Account Designation Letter

Schedule 1.1(b)

 

Form of Secured Party Designation Notice

Schedule 2.1(a)

 

Lenders and Commitments

Schedule 2.1(b)(i)

 

Form of Notice of Borrowing

Schedule 2.1(e)

 

Form of Revolving Note

Schedule 2.2(a)

 

Form of Term Loan A Note

Schedule 2.2(b)

 

Form of Bullet Term Loan Note

Schedule 2.3(d)

 

Form of Swingline Note

Schedule 2.7

 

Form of Notice of Extension/Conversion

Schedule 2.18

 

2.18 Certificate

Schedule 3.1

 

Indebtedness

Schedule 3.12

 

Subsidiaries

Schedule 3.20

 

Insurance

Schedule 3.24

 

Pledged Capital Stock

Schedule 3.29

 

Material Contracts

Schedule 4.1(d)

 

Form of Secretary's Certificate

Schedule 5.2(b)

 

Form of Officer's Compliance Certificate

Schedule 5.8

 

Form of Joinder Agreement

Schedule 6.2

 

Liens

Schedule 10.6(b)

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT

     THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 4, 2010 (the
"Credit Agreement"), is by and among JACK HENRY & ASSOCIATES, INC., a Delaware
corporation, (the "Borrower"), those Domestic Subsidiaries of the Borrower
identified as "Guarantors" on the signature pages hereto and such other
Subsidiaries of the Borrower as may from time to time become a party hereto (the
"Guarantors"), the lenders named herein and such other lenders as may become a
party hereto (collectively, the "Lenders" and individually, a "Lender") and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders
(in such capacity, the "Administrative Agent").

W I T N E S S E T H

     WHEREAS

, the Borrower, the guarantors party thereto, the lenders party thereto and
Wells Fargo Bank, National Association (successor by merger to Wachovia Bank,
National Association), as administrative agent, are parties to that certain
Credit Agreement dated as of April 19, 2005 (as amended, restated, supplemented
or otherwise modified from time to time, the "Existing Credit Agreement");



     WHEREAS

, the Lenders have agreed to amend and restate the Existing Credit Agreement on
the terms and conditions hereinafter set forth;



     WHEREAS, the Credit Parties (as hereinafter defined) have requested that
the Lenders make loans and other financial accommodations to the Credit Parties
in an aggregate amount of up to $400,000,000, as more particularly described
herein, subject to an increase in such amount as provided in Section 2.5 hereof;
and



     WHEREAS, the Lenders have agreed to make the requested credit facilities
available to the Borrower on the terms and conditions hereinafter set forth.



     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1
DEFINITIONS



1.1     Definitions.





     As used in this Credit Agreement, the following terms shall have the
meanings specified below unless the context otherwise requires:



     "AAA" means the American Arbitration Association.



     "Account Designation Letter" means the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1(a).



     "Acquired Company" means iPay Technologies Holding Company, LLC.

     "Acquisition" means the purchase of the outstanding Capital Stock of the
Acquired Company by the Borrower pursuant to the Acquisition Documents.

     "Acquisition Documents" means (a) that certain Securities Purchase
Agreement dated as of May 6, 2010 by and among the Borrower, as the purchaser,
the Acquired Company, and the holders of all Capital Stock of the Acquired
Company, as the sellers, and (b) any other material agreement, document or
instrument executed in connection with the foregoing, in each case as in effect
on the Closing Date.



     "Administrative Agent" has the meaning set forth in the first paragraph
hereof, together with any successors or assigns.



     "Administrative Agent's Fee Letter" means that certain letter agreement,
dated as of April 20, 2010, among the Administrative Agent, WFS and the
Borrower, as amended, modified, supplemented or replaced from time to time.



     "Administrative Agent's Fees" has the meaning set forth in Section 2.10(d).



     "Administrative Questionnaire" shall mean an Administrative Questionnaire
in a form supplied by the Administrative Agent.



     "Affiliate" means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
"controlled by" a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.



     "Aggregate Revolving Committed Amount" means the aggregate amount of
Commitments in effect from time to time, being initially One Hundred Fifty
Million Dollars ($150,000,000) (as such amount may be increased as provided in
Section 2.5 or reduced as provided in Section 2.9 from time to time).



     "Alternate Base Rate" means, for any day, the rate per annum equal to the
greatest of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b)
the Prime Rate in effect on such day and (c) the sum of (i) LIBOR (as determined
pursuant to the definition of LIBOR), for an Interest Period of one (1) month
commencing on such day plus (ii) the difference between the Applicable
Percentage for LIBOR Rate Loans on such day and the Applicable Percentage for
Alternate Base Rate Loans on such day. If for any reason the Administrative
Agent shall have reasonably determined (which determination shall be conclusive
absent manifest error) that it is unable after due inquiry to ascertain the
Federal Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Alternate Base Rate shall be determined without regard to
clause (a) of thefirst sentence of this definition, until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in LIBOR, the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in LIBOR, the Prime Rate or the
Federal Funds Rate, respectively.



     "Alternate Base Rate Loans" means Loans that bear interest at an interest
rate based on the Alternate Base Rate.



     "Anti-Terrorism Laws" has the meaning set forth in Section 3.22.

     "Applicable Percentage" means, for any day, the rate per annum set forth
below opposite the applicable level then in effect, it being understood that the
Applicable Percentage for (a) Alternate Base Rate Loans shall be the percentage
set forth under the column "Alternate Base Rate Margin", (b) LIBOR Rate Loans
shall be the percentage set forth under the column "LIBOR Rate Margin and Letter
of Credit Fee", (c) the Letter of Credit Fee shall be the percentage set forth
under the column "LIBOR Rate Margin and Letter of Credit Fee" and (d) the Unused
Fee shall be the percentage set forth under the column "Unused Fee":



Applicable Percentage





Level





Leverage Ratio



Alternate
Base Rate
Margin


LIBOR Rate
Margin and
Letter of
Credit Fee




Unused
Fee



I

≥ 2.00 to 1.00

2.000%

3.000%

0.500%

         

II

< 2.00 to 1.00 but
≥1.50 to 1.00

1.500%

2.500%

0.500%

         

III

< 1.50 to 1.00 but
≥1.00 to 1.00

1.250%

2.250%

0.500%

         

IV

<1.00 to 1.00

1.000%

2.000%

0.375%



     The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the financial information
and certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Sections 5.1(a) and (b) and Section
5.2(b) (each an "Interest Determination Date"). Such Applicable Percentage shall
be effective from such Interest Determination Date until the next such Interest
Determination Date. The initial Applicable Percentages shall be based on Level
II until the first Interest Determination Date occurring after the delivery of
the officer's compliance certificate pursuant to Section 5.2(b) for the second
full fiscal quarter to occur following the Closing Date. After the Closing Date,
if the Borrower shall fail to provide the quarterly financial information and
certifications in accordance with the provisions of Sections 5.1(a) and (b) and
Section 5.2(b), the Applicable Percentage from such Interest Determination Date
shall, on the date five (5) Business Days after the date by which the Borrower
was so required to provide such financial information and certifications to the
Administrative Agent and the Lenders, be based on Level I until such time as
such information and certifications are provided, whereupon the Level shall be
determined by the then current Leverage Ratio. In the event that any financial
statement or certification delivered pursuant to Sections 5.1(a) or (b) or
Section 5.2(b) is shown to be inaccurate (regardless of whether this Credit
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an "Applicable Period") than the
Applicable Percentage applied for such Applicable Period, the Borrower shall
immediately (a) deliver to the Administrative Agent a corrected compliance
certificate for such Applicable Period, (b) determine the Applicable Percentage
for such Applicable Period based upon the corrected compliance certificate, and
(c) immediately pay to the Administrative Agent for the benefit of the Lenders
the accrued additional interest and other fees, if any, owing as a result of
such increased Applicable Percentage for such Applicable Period, which payment
shall be promptly distributed by the Administrative Agent to the Lenders
entitled thereto. It is acknowledged and agreed that nothing contained herein
shall limit the rights of the Administrative Agent and the Lenders under the
Credit Documents, including their rights under Sections 2.6 and 7.1.



     

"Approved Fund" means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.





     

"Arbitration Rules" means the Commercial Financial Disputes Arbitration Rules of
the AAA.





     "Asset Disposition" means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise, in a single transaction or in a
series of transactions. The term "Asset Disposition" shall not include the sale,
lease, transfer or other disposition of assets permitted by Subsection 6.4(a)(i)
through (vii).



     "Assignment and Assumption" means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.6), and accepted by the Administrative Agent,
in substantially the form of Schedule 10.6(b) or any other form approved by the
Administrative Agent.



     

"Bank Product" means any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product Provider: (a)
Cash Management Services; (b) products under any Hedging Agreement; and (c)
commercial credit card, purchase card and merchant card services; provided,
however, that for any of the foregoing to be included as "Credit Party
Obligations" for purposes of a distribution under Section 2.12(b), the
applicable Bank Product Provider must have either provided a Secured Party
Designation Notice prior to, concurrently with or within five (5) Business Days
after issuing such Bank Product or provided a Secured Party Designation Notice
within ten (10) days following the Closing Date, in each case, to the
Administrative Agent which shall provide the following information: (i) the
existence of such Bank Product and (ii) the maximum dollar amount (if reasonably
capable of being determined) of obligations arising thereunder (the "Bank
Product Amount"). The Bank Product Amount may be changed from time to time upon
written notice to the Administrative Agent by the Bank Product Provider. Any
Bank Product established from and after the time that the Lenders have received
written notice from the Borrower or the Administrative Agent that an Event of
Default exists, until such Event of Default has been waived in accordance with
Section 10.1, shall not be included as "Credit Party Obligations" for purposes
of a distribution under Section 2.12(b).



     

"Bank Product Amount" shall have the meaning set forth in the definition of Bank
Product.



     

"Bank Product Debt" means the Indebtedness and other obligations of any Credit
Party or Subsidiary relating to Bank Products.



     "Bank Product Provider" means any Person that provides Bank Products to a
Credit Party or any Subsidiary to the extent that (a) such Person is a Lender,
an Affiliate of a Lender or any other Person that was a Lender (or an Affiliate
of a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be an Affiliate of a Lender) under the
Credit Agreement or (b) such Person is a Lender or an Affiliate of a Lender on
the Closing Date and the Bank Product was entered into on or prior to the
Closing Date (even if such Person ceases to be a Lender or such Person's
Affiliate ceases to be an Affiliate of a Lender).



     "Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.



     "Borrower" has the meaning set forth in the first paragraph hereof,
together with any successors or assigns.



     "Bullet Term Loan" shall have the meaning set forth in Section 2.2(b)(i).

     "Bullet Term Loan Commitment" means, with respect to each Bullet Term Loan
Lender, the commitment of such Bullet Term Loan Lender to make its portion of
the Bullet Term Loan in a principal amount equal to such Bullet Term Loan
Lender's Bullet Term Loan Commitment Percentage of the Bullet Term Loan
Committed Amount.

     "Bullet Term Loan Commitment Percentage" means, for any Bullet Term Loan
Lender, the percentage identified as its Bullet Term Loan Commitment Percentage
on Schedule 2.1(a), or in the Assignment and Assumption pursuant to which such
Lender became a Lender hereunder, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of Section
10.6(b).

     "Bullet Term Loan Committed Amount" shall have the meaning set forth in
Section 2.2(b)(i).

     

"Bullet Term Loan Facility" shall have the meaning set forth in Section
2.2(b)(i).



     

"Bullet Term Loan Lender" means a Lender holding a Bullet Term Loan Commitment
or a portion of the outstanding Bullet Term Loan.



     

"Bullet Term Loan Maturity Date" means the date that is six months following the
Closing Date; provided, however, if such date is not a Business Day, the Bullet
Term Loan Maturity Date shall be the next succeeding Business Day.



     

"Bullet Term Loan Note" or "Bullet Term Loan Notes" means the promissory notes
of the Borrower (if any) in favor of any of the Bullet Term Loan Lenders
evidencing the portion of the Bullet Term Loan provided by any such Bullet Term
Loan Lender pursuant to Section 2.2(b)(i), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, extended,
restated, replaced, or supplemented from time to time.





     "Business Day" means any day other than a Saturday, Sunday or legal holiday
on which commercial banks are open for business in Charlotte, North Carolina and
New York, New York; except that when used in connection with a LIBOR Rate Loan,
such day shall also be a day on which dealings between banks are carried on in
London, England in deposits of Dollars.



     "Capital Lease" means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.



     "Capital Stock" means (a) in the case of a corporation, capital stock, (b)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.



     "Cash Equivalents" means (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition ("Government Obligations"), (b)
U.S. dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of (i) any United States commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (ii) bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody's is at least P-1 or the equivalent thereof (any such bank being an
"Approved Bank"), in each case with maturities of not more than 364 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by any domestic corporation with a short
term rating of A-1 (or the equivalent thereof) or better by S&P or P-1 (or the
equivalent thereof) or better by Moody's and maturing within six months of the
date of acquisition, (d) repurchase agreements with a bank or trust company
(including a Lender) or a recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America, (e) obligations of any state of the
United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, (f)
Investments, classified in accordance with GAAP as current assets of the
Borrower or its Subsidiaries, in money market investment programs registered
under the Investment Company Act of 1940, as amended, that are administered by
financial institutions that have the highest rating obtainable from either
Moody's or S&P, and the portfolios of which are limited solely to Investments
(i) in corporate obligations having a remaining maturity of less than two years,
issued by corporations having outstanding comparable obligations that are rated
in the two highest categories of Moody's and S&P or no lower than the two
highest long term debt ratings categories of either Moody's or S&P or (ii) of
the character, quality and maturity described in clauses (a)-(e) of this
definition and (g) corporate investment grade debt securities rated BBB+ or
better by S&P and Baa1 or better by Moody's and maturing within 60 days of the
date of acquisition.



     

"Cash Management Services" means any services provided from time to time to any
Credit Party or Subsidiary in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automatic
clearinghouse, controlled disbursement, depository, electronic funds transfer,
information reporting, lockbox, stop payment, overdraft and/or wire transfer
services and all other treasury and cash management services.





     

"Change of Control" means (a) any Person or two or more Persons acting in
concert shall have acquired "beneficial ownership," directly or indirectly, of,
or shall have acquired by contract or otherwise, Voting Stock of the Borrower
(or other securities convertible into such Voting Stock) representing 40% or
more of the combined voting power of all Voting Stock of the Borrower, or (b)
Continuing Directors shall cease for any reason to constitute a majority of the
members of the board of directors of the Borrower then in office. As used
herein, "beneficial ownership" shall have the meaning provided in Rule 13d-3 of
the Securities and Exchange Commission under the Securities Act of 1934.





     "Closing Date" means the date hereof.



     "Code" means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto, as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time. References to sections
of the Code shall be construed also to refer to any successor sections.



     

"Collateral" means a collective reference to the collateral which is identified
in, and at any time will be covered by, the Pledge Agreement and any other
property or assets of a Credit Party, whether tangible or intangible and whether
real or personal, that may from time to time secure the Credit Party
Obligations; provided that there shall be excluded from the Collateral (a) any
account, instrument, chattel paper or other obligation or property of any kind
due from, owed by, or belonging to, a Sanctioned Person or Sanctioned Entity or
(b) any lease in which the lessee is a Sanctioned Person or Sanctioned Entity.





     "Commitment" means the Revolving Commitment, the LOC Commitment, the Term
Loan A Commitment, the Bullet Term Loan Commitment and the Swingline Commitment,
individually or collectively, as appropriate.



     

"Commitment Percentage" means the Revolving Commitment Percentage, Term Loan A
Commitment Percentage and/or the Bullet Term Loan Commitment Percentage, as
appropriate.





     "Commitment Period" means the period from and including the Closing Date to
but not including the earlier of (a) the Revolving Maturity Date, or (b) the
date on which the Commitments terminate in accordance with the provisions of
this Credit Agreement.



     "Consolidated Assets" means, at any time, the amount representing the
assets of the Borrower and the Subsidiaries that would appear on a consolidated
balance sheet of the Borrower and its Subsidiaries at such time prepared in
accordance with GAAP.



     

"Consolidated EBIT" means, for any period, (a) Consolidated Net Income for such
period plus, without duplication, (b) the sum of the following to the extent
deducted in calculating Consolidated Net Income: (i) Consolidated Interest
Expense for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) any expense directly related to the Acquisition taken pursuant to
Accounting Standards Codification Topic 805 (to the extent Accounting Standards
Codification Topic 805 is in effect) that would otherwise have been capitalized
under GAAP in effect as of the Closing Date and (iv) all non-cash items (other
than depreciation and amortization) decreasing Consolidated Net Income for such
period and minus, without duplication, (c) the following to the extent included
in calculating such Consolidated Net Income: (i) Federal, state, local and
foreign income tax credits of the Borrower and its Subsidiaries for such period
and (ii) all non-cash items increasing Consolidated Net Income for such period.
Notwithstanding the foregoing, for purposes of calculating Consolidated EBIT for
any fiscal quarter ending on or prior to June 30, 2010, Consolidated EBIT shall
be calculated on a Pro Forma Basis.





     

"Consolidated EBITDA" means, for any period, (a) Consolidated Net Income for
such period plus, without duplication, (b) the sum of the following to the
extent deducted in calculating Consolidated Net Income: (i) Consolidated
Interest Expense for such period, (ii) the provision for Federal, state, local
and foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense for such period, (iv) any
expense directly related to or associated with FASB Statement No. 123 (revised
2004) Share-Based Payment (Statement No. 123 (R)), which is effective for the
Borrower for periods beginning after June 30, 2005, (v) any expense directly
related to the Acquisition taken pursuant to FAS 141R (to the extent FAS 141R is
in effect) that would otherwise have been capitalized under GAAP in effect as of
the Closing Date and (vi) other non-cash items decreasing Consolidated Net
Income for such period and minus, without duplication, (c) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits of the Borrower and its Subsidiaries for
such period and (ii) all non-cash items increasing Consolidated Net Income for
such period. Notwithstanding the foregoing, for purposes of calculating
Consolidated EBITDA for any fiscal quarter ending on or prior to June 30, 2010,
Consolidated EBITDA shall be calculated on a Pro Forma Basis.





     

"Consolidated Funded Debt" means, as of any date of determination, Funded Debt
of the Borrower and its Subsidiaries on a consolidated basis.





     

"Consolidated Interest Expense" means, for any period, all Interest Expense
(excluding any write off of deferred financing costs and amortization of debt
discount and premium, but including the interest component under Capital Leases)
for such period of the Borrower and its Subsidiaries on a consolidated basis.





     "Consolidated Net Income" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and losses) for that period.



     "Continuing Directors" means, during any period of up to 24 consecutive
months commencing after the Closing Date, individuals who at the beginning of
such 24 month period were directors of the Borrower (together with any new
director whose election by the Borrower's board of directors or whose nomination
for election by the Borrower's shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved).



     "Credit Documents" means a collective reference to this Credit Agreement,
the Notes, the Pledge Agreement, the LOC Documents, the Fee Letter, the
Administrative Agent's Fee Letter, any Joinder Agreement and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto (excluding, however, any agreement, document, certificate or
instrument related to a Bank Product).



     "Credit Party" means any of the Borrower or the Guarantors.



     "Credit Party Obligations" means, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Credit Agreement or
any of the other Credit Documents (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code) and (b) all Bank Product
Debt.



     

"Debt Issuance" means the issuance of any Indebtedness by any Credit Party or
any of its Subsidiaries (excluding any issuance by the Borrower of its Capital
Stock or any Indebtedness of any Credit Party and its Subsidiaries permitted to
be incurred pursuant to Sections 6.1(a)-(i) hereof).





     "Default" means any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.



     

"Default Rate" means (a) when used with respect to the Credit Party Obligations,
other than Letter of Credit Fees, an interest rate equal to (i) for Alternate
Base Rate Loans (A) the Alternate Base Rate plus (B) the Applicable Percentage,
applicable to Alternate Base Rate Loans plus (C) 2.00% per annum and (ii) for
LIBOR Rate Loans, (A) the LIBOR Rate plus (B) the Applicable Percentage
applicable to LIBOR Rate Loans plus (C) 2.00% per annum, (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Percentage
applicable to Letter of Credit Fees plus 2.00% per annum and (c) when used with
respect to any other fee or amount due hereunder, a rate equal to the Applicable
Percentage, applicable to Alternate Base Rate Loans plus 2.00% per annum.





     "Defaulting Lender" means, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the terms of this Credit
Agreement or failed to fund a Participation Interest in accordance with the
terms of this Credit Agreement, (b) has failed to pay to the Administrative
Agent or any Lender an amount owed by such Lender pursuant to the terms of this
Credit Agreement and such default remains uncured, (c) as to which the Federal
Deposit Insurance Corporation has been appointed receiver or conservator by a
federal or state chartering authority or otherwise pursuant to the FDI Act (12
U.S.C. § 11(c)), (d) has notified the Borrower or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit or (e) has been (or
the entity that controls such Lender has been) deemed insolvent or become
subject to a bankruptcy or other similar proceeding.



     

"Dispute" means any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Credit Agreement and other
Credit Documents.





     "Dollars" and "$" means dollars in lawful currency of the United States of
America.



     

"Domestic Lending Office" means, initially, the office of each Lender designated
as such on such Lender's Administrative Questionnaire; and thereafter, such
other office of such Lender as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office of such Lender at which
Alternate Base Rate Loans of such Lender are to be made.





     

"Domestic Subsidiary" means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.





     

"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent, (ii) in the case of any assignment of a Revolving
Commitment, the Issuing Lender and (iii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, "Eligible
Assignee" shall not include (A) any Credit Party or any of the Credit Party's
Affiliates or Subsidiaries or (B) any Defaulting Lender (or any of their
Affiliates).





     

"Environmental Laws" means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements or any Governmental Authority or other Requirement of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.





     "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.



     

"ERISA Affiliate" means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under Sections 414(b) or (c) of the Code.





     "Eurodollar Reserve Percentage" means for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

     "Event of Default" means such term as defined in Section 7.1.



     "Extension of Credit"     means, as to any Lender, the making of a Loan by
such Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.



     

"Existing Credit Agreement" has the meaning specified in the recitals to this
Credit Agreement.



     "Existing EFT Commerce Bank Facility" means the Borrower's existing
$5,000,000 EFT credit line with Commerce Bank, N.A. which will remain in place
after the execution of this Credit Agreement.



     

"Existing First State Bank Facility" means the Borrower's existing $8,000,000
credit line with First State Bank of Purdy secured by $1,000,000 of assets, such
credit line to remain in place after execution of this Credit Agreement.





     "Fee Letter" means that certain letter agreement, dated as of May 6, 2010,
among the Administrative Agent, the Lead Arrangers, Bank of America, N.A. and
the Borrower, as amended, modified, supplemented or replaced from time to time.



     "Fees" means all fees payable pursuant to Section 2.10.



     "Federal Funds Rate" means, for any day, the rate of interest per annum
(rounded upwards, if necessary, to the nearest whole multiple of 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System of the United States
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day and
(b) if no such rate is so published on such next preceding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as reasonably determined
by the Administrative Agent.



     

"Foreign Subsidiary" shall mean any Subsidiary that is not a Domestic
Subsidiary.





     "Fund" shall mean any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.



     "Funded Debt" means, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof) that would appear as liabilities on a balance
sheet of such Person (provided, however, earn-out obligations incurred in
connection with acquisitions shall not be deemed to be "Funded Debt" unless such
obligations remain unpaid more than 60 days after such obligations are
calculated), (e) the principal portion of all obligations of such Person under
Capital Leases, (f) all obligations of such Person under Hedging Agreements to
the extent required to be accounted for as a liability under GAAP, excluding any
portion thereof (i) which would be accounted for as interest expense under GAAP
or (ii) that are with a Bank Product Provider, (g) the maximum amount of all
letters of credit issued or bankers' acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (h) all preferred Capital Stock or other equity
interests issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments prior to the date six months after the Maturity Date, redemption prior
to the date six months after the Maturity Date or other acceleration, (i) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
(j) all Indebtedness of others of the type described in clauses (a) through (i)
hereof secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed; provided that
if such Person has not assumed or otherwise become liable for payment of such
Indebtedness of others, the amount of Indebtedness under this clause (j) shall
be the lesser of the amount of such Indebtedness of others and the fair market
value of such property, (k) all Guaranty Obligations of such Person with respect
to Indebtedness of another Person of the type described in clauses (a) through
(i) hereof, and (l) all Indebtedness of the type described in clauses (a)
through (i) hereof of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer.



     "GAAP" means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 hereof.



     

"Government Acts" has the meaning set forth in Section 2.19(a).





     

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.





     

"Guarantors" means (a) any of the Material Subsidiaries identified as a
"Guarantor" on the signature pages hereto and (b) any Person which executes a
Joinder Agreement, together with their successors and permitted assigns as
required by Section 5.8.





     

"Guaranty" means the guaranty of the Guarantors set forth in Section 9.





     "Guaranty Obligations" means, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefore, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.



     "Hedging Agreements" means, with respect to any Person, any non-speculative
agreement entered into to protect such Person against fluctuations in interest
rates, or currency or raw materials values, including, without limitation, any
interest rate swap, cap or collar agreement or similar arrangement between such
Person and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.



     "Indebtedness" means, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six (6)
months of the incurrence thereof) that would appear as liabilities on a balance
sheet of such Person (provided, however, earn-out obligations incurred in
connection with acquisitions shall not be deemed to be "Indebtedness" unless
such obligations remain unpaid more than 60 days after such obligations are
calculated), (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed; provided that so long
as such Indebtedness is non-recourse to such Person, only the portion of such
obligations which is secured shall constitute Indebtedness hereunder, (g) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person, (h) the principal portion of all obligations of such Person under
Capital Leases plus any accrued interest thereon, (i) all obligations of such
Person under Hedging Agreements to the extent required to be accounted for as a
liability under GAAP, excluding any portion thereof which (i) would be accounted
for as interest expense under GAAP or (ii) that are with a Bank Product
Provider, (j) the maximum amount of all letters of credit issued or bankers'
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed), (k) all
preferred Capital Stock or other equity interest issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments prior to the date six
months after the Maturity Date, redemption prior to the date six months after
the Maturity Date or other acceleration, (l) the principal balance outstanding
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product plus any accrued interest
thereon, and (m) the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer.



     "Insolvency" means, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.



     "Intangibles" means all assets which would be shown as intangible assets on
a balance sheet prepared in accordance with GAAP.



     "Interest Coverage Ratio" means, as of the last day of any fiscal quarter,
the ratio of (i) Consolidated EBIT for the period of the four fiscal quarters
ending on such date to (ii) Consolidated Interest Expense paid or payable in
cash during such period. For purposes of calculating the Interest Coverage Ratio
for the first three fiscal quarters following the Closing Date, Consolidated
Interest Expense shall be annualized such that (a) for the calculation of
Consolidated Interest Expense for the four fiscal quarter period ending June 30,
2010, such components for the fiscal quarter then ending will be multiplied by
four (4), (b) for the calculation of Consolidated Interest Expense for the
twelve month period ending September 30, 2010, such components for the two
fiscal quarter period then ending will be multiplied by two (2) and (c) for the
calculation of Consolidated Interest Expense for the twelve month period ending
December 31, 2010, such components for the three fiscal quarter period then
ending will be multiplied by one and one-third (1 1/3). Consolidated Interest
Expense for the fiscal quarter ending June 30, 2010 shall be computed by
measuring the actual Consolidated Interest Expense from the Closing Date through
June 30, 2010 (the "Stub Period"), dividing such amount by the number of days in
the Stub Period and then multiplying such daily amount by ninety-one (91).



     "Interest Expense" means, with respect to any Person for any period, the
sum of the amount of interest paid or accrued in respect of such period.



     "Interest Payment Date" means (a) as to any Alternate Base Rate Loan or
Swingline Loan, the last day of each March, June, September and December and on
the Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any LIBOR
Rate Loan having an Interest Period longer than three months, each day which is
three months after the first day of such Interest Period and the last day of
such Interest Period and (d) as to any Loan which is the subject of a mandatory
prepayment required pursuant to Section 2.8(b), the date on which such mandatory
prepayment is due.



     "Interest Period" means, as to any LIBOR Rate Loan, a period of one, two,
three or six months duration, as the Borrower may elect, commencing in each
case, on the date of the borrowing (including conversions, extensions and
renewals); provided, however, (i) if any Interest Period would end on a day
which is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that in the case of LIBOR Rate Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day), (ii) no Interest Period shall extend beyond
the Maturity Date and, further with regard to the Term Loans, no Interest Period
shall extend beyond any principal amortization payment date with respect to such
Term Loan unless the portion of such Term Loan consisting of Alternate Base Rate
Loans together with the portion of such Term Loan consisting of LIBOR Rate Loans
with Interest Periods expiring prior to or concurrently with the date such
principal amortization payment date is due, is at least equal to the amount of
such principal amortization payment due on such date, (iii) in the case of LIBOR
Rate Loans, where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month in which the Interest Period
is to end, such Interest Period shall end on the last day of such calendar
month; (iv) if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected LIBOR Rate Loan and (v) no more than five (5) LIBOR Rate Loans may
be in effect at any time. For purposes hereof, LIBOR Rate Loans with different
Interest Periods shall be considered as separate LIBOR Rate Loans, even if they
shall begin on the same date and have the same duration, although borrowings,
extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR Rate
Loan with a single Interest Period.



     "Investment" has the meaning set forth in Section 6.5.



     "Issuing Lender" means Wells Fargo.



     "Issuing Lender Fees" has the meaning set forth in Section 2.10(c).



     "Joinder Agreement" means a Joinder Agreement in substantially the form of
Schedule 5.8, executed and delivered by each Person required to become a
Guarantor in accordance with the provisions of Section 5.8.



     "Lead Arrangers" means WFS and Banc of America Securities LLC, together
with their successors and assigns.



     "Lenders" means each of the Persons identified as a "Lender" on the
signature pages hereto, and their successors and assigns.



     "Letters of Credit" means any letter of credit issued by the Issuing Lender
pursuant to the terms of Section 2.4 hereof, as such Letters of Credit may be
amended, restated, modified, extended, renewed or replaced from time to time.
The term "Letters of Credit" shall not include any letters of credit issued
under the Existing First State Bank Credit Facility.



     "Letter of Credit Fee" has the meaning set forth in Section 2.10(b).



     

"Leverage Ratio" means as of the last day of any fiscal quarter, the ratio of
(a) Consolidated Funded Debt as of such day to (b) Consolidated EBITDA for the
period of the four fiscal quarters ending on such day.





     "LIBOR" means, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, then "LIBOR" shall mean the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. London time, two (2)
Business Days prior to the commencement of the applicable Interest Period for
settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.



     "LIBOR Lending Office" means, initially, the office of each Lender
designated as such Lender's LIBOR Lending Office on such Lender's Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.



     "LIBOR Rate" means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:



LIBOR Rate =

                          LIBOR                          

 

1.00 - Eurodollar Reserve Percentage



     "LIBOR Rate Loan" means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.



     "Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).



     "Loan" or "Loans" means a Revolving Loan, Swingline Loan, the Term Loan A
and/or the Bullet Term Loan, as appropriate.



     "LOC Commitment" means the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Revolving Lender, the commitment of
such Revolving Lender to purchase participation interests in the Letters of
Credit up to such Revolving Lender's LOC Committed Amount as specified in
Schedule 2.1(a), as such amount may be reduced from time to time in accordance
with the provisions hereof.



     "LOC Commitment Percentage" means, for each Revolving Lender, the
percentage identified as its LOC Commitment Percentage on Schedule 2.1(a), as
such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 10.6.



     "LOC Committed Amount" has the meaning set forth in Section 2.4(a).



     "LOC Documents" means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.



     "LOC Obligations" means, at any time, the sum of (a) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.



     "Mandatory Borrowing" with respect to (a) Swingline Loans, has the meaning
set forth in Section 2.3(b); and (b) with respect to Letters of Credit, the
meaning set forth in Section 2.4(e).

     

"Material" means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Borrower and its
Subsidiaries taken as a whole.





     

"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Borrower and its Subsidiaries taken as a whole; (b) a material impairment
of the ability of any Credit Party to perform its obligations under any Credit
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability (i) against any Credit
Party of any Credit Document to which it is a party or (ii) of the
Administrative Agent's Liens (for the benefit of the Secured Parties) on the
Collateral or the priority of such Liens.





     "Material Contract" means any contract or other arrangement, whether
written or oral, to which the Borrower or any of its Subsidiaries is a party as
to which the Borrower or any of its Subsidiaries is obligated to pay or is
entitled to receive $15,000,000 or more in any 12 month period.



     "Material Subsidiary" means, at any time, each Subsidiary (a) having (on a
consolidated basis with its Subsidiaries) at such time total (gross) revenues
for the most recently ended fiscal year in excess of 5.0% of the total (gross)
revenues of the Borrower and its Subsidiaries for such period or (b) with
respect to which 5.0% or more of Consolidated EBITDA is attributable thereto for
such period.



     "Materials of Environmental Concern" means any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials, or wastes, defined or regulated as
such in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.



     

"Maturity Date" means the Revolving Maturity Date, the Term Loan A Maturity Date
and/or the Bullet Term Loan Maturity Date, as applicable.





     "Minimum Liquidity" means, as of any date of determination, the sum of
borrowing availability under the Aggregate Revolving Committed Amount plus
unrestricted cash and Cash Equivalents of the Credit Parties.



     "Moody's" means Moody's Investors Service, Inc., or any successor or
assignee of the business of such company in the business of rating securities.



     "Multiemployer Plan" means a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.



     "Multiple Employer Plan" means a Plan (other than a Multiemployer Plan)
which any Credit Party or any ERISA Affiliate and at least one employer other
than the Credit Parties or any ERISA Affiliate are contributing sponsors.



     

"Net Cash Proceeds" means the aggregate cash proceeds received by any Credit
Party or any Subsidiary in respect of any Asset Disposition or Recovery Event,
net of (a) reasonable and customary direct costs (including, without limitation,
legal, accounting and investment banking fees, and sales commissions) associated
therewith and paid to Persons who are not Credit Parties or their Affiliates,
(b) amounts held in escrow to be applied as part of the purchase price of any
Asset Disposition and (c) taxes paid or reasonably estimated to be payable as a
result thereof; it being understood that "Net Cash Proceeds" shall include,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received by any Credit Party or any Subsidiary in any
Asset Disposition or Recovery Event and any cash released from escrow as part of
the purchase price in connection with any Asset Disposition.





     "Note" or "Notes" means the Revolving Notes, the Term Loan A Notes and/or
the Bullet Term Loan Notes, collectively or separately, as appropriate.



     "Notice of Borrowing" means a written notice of borrowing in substantially
the form of Schedule 2.1(b)(i), as required by Section 2.1(b)(i).



     "Notice of Extension/Conversion" means the written notice of extension or
conversion in substantially the form of Schedule 2.7, as required by Section
2.7.



     "OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control.



     "Participant" means the meaning set forth in Section 10.6(d).



     "Participation Interest" means the purchase by a Revolving Lender of a
participation interest in Swingline Loans as provided in Section 2.3(b)(ii) or
in Letters of Credit as provided in Section 2.4(c).



     "Patriot Act" shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.



     "PBGC" means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.



     

"Permitted Acquisition" means any acquisition or any series of related
acquisitions by a Credit Party of the assets or a majority of the Voting Stock
of a Person that is (a) incorporated, formed or organized in the United States,
or any division, line of business or other business unit of a Person that is
incorporated, formed or organized in the United States or (b) not incorporated,
formed or organized in the United States, or any division, line of business or
other business unit of a Person that is not incorporated, formed or organized in
the United States, so long as the aggregate amount of consideration (including,
without limitation, equity consideration, earn out obligations, deferred
compensation, non-competition arrangements and the amount of Indebtedness and
other liabilities incurred or assumed by the Credit Parties and their
Subsidiaries) of any such acquisition does not exceed $100,000,000 (each such
Person or such division, line of business or other business unit of such Person
referred to in clauses (a) and (b) above are referred to herein as the
"Target"), in the case of each of clauses (a) and (b) above, that is a type of
business (or assets used in a type of business) permitted to be engaged in by
the Credit Parties and their Subsidiaries pursuant to Section 6.3 hereof, so
long as (i) no Default or Event of Default shall then exist or would exist after
giving effect thereto, (ii) the Credit Parties shall have demonstrated to the
satisfaction of the Administrative Agent and the Required Lenders that (A) the
Leverage Ratio will be no greater than 2.25 to 1.0 (calculated on a Pro Forma
Basis) and (B) immediately after giving effect to such acquisition the Minimum
Liquidity of the Credit Parties is at least $50,000,000, (iii) the Target shall
have executed a Joinder Agreement, to the extent required by and in accordance
with the terms of Section 5.8, (iv) the Target has financial statements
available for the most recent four fiscal quarters prior to the applicable
acquisition date for which financial statements would be required to be
delivered pursuant Section 5.1 and such financial statements have been provided
to the Administrative Agent and (v) such acquisition is not a "hostile"
acquisition and has been approved by the board of directors and/or shareholders
of the applicable Credit Party and the Target.





     "Permitted Investments" has the meaning set forth in Section 6.5.



     "Permitted Liens" means:



(a)     Liens created by or otherwise existing, under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Lenders;



(b)     purchase money Liens securing purchase money indebtedness and Liens
arising in connection with Capital Leases, to the extent each is permitted under
Section 6.1(d);



(c)     Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace (not to exceed sixty (60) days), if
any, related thereto has not expired or which are being contested in good faith
by appropriate proceedings diligently pursued, provided that adequate reserves
with respect thereto are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP (or, in the case of
Subsidiaries with significant operations outside of the United States of
America, generally accepted accounting principles in effect from time to time in
their respective jurisdictions of incorporation);



(d)     carriers', warehousemen's, mechanics', materialmen's, repairmen's,
landlord's or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than sixty (60) days or which are being
contested in good faith by appropriate proceedings diligently pursued, provided
that (i) any proceedings commenced for the enforcement of such Liens and
encumbrances shall have been duly suspended and (ii) adequate reserves with
respect thereto are maintained on the books of the Borrower or its Subsidiaries,
as the case may be, in conformity with GAAP (or, in the case of Subsidiaries
with significant operations outside of the United States of America, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of incorporation);



(e)     reserves, pledges or deposits in connection with workers' compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;



(f)     deposits to secure the performance of bids, trade contracts, (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;



(g)     Liens existing on the Closing Date and set forth on Schedule 6.2;
provided that no such Lien shall at any time be extended to cover property or
assets other than the property or assets subject thereto on the Closing Date;



(h)     Liens permitted by Section 6.1(g);



(i)     any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses; provided that such extension, renewal or replacement Lien
shall be limited to all or a part of the property which secured the Lien so
extended, renewed or replaced (plus improvements on such property);



(j)     Liens in favor of the Issuing Lender and/or Swingline Lender to cash
collateralize or otherwise secure the obligations of a Defaulting Lender to fund
risk participations hereunder;



(k)     Liens in favor of a Bank Product Provider in connection with a Bank
Product; provided that such Liens shall secure the Credit Party Obligations on a
pari passu basis;



(l)     Cash Collateral relating to Letters of Credit to the extent permitted or
required by this Credit Agreement; and



(m)     other Liens in addition to those permitted by the foregoing clauses
securing Indebtedness in an aggregate amount not to exceed $30,000,000.

     "Person" means any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
(whether or not incorporated) or any Governmental Authority.



     "Plan" means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which any Credit Party or
any ERISA Affiliate is (or, if such plan were terminated at such time, would
under Section 4069 of ERISA be deemed to be) an "employer" as defined in Section
3(5) of ERISA.



     

"Pledge Agreement" means the Pledge Agreement dated as of the Closing Date
executed by the Credit Parties in favor of the Administrative Agent, for the
benefit of the Secured Parties, as the same may from time to time be amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with the terms hereof and thereof.





     "Prime Rate" means the rate of interest per annum publicly announced from
time to time by the Wells Fargo as its prime commercial lending rate in effect
at its principal office in Charlotte, North Carolina, with each change in the
Prime Rate being effective on the date such change is publicly announced as
effective (it being understood and agreed that the Prime Rate is a reference
rate used by the Administrative Agent in determining interest rates on certain
loans and is not intended to be the lowest rate of interest charged on any
extension of credit by the Administrative Agent to any debtor).



     

"Pro Forma Basis" means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the twelve-month period
ending as of the most recent quarter end preceding the date of such transaction,
subject to reasonable adjustments mutually acceptable to the Borrower and the
Administrative Agent.





     "Property" means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.



     "Recovery Event" means the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.



     "Register" has the meaning set forth in Section 10.6(c).



     "Regulation T, U, or X" means Regulation T, U or X, respectively, of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor to all or a portion thereof.



     

"Reorganization" means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.





     

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.





     "Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived.



     "Required Lenders" means, at any time, Lenders having more than fifty
percent (50%) of the sum of the outstanding Revolving Commitments (or if the
Revolving Commitments have been terminated, the outstanding Revolving Loans and
Participation Interests (including the Participation Interests of the Issuing
Lender in any Letters of Credit and of the Swingline Lender in any Swingline
Loans)), Term Loan A and Bullet Term Loan; provided that the Commitments of, and
outstanding principal amount of Loans owing to, a Defaulting Lender shall be
excluded for purposes hereof in making a determination of Required Lenders.

     "Requirement of Law" means, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its material property is subject.



     "Responsible Officer" means any of the Chief Executive Officer, Chief
Financial Officer and Treasurer or the President of the Borrower.



     "Restricted Payment" means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Borrower or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Borrower or any of its Subsidiaries, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Borrower or any of its Subsidiaries, now or hereafter outstanding,
(d) any payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Indebtedness or (e) the payment by the
Borrower or any of its Subsidiaries of any management or consulting fee to any
Person or of any salary, bonus or other form of compensation to any Person who
is directly or indirectly a significant partner, shareholder, owner or executive
officer of any such Person, to the extent such salary, bonus or other form of
compensation is not included in the corporate overhead of the Borrower or such
Subsidiary.



     "Revolving Commitment" means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to such Revolving Lender's Revolving
Committed Amount as specified in Schedule 2.1(a), as such amount may be reduced
from time to time in accordance with the provisions hereof.



     "Revolving Commitment Percentage" means, for each Revolving Lender at any
time, a fraction (expressed as a decimal) the numerator of which is the
Revolving Commitment of such Revolving Lender at such time and the denominator
of which is the Aggregate Revolving Committed Amount at such time. The Revolving
Commitment Percentages as of the Closing Date are set out on Schedule 2.1(a).



     "Revolving Committed Amount" means the amount of each Lender's Revolving
Commitment as specified in Schedule 2.1(a), as such amount may be reduced from
time to time in accordance with the provisions hereof.



     "Revolving Lender" means, as of any date of determination, a Lender holding
a Revolving Commitment, a Revolving Loan or a Participation Interest on such
date.



     "Revolving Loans" has the meaning set forth in Section 2.1(a).



     

"Revolving Maturity Date" means the date that is five years following the
Closing Date; provided, however, if such date is not a Business Day, the
Revolving Maturity Date shall be the next succeeding Business Day.





     

"Revolving Note" or "Revolving Notes" means the promissory notes of the Borrower
provided pursuant to Section 2.1(e) in favor of each of the Lenders evidencing
the Revolving Loans, individually or collectively, as appropriate, as such
promissory notes may be amended, modified, restated, supplemented, extended,
renewed or replaced from time to time.





     

"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.



     

"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC.





     

"Secured Parties" means the Administrative Agent, the Lenders and the Bank
Product Providers.





     "Secured Party Designation Notice" means a notice substantially in the form
of Schedule 1.1(b).

     "Security" means "security" as defined in Section 2(1) of the Securities
Act of 1933, as amended.



     "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor or assignee of the business of
such division in the business of rating securities.



     "Single Employer Plan" means any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan or a Multiple Employer Plan.



     "Subordinated Indebtedness" means any Indebtedness (including, without
limitation, any intercompany loans) incurred by any Credit Party that is (a)
specifically subordinated in right of payment to the prior payment of the Credit
Party Obligations on terms acceptable to the Administrative Agent and the
Lenders and (b) evidenced by promissory notes, to the extent such Indebtedness
is owed to another Credit Party, which promissory notes shall be pledged to the
Administrative Agent as Collateral for the Credit Party Obligations.



     "Subsidiary" means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries. Unless otherwise identified, "Subsidiary" or
"Subsidiaries" means Subsidiaries of the Borrower.



     "Swingline Commitment" means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in Section
2.3(b)(ii), as such amounts may be reduced from time to time in accordance with
the provisions hereof.



     "Swingline Committed Amount" means the amount of the Swingline Lender's
Swingline Commitment as specified in Section 2.3(a).



     "Swingline Lender" means Wells Fargo, in its capacity as such.



     "Swingline Loan" or "Swingline Loans" has the meaning set forth in Section
2.3(a).



     "Swingline Note" means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to Section
2.3(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.



     "Target" has the meaning set forth in the definition of Permitted
Acquisition.



     "Taxes" has the meaning set forth in Section 2.18.



     

"Term Loan A" shall have the meaning set forth in Section 2.2(a)(i).



     

"Term Loan A Commitment" means, with respect to each Term Loan A Lender, the
commitment of such Term Loan A Lender to make its portion of the Term Loan A in
a principal amount equal to such Term Loan A Lender's Term Loan A Commitment
Percentage of the Term Loan A Committed Amount.



     

"Term Loan A Commitment Percentage" means, for any Term Loan A Lender, the
percentage identified as its Term Loan A Commitment Percentage on Schedule
2.1(a), or in the Assignment and Assumption pursuant to which such Lender became
a Lender hereunder, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 10.6(b).



     

"Term Loan A Committed Amount" shall have the meaning set forth in Section
2.2(a)(i).



     

"Term Loan A Facility" shall have the meaning set forth in Section 2.2(a)(i).



     

"Term Loan A Lender" means a Lender holding a Term Loan A Commitment or a
portion of the outstanding Term Loan A.



     

"Term Loan A Maturity Date" means the date that is five years following the
Closing Date; provided, however, if such date is not a Business Day, the Term
Loan A Maturity Date shall be the next succeeding Business Day.



     "Term Loan A Note" or "Term Loan A Notes" means the promissory notes of the
Borrower (if any) in favor of any of the Term Loan A Lenders evidencing the
portion of the Term Loan A provided by any such Term Loan A Lender pursuant to
Section 2.2(a)(i), individually or collectively, as appropriate, as such
promissory notes may be amended, modified, extended, restated, replaced, or
supplemented from time to time.



     "Term Loans" means the Term Loan A and/or the Bullet Term Loan,
collectively or individually, as appropriate.



     "Term Loan Lenders" means the Term Loan A Lenders and/or the Bullet Term
Loan Lenders, collectively or individually, as appropriate.



     "Term Loan Commitment Percentages" means the Term Loan A Commitment
Percentage and/or the Bullet Term Loan Commitment Percentage, collectively or
individually, as appropriate.



     "Transactions" means the closing of this Credit Agreement and the other
Credit Documents and the other transactions contemplated hereby and pursuant to
the other Credit Documents (including, without limitation, the initial
borrowings under the Credit Documents and the payment of fees and expenses in
connection with all of the foregoing).



     "Type" means, as to any Loan, its nature as an Alternate Base Rate Loan,
LIBOR Rate Loan or Swingline Loan, as the case may be.



     "UCC" means the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.



     "Unused Fee" has the meaning set forth in Section 2.10(a).



     "Voting Stock" means, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.



     

"Wells Fargo" means Wells Fargo Bank, National Association and its successors.



     

"WFS" means Wells Fargo Securities, LLC, together with its successors and
assigns.





     

"Wholly-Owned Subsidiary" means, at any time, any Subsidiary of which all of the
equity interests (except directors' qualifying shares or shares aggregating less
than 1% of the outstanding shares of such Subsidiary which are owned by
individuals) and Voting Stock are owned by any one or more of the Borrower and
the Borrower's other Wholly-Owned Subsidiaries at such time.







1.2     Computation of Time Periods.





     All time references in this Credit Agreement and the other Credit Documents
shall be to Charlotte, North Carolina time unless otherwise indicated. For
purposes of computation of periods of time hereunder, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding."





1.3     Accounting Terms.





     Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis except to the extent required to comply with a change in GAAP. All
calculations made for the purposes of determining compliance with this Credit
Agreement (including, without limitation, calculation of the financial covenants
set forth in Section 5.9) shall (except as otherwise expressly provided herein)
be made by application of GAAP applied on a basis consistent with the most
recent annual or quarterly financial statements delivered pursuant to Section
5.1 hereof (or, prior to the delivery of the first financial statements pursuant
to Section 5.1, consistent with the annual audited financial statements
referenced in Section 3.2) except to the extent required to comply with a change
in GAAP; provided, however, if (a) the Borrower shall object to determining such
compliance on such basis at the time of delivery of such financial statements
due to any change in GAAP or the rules promulgated with respect thereto or (b)
the Administrative Agent or the Required Lenders shall so object in writing
within 30 days after delivery of such financial statements, then such
calculations shall be made on a basis consistent with the most recent financial
statements delivered by the Borrower to the Lenders as to which no such
objection shall have been made.



     

The financial covenants set forth in Section 5.9 for any applicable test period
shall be computed on a Pro Forma Basis for any acquisition or sale of assets
(including a stock sale) permitted hereunder that occurred during such test
period as if such transaction had taken place as of the first day of such
applicable test period.





 

SECTION 2
CREDIT FACILITY



2.1     Revolving Loans.



(a)     Commitment. During the Commitment Period, subject to the terms and
conditions hereof and in reliance upon the representations and warranties set
forth herein, each Revolving Lender severally agrees to make Revolving Loans in
Dollars (the "Revolving Loans") to the Borrower from time to time in the amount
of such Revolving Lender's Revolving Commitment Percentage of such Revolving
Loans for the purposes hereinafter set forth; provided that (i) with regard to
the Revolving Lenders collectively, the sum of the aggregate principal amount of
outstanding Revolving Loans plus outstanding Swingline Loans plus LOC
Obligations shall not exceed the Aggregate Revolving Committed Amount, and (ii)
with regard to each Revolving Lender individually, the sum of the aggregate
principal amount of such Revolving Lender's Revolving Commitment Percentage of
outstanding Revolving Loans plus such Revolving Lender's Revolving Commitment
Percentage of Swingline Loans plus such Revolving Lender's LOC Commitment
Percentage of LOC Obligations shall not exceed such Revolving Lender's Revolving
Committed Amount. Revolving Loans may consist of Alternate Base Rate Loans or
LIBOR Rate Loans, or a combination thereof, as the Borrower may request, and may
be repaid and reborrowed in accordance with the provisions hereof.



(b)     Revolving Loan Borrowings.



          (i)     Notice of Borrowing. The Borrower shall request a Revolving
Loan borrowing by written notice (or telephone notice promptly confirmed in
writing) to the Administrative Agent not later than 11:00 A.M. on the Business
Day of the requested borrowing in the case of Alternate Base Rate Loans, and on
the third Business Day prior to the date of the requested borrowing in the case
of LIBOR Rate Loans. Each such request for borrowing shall be irrevocable and
shall specify (A) that a Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed, and (D) whether the borrowing shall be comprised of
Alternate Base Rate Loans, LIBOR Rate Loans or a combination thereof, and if
LIBOR Rate Loans are requested, the Interest Period(s) therefor. If the Borrower
shall fail to specify in any such Notice of Borrowing (1) an applicable Interest
Period in the case of a LIBOR Rate Loan, then such notice shall be deemed to be
a request for an Interest Period of one month, or (2) the Type of Revolving Loan
requested, then such notice shall be deemed to be a request for an Alternate
Base Rate Loan hereunder. The Administrative Agent shall give notice to each
Revolving Lender promptly upon receipt of each Notice of Borrowing pursuant to
this Section 2.1(b)(i), the contents thereof and each such Revolving Lender's
share of any borrowing to be made pursuant thereto.



          (ii)     Minimum Amounts. Each Revolving Loan shall be in a minimum
aggregate principal amount of (A) in the case of LIBOR Rate Loans, $5,000,000
and integral multiples of $1,000,000 in excess thereof (or the remaining
Aggregate Revolving Committed Amount, if less) and (B) in the case of Alternate
Base Rate Loans, $1,000,000 and integral multiples of $1,000,000 in excess
thereof (or the remaining Aggregate Revolving Committed Amount, if less).



          (iii)     Advances. Each Revolving Lender will make its Revolving
Commitment Percentage of each Revolving Loan borrowing available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Section 10.2, or at such office as the
Administrative Agent may designate in writing, by 1:00 P.M. on the date
specified in the applicable Notice of Borrowing in Dollars and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account designated by the Borrower with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.



(c)     Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the Revolving Maturity Date.



(d)     Interest. Subject to the provisions of Section 2.6:



          (i)     Alternate Base Rate Loans. During such periods as Revolving
Loans shall be comprised in whole or in part of Alternate Base Rate Loans, such
Alternate Base Rate Loans shall bear interest at a per annum rate equal to the
Alternate Base Rate plus the Applicable Percentage;



          (ii)     LIBOR Rate Loans. During such periods as Revolving Loans
shall be comprised in whole or in part of LIBOR Rate Loans, such LIBOR Rate
Loans shall bear interest at a per annum rate equal to the LIBOR Rate plus the
Applicable Percentage.



Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).



(e)     Revolving Notes. The Revolving Loans shall be further evidenced by a
duly executed Revolving Note in favor of each Revolving Lender in the form of
Schedule 2.1(e) attached hereto, if requested by such Revolving Lender.



(f)      Maximum Number of LIBOR Rate Loans. The Borrower will be limited to a
maximum number of five (5) LIBOR Rate Loans outstanding at any time. For
purposes hereof, LIBOR Rate Loans with separate or different Interest Periods
will be considered as separate LIBOR Rate Loans even if their Interest Periods
expire on the same date.



2.2     Term Loan A; Bullet Term Loan.



(a)     Term Loan A.



(i)     Term Loan A Committed Amount. Subject to the terms and conditions hereof
and in reliance upon the representations and warranties set forth herein, each
Term Loan A Lender severally, but not jointly, agrees to make available to the
Borrower (through the Administrative Agent) on the Closing Date such Term Loan A
Lender's Term Loan A Commitment Percentage of a term loan in Dollars (the "Term
Loan A") in the aggregate principal amount of ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000) (the "Term Loan A Committed Amount") for the purposes hereinafter
set forth (such facility, the "Term Loan A Facility"). Upon receipt by the
Administrative Agent of the proceeds of the Term Loan A, such proceeds will then
be made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of the office of the Administrative Agent
specified in Section 10.2, or at such other office as the Administrative Agent
may designate in writing, with the aggregate of such proceeds made available to
the Administrative Agent by the Term Loan A Lenders and in like funds as
received by the Administrative Agent (or by crediting such other account(s) as
directed by the Borrower). The Term Loan A may consist of Alternate Base Rate
Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower may request
in the Notice of Borrowing delivered to the Administrative Agent prior to the
Closing Date; provided, however, that the Term Loan A made on the Closing Date
may only consist of Alternate Base Rate Loans unless the Borrower delivers a
funding indemnity letter reasonably acceptable to the Administrative Agent not
less than three (3) Business Days prior to the Closing Date. LIBOR Rate Loans
shall be made by each Term Loan A Lender at its LIBOR Lending Office and
Alternate Base Rate Loans at its Domestic Lending Office. Amounts repaid or
prepaid on the Term Loan A may not be reborrowed.

(ii)     Repayment of Term Loan A. The principal amount of the Term Loan A shall
be repaid in consecutive quarterly installments on the dates set forth below,
starting with the full fiscal quarter ending September 30, 2011, based on the
quarterly percentages of the original principal amount of the Term Loan A set
forth on the table below (provided, however, if such payment date is not a
Business Day, such payment shall be due on the next succeeding Business Day),
unless accelerated sooner pursuant to Section 7.2:

Quarterly Amortization
Payment Dates

Amortization

September 30, 2011

3.75%

December 31, 2011

3.75%

March 31, 2012

3.75%

June 30, 2012

3.75%

September 30, 2012

3.75%

December 31, 2012

3.75%

March 31, 2013

3.75%

June 30, 2013

3.75%

September 30, 2013

3.75%

December 31, 2013

3.75%

March 31, 2014

3.75%

June 30, 2014

3.75%

September 30, 2014

3.75%

December 31, 2014

3.75%

March 31, 2015

3.75%

Term Loan A Maturity Date

The remaining outstanding principal amount of the Term Loan A

The outstanding principal amount of the Term Loan A and all accrued but unpaid
interest and other amounts payable with respect to the Term Loan A shall be
repaid on the Term Loan A Maturity Date.

(iii)     Interest on the Term Loan. Subject to the provisions of Section 2.6,
the Term Loan A shall bear interest as follows:

(A)     Alternate Base Rate Loans. During such periods as the Term Loan A shall
be comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the Alternate Base
Rate plus the Applicable Percentage; and

(B)     LIBOR Rate Loans. During such periods as the Term Loan A shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

Interest on the Term Loan A shall be payable in arrears on each Interest Payment
Date.

(iv)     Term Loan A Notes; Covenant to Pay. The Borrower's obligation to pay
each Term Loan A Lender shall be evidenced by this Credit Agreement and, upon
such Term Loan A Lender's request, by a duly executed promissory note of the
Borrower to such Term Loan A Lender in substantially the form of Schedule
2.2(a). The Borrower covenants and agrees to pay the Term Loan A in accordance
with the terms of this Credit Agreement.

(b)     Bullet Term Loan.



(i)     Bullet Term Loan Committed Amount. Subject to the terms and conditions
hereof and in reliance upon the representations and warranties set forth herein,
each Bullet Term Loan Lender severally, but not jointly, agrees to make
available to the Borrower (through the Administrative Agent) on the Closing Date
such Bullet Term Loan Lender's Bullet Term Loan Commitment Percentage of a term
loan in Dollars (the "Bullet Term Loan") in the aggregate principal amount of
ONE HUNDRED MILLION DOLLARS ($100,000,000) (the "Bullet Term Loan Committed
Amount") for the purposes hereinafter set forth (such facility, the "Bullet Term
Loan Facility"). Upon receipt by the Administrative Agent of the proceeds of the
Bullet Term Loan, such proceeds will then be made available to the Borrower by
the Administrative Agent by crediting the account of the Borrower on the books
of the office of the Administrative Agent specified in Section 10.2, or at such
other office as the Administrative Agent may designate in writing, with the
aggregate of such proceeds made available to the Administrative Agent by the
Bullet Term Loan Lenders and in like funds as received by the Administrative
Agent (or by crediting such other account(s) as directed by the Borrower). The
Bullet Term Loan may consist of Alternate Base Rate Loans or LIBOR Rate Loans,
or a combination thereof, as the Borrower may request in the Notice of Borrowing
delivered to the Administrative Agent prior to the Closing Date; provided,
however, that the Bullet Term Loan made on the Closing Date may only consist of
Alternate Base Rate Loans unless the Borrower delivers a funding indemnity
letter reasonably acceptable to the Administrative Agent not less than three (3)
Business Days prior to the Closing Date. LIBOR Rate Loans shall be made by each
Bullet Term Loan Lender at its LIBOR Lending Office and Alternate Base Rate
Loans at its Domestic Lending Office. Amounts repaid or prepaid on the Bullet
Term Loan may not be reborrowed.

(ii)     Repayment of Bullet Term Loan. The outstanding principal amount of the
Bullet Term Loan and all accrued but unpaid interest and other amounts payable
with respect to the Bullet Term Loan shall be repaid on the Bullet Term Loan
Maturity Date, unless accelerated sooner pursuant to Section 7.2.

(iii)     Interest on the Bullet Term Loan. Subject to the provisions of Section
2.6, the Bullet Term Loan shall bear interest as follows:

(A)     Alternate Base Rate Loans. During such periods as the Bullet Term Loan
shall be comprised of Alternate Base Rate Loans, each such Alternate Base Rate
Loan shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate plus the Applicable Percentage; and

(B)     LIBOR Rate Loans. During such periods as the Bullet Term Loan shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

Interest on the Bullet Term Loan shall be payable in arrears on each Interest
Payment Date.

(iv)     Bullet Term Loan Notes; Covenant to Pay. The Borrower's obligation to
pay each Bullet Term Loan Lender shall be evidenced by this Credit Agreement
and, upon such Bullet Term Loan Lender's request, by a duly executed promissory
note of the Borrower to such Bullet Term Loan Lender in substantially the form
of Schedule 2.2(b). The Borrower covenants and agrees to pay the Bullet Term
Loan in accordance with the terms of this Credit Agreement.



2.3     Swingline Loan Subfacility.



     (a)     Swingline Commitment. During the Commitment Period, subject to the
terms and conditions hereof, the Swingline Lender, in its individual capacity,
may, in its discretion and in reliance upon the agreements of the other
Revolving Lenders set forth in this Section, make certain revolving credit loans
to the Borrower (each a "Swingline Loan" and, collectively, the "Swingline
Loans") for the purposes hereinafter set forth; provided, however, (i) the
aggregate amount of Swingline Loans outstanding at any time shall not exceed TEN
MILLION DOLLARS ($10,000,000) (the "Swingline Committed Amount"), and (ii) the
sum of the aggregate amount of outstanding Revolving Loans plus Swingline Loans
plus LOC Obligations shall not exceed the Aggregate Revolving Committed Amount.
Swingline Loans hereunder may be repaid and reborrowed in accordance with the
provisions hereof.



     (b)     Swingline Loan Borrowings.



     (i)     Notice of Borrowing and Disbursement. The Swingline Lender will
make Swingline Loans available to the Borrower on any Business Day upon request
made by the Borrower not later than 12:00 noon on such Business Day. A notice of
request for Swingline Loan borrowing shall be made in the form of Schedule
2.1(b)(i) with appropriate modifications. Swingline Loan borrowings hereunder
shall be made in minimum amounts of $100,000 and in integral amounts of $100,000
in excess thereof. Notwithstanding anything to the contrary contained herein,
the Swingline Lender shall not at any time be obligated to make any Swingline
Loan hereunder if any Revolving Lender is at such time a Defaulting Lender
hereunder, unless the Swingline Lender has entered into arrangements
satisfactory to the Swingline Lender with the Borrower or such Revolving Lender
to eliminate the Swingline Lender's risk with respect to such Revolving Lender's
obligations in respect of its Swingline Commitment.



     (ii)     Repayment of Swingline Loans. Each Swingline Loan borrowing shall
be due and payable on the Revolving Maturity Date. The Swingline Lender may, at
any time, in its sole discretion, by written notice to the Borrower and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Borrower shall be deemed to have
requested a Revolving Loan borrowing comprised entirely of Alternate Base Rate
Loans in the amount of such Swingline Loans; provided, however, that, in the
following circumstances, any such demand shall also be deemed to have been given
one Business Day prior to each of (A) the Revolving Maturity Date, (B) the
occurrence of any Event of Default described in Section 7.1(e), (C) upon
acceleration of the Credit Party Obligations hereunder, whether on account of an
Event of Default described in Section 7.1(e) or any other Event of Default and
(D) the exercise of remedies in accordance with the provisions of Section 7.2
hereof (each such Revolving Loan borrowing made on account of any such deemed
request therefor as provided herein being hereinafter referred to as a
"Mandatory Borrowing"). Each Revolving Lender hereby irrevocably agrees to make
such Revolving Loans promptly upon any such request or deemed request on account
of each Mandatory Borrowing in the amount and in the manner specified in the
preceding sentence and on the same such date notwithstanding (A) the amount of
Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (B) whether any conditions
specified in Section 4.2 are then satisfied, (C) whether a Default or an Event
of Default then exists, (D) failure of any such request or deemed request for
Revolving Loans to be made by the time otherwise required in Section 2.1(b)(i),
(E) the date of such Mandatory Borrowing, or (F) any reduction in the Revolving
Committed Amount or termination of the Revolving Commitments immediately prior
to such Mandatory Borrowing or contemporaneously therewith. In the event that
any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each Revolving Lender hereby agrees that it shall forthwith purchase (as of the
date the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Revolving Lender to
share in such Swingline Loans ratably based upon its respective Revolving
Commitment Percentage (determined before giving effect to any termination of the
Revolving Commitments pursuant to Section 7.2), provided that (A) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is purchased, and (B) at
the time any purchase of participations pursuant to this sentence is actually
made, the purchasing Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such participation purchased for each day
from and including the day upon which the Mandatory Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the rate equal to, if paid within two (2) Business Days of the date of the
Mandatory Borrowing, the Federal Funds Effective Rate, and thereafter at a rate
equal to the Alternate Base Rate.



     (c)     Interest on Swingline Loans. Subject to the provisions of Section
2.6, Swingline Loans shall bear interest at a per annum rate equal to the
Alternate Base Rate plus the Applicable Percentage for Revolving Loans that are
Alternate Base Rate Loans. Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date.



     (d)     Swingline Note. The Swingline Loans shall be evidenced by a duly
executed promissory note of the Borrower to the Swingline Lender in the original
amount of the Swingline Committed Amount and substantially in the form of
Schedule 2.3(d).



     (e)     Cash Collateral. At any point in time in which there is a
Defaulting Lender, the Swingline Lender may require the Borrower to cash
collateralize the outstanding Swingline Loans in an amount equal to such
Defaulting Lender's pro rata share of the outstanding Swingline Loans. Upon such
request by the Swingline Lender, the Borrower shall promptly, within three (3)
Business Days, cash collateralize the outstanding Swingline Loans in an amount
equal to such Defaulting Lender's pro rata share of the outstanding Swingline
Loans on terms reasonably satisfactory to the Swingline Lender.



2.4     Letter of Credit Subfacility.



     (a)     Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Revolving Lenders shall participate in, Letters of Credit for the
account of the Borrower from time to time upon request in a form acceptable to
the Issuing Lender; provided, however, that (i) the aggregate amount of LOC
Obligations shall not at any time exceed TEN MILLION DOLLARS ($10,000,000) (the
"LOC Committed Amount"), (ii) the sum of outstanding Revolving Loans plus
Swingline Loans plus LOC Obligations shall not at any time exceed the Aggregate
Revolving Committed Amount, (iii) all Letters of Credit shall be denominated in
U.S. Dollars and (iv) Letters of Credit shall be issued for lawful corporate
purposes and may be issued as standby letters of credit, including in connection
with workers' compensation and other insurance programs. Except as otherwise
expressly agreed upon by all the Revolving Lenders, no Letter of Credit shall
have an original expiry date more than twelve (12) months from the date of
issuance; provided, however, so long as no Default or Event of Default has
occurred and is continuing and subject to the other terms and conditions to the
issuance of Letters of Credit hereunder, the expiry dates of Letters of Credit
may be extended annually or periodically from time to time on the request of the
Borrower or by operation of the terms of the applicable Letter of Credit to a
date not more than twelve (12) months from the date of extension; provided,
further, that no Letter of Credit, as originally issued or as extended, shall
have an expiry date extending beyond the date which is six (6) Business Days
prior to the Revolving Maturity Date. Each Letter of Credit shall comply with
the related LOC Documents. The issuance and expiry date of each Letter of Credit
shall be a Business Day. Any Letters of Credit issued hereunder shall be in a
minimum original face amount of $50,000 or such lesser amount as the Issuing
Lender may agree. Wells Fargo shall be the Issuing Lender on all Letters of
Credit issued on or after the Closing Date. The Issuing Lender shall be under no
obligation to issue any Letter of Credit if any Revolving Lender is at such time
a Defaulting Lender hereunder, unless the Issuing Lender has entered into
arrangements satisfactory to the Issuing Lender with the Borrower or such
Defaulting Lender to eliminate the Issuing Lender's risk with respect to such
Defaulting Lender's pro rata share of the LOC Obligations.



     (b)     Notice and Reports. The request for the issuance of a Letter of
Credit shall be submitted to the Issuing Lender at least five (5) Business Days
prior to the requested date of issuance. The Issuing Lender will promptly upon
request provide to the Administrative Agent for dissemination to the Revolving
Lenders a detailed report specifying the Letters of Credit which are then issued
and outstanding and any activity with respect thereto which may have occurred
since the date of any prior report, and including therein, among other things,
the account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred. The Issuing Lender will further
provide to the Administrative Agent promptly upon request copies of the Letters
of Credit. The Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations then
outstanding.



     (c)     Participations. Each Revolving Lender upon issuance of a Letter of
Credit shall be deemed to have purchased without recourse a risk participation
from the Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its LOC Commitment Percentage of the obligations under such Letter of Credit
and shall absolutely, unconditionally and irrevocably assume, as primary obligor
and not as surety, and be obligated to pay to the Issuing Lender therefor and
discharge when due, its LOC Commitment Percentage of the obligations arising
under such Letter of Credit. Without limiting the scope and nature of each
Revolving Lender's participation in any Letter of Credit, to the extent that the
Issuing Lender has not been reimbursed as required hereunder or under any LOC
Document, each such Revolving Lender shall pay to the Issuing Lender its LOC
Commitment Percentage of such unreimbursed drawing in same day funds on the day
of notification by the Issuing Lender of an unreimbursed drawing pursuant to the
provisions of subsection (d) hereof. The obligation of each Revolving Lender to
so reimburse the Issuing Lender shall be absolute and unconditional and shall
not be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.



     (d)     Reimbursement. In the event of any drawing under any Letter of
Credit, the Issuing Lender will promptly notify the Borrower and the
Administrative Agent. The Borrower shall reimburse the Issuing Lender on the day
of drawing under any Letter of Credit (with the proceeds of a Revolving Loan
obtained hereunder or otherwise) in same day funds as provided herein or in the
LOC Documents. If the Borrower shall fail to reimburse the Issuing Lender as
provided herein, the unreimbursed amount of such drawing shall bear interest at
a per annum rate equal to the Alternate Base Rate plus the Applicable Percentage
plus two percent (2%). Unless the Borrower shall immediately notify the Issuing
Lender and the Administrative Agent of its intent to otherwise reimburse the
Issuing Lender, the Borrower shall be deemed to have requested a Revolving Loan
in the amount of the drawing as provided in subsection (e) hereof, the proceeds
of which will be used to satisfy the reimbursement obligations. The Borrower's
reimbursement obligations hereunder shall be absolute and unconditional under
all circumstances irrespective of any rights of set-off, counterclaim or defense
to payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Revolving Lenders, the beneficiary of the Letter of
Credit drawn upon or any other Person, including without limitation any defense
based on any failure of the Borrower to receive consideration or the legality,
validity, regularity or unenforceability of the Letter of Credit. The Issuing
Lender will promptly notify the Revolving Lenders of the amount of any
unreimbursed drawing and each Revolving Lender shall promptly pay to the
Administrative Agent for the account of the Issuing Lender in Dollars and in
immediately available funds, the amount of such Revolving Lender's LOC
Commitment Percentage of such unreimbursed drawing. Such payment shall be made
on the day such notice is received by such Revolving Lender from the Issuing
Lender if such notice is received at or before 2:00 P.M., otherwise such payment
shall be made at or before 12:00 noon on the Business Day next succeeding the
day such notice is received. If such Revolving Lender does not pay such amount
to the Issuing Lender in full upon such request, such Revolving Lender shall, on
demand, pay to the Administrative Agent for the account of the Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Revolving Lender pays such amount to the Issuing Lender in full at a
rate per annum equal to, if paid within two (2) Business Days of the date of
drawing, the Federal Funds Rate and thereafter at a rate equal to the Alternate
Base Rate. Each Revolving Lender's obligation to make such payment to the
Issuing Lender, and the right of the Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Revolving Commitments hereunder, the existence of a Default or Event of Default
or the acceleration of the Credit Party Obligations hereunder and shall be made
without any offset, abatement, withholding or reduction whatsoever.



     (e)     Repayment with Loans. On any day on which the Borrower shall have
requested, or been deemed to have requested a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a "Mandatory Borrowing") shall be immediately made (without
giving effect to any termination of the Revolving Commitments pursuant to
Section 7.2) pro rata based on each Revolving Lender's respective Revolving
Commitment Percentage (determined before giving effect to any termination of the
Revolving Commitments pursuant to Section 7.2) and the proceeds thereof shall be
paid directly to the Issuing Lender for application to the respective LOC
Obligations. Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans immediately upon any such request or deemed request on account
of each Mandatory Borrowing in the amount and in the manner specified in the
preceding sentence and on the same such date notwithstanding (i) the amount of
Mandatory Borrowing may not comply with the minimum amount for borrowings of
Loans otherwise required hereunder, (ii) whether any conditions specified in
Section 4.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request or deemed request for a Revolving
Loan to be made by the time otherwise required in Section 2.1(b)(i), (v) the
date of such Mandatory Borrowing, or (vi) any reduction in the Aggregate
Revolving Committed Amount after any such Letter of Credit may have been drawn
upon. In the event that any Mandatory Borrowing cannot for any reason be made on
the date otherwise required above (including, without limitation, as a result of
the commencement of a proceeding under the Bankruptcy Code), then each such
Revolving Lender hereby agrees that it shall forthwith fund (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the LOC Obligations; provided, further, that in the
event any Revolving Lender shall fail to fund its Participation Interest on the
day the Mandatory Borrowing would otherwise have occurred, then the amount of
such Revolving Lender's unfunded Participation Interest therein shall bear
interest payable by such Revolving Lender to the Issuing Lender upon demand, at
the rate equal to, if paid within two (2) Business Days of such date, the
Federal Funds Rate, and thereafter at a rate equal to the Alternate Base Rate.



     (f)     Modification, Extension. The issuance of any supplement,
modification, amendment, renewal, or extension to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.



     (g)     Letter of Credit Governing Law. Unless otherwise expressly agreed
by the Issuing Lender and the Borrower when a Letter of Credit is issued, the
rules of the "International Standby Practices 1998" published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit.



     (h)     Cash Collateral. At any point in time in which there is a
Defaulting Lender, the Issuing Lender may require the Borrower to cash
collateralize the LOC Obligations in an amount equal to such Defaulting Lender's
pro rata share of the outstanding Letters of Credit. Upon such request by the
Issuing Lender, the Borrower shall promptly, within three (3) Business Days,
cash collateralize the outstanding LOC Obligations in an amount equal to such
Defaulting Lender's pro rata share of the outstanding Letters of Credit on terms
reasonably satisfactory to the Issuing Lender.





2.5     Additional Loans.



(a)     Incremental Term Loans and Revolving Facility Increases. Subject to the
terms and conditions set forth herein, the Borrower shall have the right, at any
time and from time to time prior to the Revolving Maturity Date, to incur
additional Indebtedness under this Credit Agreement in the form of (i)
additional term loans under a new term loan facility under this Credit Agreement
(each, an "Incremental Term Loan") and/or (ii) an increase to the Aggregate
Revolving Committed Amount (each, a "Revolving Facility Increase") by an
aggregate principal amount for all such Incremental Term Loans and Revolving
Facility Increases of up to $100,000,000 ("Incremental Increase Amount").



(b)     Terms and Conditions. The following terms and conditions shall apply to
any Incremental Term Loan or Revolving Facility Increase, as applicable: (i) no
Default or Event of Default shall exist immediately prior to or after giving
effect to such Incremental Term Loan or Revolving Facility Increase, (ii) the
other terms and documentation (other than the Applicable Percentage and other
components of yield, which shall be determined as set forth below in clause (c))
in respect of any Incremental Term Loans or Revolving Facility Increase, to the
extent not consistent with the Term Loan A Facility or the Revolving Loans, will
be reasonably satisfactory to the Administrative Agent, (iii) any loans made
pursuant to an Incremental Term Loan and/or Revolving Facility Increase shall
constitute Credit Party Obligations and will be secured and guaranteed with the
other Credit Party Obligations on a pari passu basis, (iv) any such Revolving
Facility Increase shall have a maturity date no sooner than the Revolving
Maturity Date, (v) any such Incremental Term Loan shall have a maturity date no
sooner than the Term Loan A Maturity Date and a weighted average life to
maturity no shorter than the remaining weighted average life to maturity of the
Term Loan A (determined, in each case, at the time such Incremental Term Loan is
incurred), (vi) any Lenders providing such Incremental Term Loans shall be
entitled to the same voting rights as the existing Term Loan Lenders and shall
be entitled to receive proceeds of prepayments on the same basis as the existing
Term Loan Lenders, (vii) any Lenders providing such Revolving Facility Increase
shall be entitled to the same voting rights as the existing Revolving Lenders
and shall be entitled to receive proceeds of prepayments on the same basis as
the existing Revolving Lenders, (viii) any such Incremental Term Loan or
Revolving Facility Increase shall be in a minimum principal amount of
$25,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining amount of the Incremental Increase Amount, if less), (ix) the proceeds
of any such Incremental Term Loan or Revolving Facility Increase will be used
for the purposes set forth in Section 3.13, (x) the Borrower shall execute a
promissory note in favor of any new Lender or any existing Lender requesting a
promissory note, as applicable, who provides an Incremental Term Loan (or has
its Term Loan A Commitment increased) or whose Revolving Commitment is
increased, as applicable, pursuant to this Section, (xi) the conditions to
Extensions of Credit in Section 4.2 shall have been satisfied, (xii) the
Administrative Agent shall have received (A) an opinion or opinions (including,
if reasonably requested by the Administrative Agent, local counsel opinions) of
counsel for the Credit Parties, addressed to the Administrative Agent and the
Lenders, in form and substance reasonably acceptable to the Administrative
Agent, (B) any authorizing corporate documents as the Administrative Agent may
reasonably request and (C) if applicable, a duly executed Notice of Borrowing,
and (xiii) the Administrative Agent shall have received from the Borrower
updated financial projections and an officer's certificate, in each case in form
and substance reasonably satisfactory to the Administrative Agent, demonstrating
that, after giving effect to any such Incremental Term Loan or Revolving
Facility Increase on a Pro Forma Basis, the Borrower will be in compliance with
the financial covenants set forth in Section 5.9.



(c)     Applicable Percentage and Yield. The Applicable Percentage and any other
components of yield on the Revolving Facility Increase or the Incremental Term
Loans (taking into account upfront fees or original issue discount (calculated
consistent with generally accepted financial practice and based on an assumed
four-year life to maturity) payable to the Lenders making such Revolving
Facility Increase or the Incremental Term Loans) may be higher than the then
current Applicable Percentage (or any other components of yield) on the
Revolving Credit Facility or the Term Loan A Facility (as applicable), but in
each case by no more than 50 basis points (it being understood that the
Revolving Credit Facility or the Term Loan A Facility pricing will be increased
and/or additional fees will be paid to Revolving Lenders or Term Loan A Lenders
to the extent necessary to satisfy such requirement).



(d)     Revolving Facility Increase. In connection with the closing of any
Revolving Facility Increase, the outstanding Revolving Loans and Participation
Interests shall be reallocated by causing such fundings and repayments (and
shall not be subject to any processing and/or recordation fees) among the
Revolving Lenders (which the Borrower shall be responsible for any costs arising
hereunder resulting from such reallocation and repayments) of Revolving Loans as
necessary such that, after giving effect to such Revolving Facility Increase,
each Revolving Lender will hold Revolving Loans and Participation Interests
based on its Revolving Commitment Percentage (after giving effect to such
Revolving Facility Increase).



(e)     Participation. Participation in any such Incremental Term Loan or
Revolving Facility Increase may be offered to each of the existing Lenders, but
each such Lender shall have no obligation to provide all or any portion of such
Incremental Term Loan or Revolving Facility Increase. The Borrower may invite
other banks, financial institutions and investment funds reasonably acceptable
to the Administrative Agent (such consent not to be unreasonably withheld or
delayed) to join this Credit Agreement as Lenders hereunder for any portion of
such Incremental Term Loan or Revolving Facility Increase; provided that such
other banks, financial institutions and investment funds shall enter into such
joinder agreements to give effect thereto as the Administrative Agent may
reasonably request.



(f)      Amendments.     The Administrative Agent is authorized to enter into,
on behalf of the Lenders, any amendment to this Credit Agreement or any other
Credit Document as may be necessary to incorporate the terms of any such
Incremental Term Loan or Revolving Facility Increase.



2.6     Default Rate.





(a)     If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan or
converted to an Alternate Base Rate Loan in accordance with the provisions of
Section 2.7 (whether at the stated maturity, by acceleration or otherwise), such
overdue principal amount of such Loan shall be converted to an Alternate Base
Rate Loan at the end of the Interest Period applicable thereto.

(b)     Upon the occurrence and during the continuance of a (i) an Event of
Default specified in Section 7.1(a) or (e), the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall automatically bear interest at a rate per
annum which is equal to the Default Rate and (ii) any other Event of Default
hereunder, at the option of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall automatically bear interest,
at a per annum rate which is equal to the Default Rate, in each case from the
date of such Event of Default until such Event of Default is waived in
accordance with Section 10.1. Any default interest owing under this Section
2.6(b) shall be due and payable on the earlier to occur of (x) demand by the
Administrative Agent (which demand the Administrative Agent shall make if
directed by the Required Lenders) and (y) the applicable Maturity Date.





2.7     Extension and Conversion.





     The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another Type; provided, however, that (a) except as expressly provided
otherwise in this Credit Agreement, LIBOR Rate Loans may be converted into
Alternate Base Rate Loans only on the last day of the Interest Period applicable
thereto, (b) LIBOR Rate Loans may be extended, and Alternate Base Rate Loans may
be converted into LIBOR Rate Loans, only if the conditions in Section 4.2 have
been satisfied and (c) Loans extended as, or converted into, LIBOR Rate Loans
shall be subject to the terms of the definition of "Interest Period" set forth
in Section 1.1 and shall be in such minimum amounts as provided in Section
2.1(b)(ii). Any request for extension or conversion of a LIBOR Rate Loan which
shall fail to specify an Interest Period shall be deemed to be a request for an
Interest Period of one month. Each such extension or conversion shall be
effected by the Borrower by giving a Notice of Extension/Conversion (or
telephone notice promptly confirmed in writing) to the Administrative Agent
prior to 11:00 A.M. on the Business Day of, in the case of the conversion of a
LIBOR Rate Loan into an Alternate Base Rate Loan, and on the third Business Day
prior to, in the case of the extension of a LIBOR Rate Loan as, or conversion of
an Alternate Base Rate Loan into, a LIBOR Rate Loan, the date of the proposed
extension or conversion, specifying (i) the date of the proposed extension or
conversion, (ii) the Loans to be so extended or converted, (iii) the Types of
Loans into which such Loans are to be converted and, if appropriate and (iv) the
applicable Interest Periods with respect thereto. Each request for extension or
conversion shall be irrevocable and shall constitute a representation and
warranty by the Borrower of the matters specified in Section 4.2. In the event
the Borrower fails to request extension or conversion of any LIBOR Rate Loan in
accordance with this Section, or any such conversion or extension is not
permitted or required by this Section, then such LIBOR Rate Loan shall be
converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed extension or conversion affecting
any Loan.





2.8     Prepayments.





     (a)     Voluntary Repayments. Term Loans may be prepaid, and Revolving
Loans and Swingline Loans may be repaid, in whole or in part without premium or
penalty; provided that (i) LIBOR Rate Loans may be repaid or prepaid only upon
three (3) Business Days' prior written notice to the Administrative Agent, and
Alternate Base Rate Loans may be repaid only upon at least one (1) Business
Day's prior written notice to the Administrative Agent, (ii) repayments or
prepayments of LIBOR Rate Loans must be accompanied by payment of any amounts
owing under Section 2.17, and (iii) partial repayments or prepayments of the
LIBOR Rate Loans shall be in minimum principal amount of $5,000,000, and in
integral multiples of $1,000,000 in excess thereof and partial repayments or
prepayments of Alternate Base Rate Loans shall be in minimum principal amount of
$1,000,000, and in integral multiples of $500,000 in excess thereof. To the
extent that the Borrower elects to prepay the Term Loans, amounts prepaid under
this Section shall be applied (i) first to the Bullet Term Loan and (ii) second
to the Term Loan A to the remaining principal installments thereof as the
Borrower may elect, in either case to the respective Term Loan Lenders in
accordance with their respective Term Loan Commitment Percentages.



     (b)     Mandatory Prepayments.



(i)     Revolving Committed Amount. If at any time, the aggregate principal
amount of outstanding Revolving Loans plus Swingline Loans plus LOC Obligations
shall exceed the Aggregate Revolving Committed Amount, the Borrower shall
immediately make payment on the Loans in an amount sufficient to eliminate the
deficiency.



(ii)     Debt Issuances. Immediately upon receipt by any Credit Party or any of
its Subsidiaries of proceeds from any Debt Issuance, the Borrower shall prepay
the Loans and/or cash collateralize the LOC Obligations in an aggregate amount
equal to one hundred percent (100%) of the Net Cash Proceeds of such Debt
Issuance (such prepayment to be applied as set forth in clause (v) below);
provided, however, from and after the date upon which the Bullet Term Loan shall
have been paid in full, the Borrower shall be permitted to exclude the Net Cash
Proceeds obtained in connection with any Debt Issuance from the prepayment
requirements hereof to the extent that the same are used to consummate a
Permitted Acquisition within twenty (20) Business Days of the receipt thereof;
provided further, that any Net Cash Proceeds from any Debt Issuance not utilized
to consummate a Permitted Acquisition as set forth above shall be applied as set
forth in clause (v) below.



(iii)     Asset Dispositions. Promptly following any Asset Disposition (or
related series of Asset Dispositions), the Borrower shall prepay the Loans
and/or cash collateralize the LOC Obligations in an aggregate amount equal to
one hundred percent (100%) of the Net Cash Proceeds derived from such Asset
Disposition (or related series of Asset Dispositions) (such prepayment to be
applied as set forth in clause (v) below); provided, however, that, so long as
no Default or Event of Default has occurred and is continuing, such Net Cash
Proceeds shall not be required to be so applied (A) until the aggregate amount
of the Net Cash Proceeds derived from any Asset Dispositions in any fiscal year
of the Borrower is equal to or greater than $20,000,000 and (B) with respect to
Net Cash Proceeds derived from Asset Dispositions in excess of $20,000,000 in
any fiscal year, to the extent the Borrower delivers to the Administrative Agent
a certificate stating that the Credit Parties intend to use such excess Net Cash
Proceeds to acquire like assets useful to the business of the Credit Parties
within 180 days of the receipt of such excess Net Cash Proceeds, it being
expressly agreed that excess Net Cash Proceeds not so reinvested shall be
applied to prepay the Loans and/or cash collateralize the LOC Obligations
immediately thereafter (such prepayment to be applied as set forth in clause (v)
below).



(iv)     Recovery Events. Promptly upon receipt by any Credit Party or any of
its Subsidiaries of proceeds from any Recovery Events, the Borrower shall prepay
the Loans and/or cash collateralize the LOC Obligations in an aggregate amount
equal to one hundred percent (100%) of the Net Cash Proceeds of such Recovery
Events (such prepayment to be applied as set forth in clause (v) below);
provided, however, that, so long as no Default or Event of Default has occurred
and is continuing, Net Cash Proceeds from insurance or condemnation proceeds
shall not be required to be so applied (A) until the aggregate amount of the Net
Cash Proceeds derived from any Recovery Events in any fiscal year of the
Borrower is equal to or greater than $20,000,000 and (B) with respect to Net
Cash Proceeds derived from Recovery Events in excess of $20,000,000 in any
fiscal year, to the extent the Borrower delivers to the Administrative Agent a
certificate stating that Credit Parties intend to use such Net Cash Proceeds to
acquire assets useful to the business of the Credit Parties within 180 days of
the receipt of such Net Cash Proceeds, it being expressly agreed that any Net
Cash Proceeds not so reinvested shall be applied to prepay the Loans and/or cash
collateralize the LOC Obligations immediately thereafter (such prepayment to be
applied as set forth in clause (v) below).



(v)     Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section shall be applied as follows:

(A)     with respect to all amounts prepaid pursuant to Section 2.8(b)(i), (1)
first to the outstanding Swingline Loans, (2) second to the outstanding
Revolving Loans and (3) third to cash collateralize the LOC Obligations; and

(B)     with respect to all amounts prepaid pursuant to Sections 2.8(b)(ii)
through (iv), (1) first to the Bullet Term Loan, (2) second to the Term Loan A
(ratably to the remaining amortization payments thereof), (3) third to the
Swingline Loans (without a simultaneous corresponding reduction of the Swingline
Committed Amount), (4) fourth to the Revolving Loans (without a simultaneous
corresponding reduction of the Revolving Committed Amount) and (5) fifth to a
cash collateral account in respect of LOC Obligations (without a simultaneous
corresponding reduction of the LOC Committed Amount). Within the parameters of
the applications set forth above, prepayments shall be applied first to
Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section shall be subject
to Section 2.17 and be accompanied by interest on the principal amount prepaid
through the date of prepayment, but otherwise without premium or penalty.



     (c)     Bank Product Obligations Unaffected. Any repayment or prepayment
made pursuant to this Section 2.8 shall not affect the Borrower's obligation to
continue to make payments under any Bank Product, which shall remain in full
force and effect notwithstanding such repayment or prepayment, subject to the
terms of such Bank Product.





2.9     Termination and Reduction of Commitments





     (a)     Voluntary Reductions. The Revolving Commitments may be terminated
or permanently reduced by the Borrower in whole or in part upon three (3)
Business Days' prior written notice to the Administrative Agent; provided that
(i) after giving effect to any voluntary reduction, the aggregate principal
amount of Revolving Loans plus Swingline Loans plus LOC Obligations outstanding
shall not exceed the Aggregate Revolving Committed Amount, as reduced, and (ii)
partial reductions shall be in minimum principal amounts of $5,000,000, and in
integral multiples of $1,000,000 in excess thereof; provided that no such
reduction or termination shall be permitted if after giving effect thereto, and
to any prepayments of the Revolving Loans made on the effective date thereof,
the sum of the then outstanding aggregate principal amount of the Revolving
Loans plus Swingline Loans plus LOC Obligations would exceed the Aggregate
Revolving Committed Amount.



     (b)     Mandatory Reduction. The Revolving Commitment, the LOC Commitment
and the Swingline Commitment shall automatically terminate on the Revolving
Maturity Date.





2.10     Fees.





     (a)     Unused Fee. In consideration of the Revolving Commitments, the
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
the Revolving Lenders holding Revolving Commitments an unused fee (the "Unused
Fee") in an amount equal to the Applicable Percentage per annum times the
average daily unused amount of the Aggregate Revolving Committed Amount;
provided that (i) no Unused Fee shall accrue on any of the Revolving Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender and
(ii) any Unused Fee accrued with respect to the Revolving Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. For purposes of computation
of the Unused Fee, LOC Obligations shall be considered usage of the Aggregate
Revolving Committed Amount. The Unused Fee shall be payable quarterly in arrears
on the 15th day following the last day of each calendar quarter for the prior
calendar quarter, commencing with the first such date to occur after the Closing
Date, and on the Revolving Maturity Date (and, if applicable, thereafter on
demand). The Unused Fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Percentage during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Percentage separately
for each period during such quarter that such Applicable Percentage was in
effect.



     (b)     Letter of Credit Fee. In consideration of the LOC Commitments, the
Borrower agrees to pay to the Issuing Lender a fee (the "Letter of Credit Fee")
equal to the Applicable Percentage per annum on the average daily maximum amount
available to be drawn under each Letter of Credit from the date of issuance to
the date of expiration; provided that (i) any Letter of Credit Fees that accrue
in favor of a Defaulting Lender shall be paid to the Issuing Lender for its own
account for so long as such Revolving Lender shall be a Defaulting Lender and
(ii) any Letter of Credit Fees accrued in favor of a Defaulting Lender during
the period prior to the time such Revolving Lender became a Defaulting Lender
and unpaid at such time shall be paid to the Issuing Lender for its own account
for so long as such Revolving Lender shall be a Defaulting Lender. The Issuing
Lender shall promptly pay over to the Administrative Agent for the ratable
benefit of the Revolving Lenders (including the Issuing Lender) the Letter of
Credit Fee. The Letter of Credit Fee shall be payable quarterly in arrears on
the 15th day following the last day of each calendar quarter for the prior
calendar quarter.



     (c)     Issuing Lender Fees. In addition to the Letter of Credit Fees
payable pursuant to subsection (b) above, the Borrower shall pay to the Issuing
Lender for its own account without sharing by the other Lenders (i) a fronting
fee of one-eighth of one percent (0.125%) per annum on the average daily maximum
amount available to be drawn under each such Letter of Credit issued by it, such
fee to be paid on the date of issuance of any Letter of Credit and (ii) the
reasonable and customary charges from time to time of the Issuing Lender with
respect to the amendment, transfer, administration, cancellation and conversion
of, and drawings under, such Letters of Credit (collectively, the "Issuing
Lender Fees").



     (d)     Administrative Agent's Fee. The Borrower agrees to pay to the
Administrative Agent the annual administrative agent fee as described in the
Administrative Agent's Fee Letter.





2.11     Computation of Interest and Fees.





     (a)     Interest payable hereunder with respect to Alternate Base Rate
Loans based on the Prime Rate shall be calculated on the basis of a year of 365
days (or 366 days, as applicable) for the actual days elapsed. All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change.



     (b)     Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.





2.12     Pro Rata Treatment and Payments.





     (a)     Each borrowing of Revolving Loans and any reduction of the
Revolving Commitments shall be made pro rata according to the respective
Revolving Commitment Percentages of the Revolving Lenders. Each payment under
this Credit Agreement or any Note shall be applied (i) first, to any Fees then
due and owing, (ii) second, to interest then due and owing in respect of the
Notes of the Borrower and (iii) third, to principal then due and owing hereunder
and under the Notes of the Borrower. Each payment on account of the Unused Fees
or the Letter of Credit Fees shall be made pro rata in accordance with the
respective amounts due and owing. Each payment (other than voluntary prepayments
or repayments and mandatory prepayments) by the Borrower on account of principal
of and interest on the Loans shall be made pro rata according to the respective
amounts due and owing hereunder. Each voluntary repayment and prepayment on
account of principal of the Loans shall be applied in accordance with Section
2.8(a). Each mandatory prepayment on account of principal of the Loans shall be
applied to such Loans, as applicable, on a pro rata basis and, to the extent
applicable, in accordance with Section 2.8(b). All payments (including
prepayments) to be made by the Borrower on account of principal, interest and
fees shall be made without defense, set-off or counterclaim (except as provided
in Section 2.18(b)) and shall be made to the Administrative Agent for the
account of the Lenders at the Administrative Agent's office specified in Section
10.2 in Dollars and in immediately available funds not later than 1:00 P.M. on
the date when due. The Administrative Agent shall distribute such payments to
the Lenders entitled thereto promptly upon receipt in like funds as received. If
any payment hereunder (other than payments on the LIBOR Rate Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a LIBOR Rate Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.



     (b)     Allocation of Payments After Event of Default. Notwithstanding any
other provision of this Credit Agreement to the contrary, after the occurrence
and during the continuance of an Event of Default, all amounts collected or
received by the Administrative Agent or any Lender on account of the Credit
Party Obligations or any other amounts outstanding under any of the Credit
Documents shall be paid over or delivered as follows:



          FIRST, to the payment of all reasonable out-of-pocket costs and
expenses (including without limitation reasonable attorneys' fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents;



          SECOND, to payment of any fees owed to the Administrative Agent;



          THIRD, to the payment of all reasonable out-of-pocket costs and
expenses of each of the Lenders in connection with enforcing its rights under
the Credit Documents or otherwise with respect to the Credit Party Obligations
owing to such Lender; provided that attorneys' fees shall be limited to the
reasonable fees and expenses of one counsel for the Lenders and any necessary
local counsel (limited to one local counsel in each relevant jurisdiction);



          FOURTH, to the payment of all of the Credit Party Obligations
consisting of accrued fees and interest (including, without limitation, accrued
fees and interest arising under any Bank Product with a Bank Product Provider);



          FIFTH, to the payment of the outstanding principal amount of the
Credit Party Obligations (including, without limitation, the payment or cash
collateralization of the outstanding LOC Obligations, and including with respect
to any Bank Product with a Bank Product Provider, any breakage, termination or
other payments due under such Bank Product with a Bank Product Provider and any
interest accrued thereon);



          SIXTH, to all other Credit Party Obligations and other obligations
which shall have become due and payable under the Credit Documents or otherwise
and not repaid pursuant to clauses "FIRST" through "FIFTH" above; and



          SEVENTH, to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.



In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Lenders and/or Bank Product Providers
shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Bank Product Provider bears to the
aggregate then outstanding Loans, LOC Obligations and obligations payable under
all Bank Products with a Bank Product Provider) of amounts available to be
applied pursuant to clauses "THIRD", "FOURTH", "FIFTH" and "SIXTH" above.



Amounts distributed with respect to any Bank Product Debt shall be the last Bank
Product Amount reported to the Administrative Agent; provided that any such Bank
Product Provider may provide an updated Bank Product Amount to the
Administrative Agent prior to payments made pursuant to this Section. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any Bank Product Debt, but may rely upon written
notice of the amount (setting forth a reasonably detailed calculation) from the
applicable Bank Product Provider. In the absence of such notice, the
Administrative Agent may assume the amount to be distributed is the Bank Product
Amount last reported to the Administrative Agent.





2.13     Non-Receipt of Funds by the Administrative Agent.





     (a)     Unless the Administrative Agent shall have been notified in writing
by a Lender prior to the date a Loan is to be made by such Lender (which notice
shall be effective upon receipt) that such Lender does not intend to make the
proceeds of such Loan available to the Administrative Agent, the Administrative
Agent may assume that such Lender has made such proceeds available to the
Administrative Agent on such date, and the Administrative Agent may in reliance
upon such assumption (but shall not be required to) make available to the
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent's
demand therefor, the Administrative Agent will promptly notify the Borrower, and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the Borrower at the applicable rate for the
applicable borrowing pursuant to the Notice of Borrowing and (ii) from a Lender
at the Federal Funds Rate.



     (b)     Unless the Administrative Agent shall have been notified in writing
by the Borrower, prior to the date on which any payment is due from it hereunder
(which notice shall be effective upon receipt) that the Borrower does not intend
to make such payment, the Administrative Agent may assume that the Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent at a
per annum rate equal to, if repaid to the Administrative Agent within two (2)
days from the date such amount was made available by the Administrative Agent,
the Federal Funds Rate and thereafter at a rate equal to the Alternate Base
Rate.



     (c)     A certificate of the Administrative Agent submitted to the Borrower
or any Lender with respect to any amount owing under this Section 2.13 shall be
conclusive in the absence of manifest error.





2.14     Inability to Determine Interest Rate.





     Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.





2.15     Illegality.





     Notwithstanding any other provision of this Credit Agreement, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof by the relevant Governmental Authority to any Lender shall
make it unlawful for such Lender or its LIBOR Lending Office to make or maintain
LIBOR Rate Loans as contemplated by this Credit Agreement or to obtain in the
interbank eurodollar market through its LIBOR Lending Office the funds with
which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender's Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law to Alternate Base Rate Loans. The
Borrower hereby agrees promptly to pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
including, but not limited to, any interest or fees payable by such Lender to
lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans hereunder. A certificate as to any additional amounts payable pursuant to
this Section shall be submitted by such Lender, through the Administrative
Agent, to the Borrower. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office) to avoid or to minimize
any amounts which may otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.





2.16     Yield Protection.





     (a)     If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:



     (i)     shall subject such Lender to any tax of any kind whatsoever with
respect to any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for changes in the rate of
tax on the overall net income of such Lender);



     (ii)     shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the LIBOR
Rate hereunder;



     (iii)     impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Credit
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein; or



     (iv)     shall impose on such Lender any other condition;



and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or to reduce any amount receivable
hereunder or under any Note, then, in any such case, the Borrower shall promptly
pay such Lender, upon its demand, any additional amounts necessary to compensate
such Lender or the Issuing Lender or its holding company, as the case may be,
for such additional cost or reduced amount receivable which such Lender
reasonably deems to be material as determined by such Lender with respect to its
LIBOR Rate Loans. A certificate as to any additional amounts payable pursuant to
this Section shall be submitted by such Lender or the Issuing Lender, through
the Administrative Agent, to the Borrower. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof. Each Lender agrees
to use reasonable efforts (including reasonable efforts to change its LIBOR
Lending Office, as the case may be) to avoid or to minimize any amounts which
might otherwise be payable pursuant to this paragraph of this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.



     (b)     If any Lender shall have reasonably determined that the adoption of
or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender's or such corporation's
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender's or such
corporation's policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender in its sole discretion to be material, then from time to
time, within fifteen (15) days after demand by such Lender, the Borrower shall
pay to such Lender such additional amount as shall be certified by such Lender
as being required to compensate it for such reduction. Such a certificate as to
any additional amounts payable under this Section shall be submitted by a Lender
(which certificate shall include a description of the basis for the
computation), through the Administrative Agent, to the Borrower.



     (c)     Failure or delay on the part of any Lender or the Issuing Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender's or the Issuing Lender's right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered, as the case may be, to the extent that such Lender or the
Issuing Lender fails to make a demand for such compensation more than nine (9)
months after becoming aware of such change in Requirement of Law giving arise to
such increased costs or reductions.



     (d)     The agreements in this Section 2.16 shall survive the termination
of this Credit Agreement and payment of the Notes and all other amounts payable
hereunder.





2.17     Indemnity.





     The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrower in accepting a borrowing after the Borrower
has given a notice in accordance with the terms hereof, (c) default by the
Borrower in making any repayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
repayment or prepayment of a Loan, or the conversion thereof, on a day which is
not the last day of the Interest Period with respect thereto, in each case
including, but not limited to, any such loss or expense arising from interest or
fees payable by such Lender to lenders of funds obtained by it in order to
maintain its Loans hereunder. A certificate as to any additional amounts payable
pursuant to this Section shall be submitted by any Lender, through the
Administrative Agent, to the Borrower (which certificate must be delivered to
the Administrative Agent within thirty days following such default, repayment,
prepayment or conversion). The agreements in this Section 2.17 shall survive
termination of this Credit Agreement and payment of the Notes and all other
amounts payable hereunder, but any claims for such additional amounts shall be
submitted to the Borrower no later than 6 months following the termination of
this Credit Agreement.





2.18     Taxes.





     (a)     All payments made by the Borrower hereunder or under any Note will
be, except as provided in Section 2.18(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of a Lender pursuant to
the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein) and all interest, penalties or
similar liabilities with respect thereto (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as "Taxes"). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Credit
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
The Borrower will furnish to the Administrative Agent as soon as practicable
after the date the payment of any Taxes is due pursuant to applicable law
certified copies (to the extent reasonably available and required by law) of tax
receipts evidencing such payment by the Borrower. The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.



     (b)     Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Borrower
and the Administrative Agent on or prior to the Closing Date, or in the case of
a Lender that is an assignee or transferee of an interest under this Credit
Agreement pursuant to Section 10.6 (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, (i) if the Lender is a "bank"
within the meaning of Section 881(c)(3)(A) of the Code, two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN or
W-8ECI (or successor forms) certifying such Lender's entitlement to a complete
exemption from United States withholding tax with respect to payments to be made
under this Credit Agreement and under any Note, or (ii) if the Lender is not a
"bank" within the meaning of Section 881(c)(3)(A) of the Code, either Internal
Revenue Service Form W-8BEN or W-8ECI as set forth in clause (i) above, or (x) a
certificate substantially in the form of Schedule 2.18 (any such certificate, a
"2.18 Certificate") and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8 (or successor form) certifying such Lender's
entitlement to an exemption from United States withholding tax with respect to
payments of interest to be made under this Credit Agreement and under any Note.
In addition, each Lender agrees that it will deliver upon the Borrower's request
updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any material respect,
together with such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Credit Agreement and any Note. Notwithstanding anything to the contrary
contained in Section 2.18(a), but subject to the immediately succeeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Borrower U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (y) the
Borrower shall not be obligated pursuant to Section 2.18(a) hereof to gross-up
payments to be made to a Lender in respect of Taxes imposed by the United States
if (I) such Lender has not provided to the Borrower the Internal Revenue Service
Forms required to be provided to the Borrower pursuant to this Section 2.18(b)
or (II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such Forms do not establish a complete
exemption from withholding of such Taxes. Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 2.18,
the Borrower agrees to pay additional amounts and to indemnify each Lender in
the manner set forth in Section 2.18(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes after the Closing Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of Taxes.



     (c)     Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its LIBOR Lending Office, as the case may be) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this Section;
provided, however, that such efforts shall not cause the imposition on such
Lender of any additional costs or legal or regulatory burdens deemed by such
Lender in its sole discretion to be material.



     (d)     If the Borrower pays any additional amount pursuant to this Section
2.18 with respect to a Lender, such Lender shall use reasonable efforts to
obtain a refund of tax or credit against its tax liabilities on account of such
payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it. In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Borrower an amount that such Lender reasonably determines is equal to the net
tax benefit obtained by such Lender as a result of such payment by the Borrower.
In the event that no refund or credit is obtained with respect to the Borrower's
payments to such Lender pursuant to this Section 2.18, then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments. Nothing contained in this Section 2.18 shall
require a Lender to disclose or detail the basis of its calculation of the
amount of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this Section 2.18 to the
Borrower or any other party.



     (e)     The agreements in this Section 2.18 shall survive the termination
of this Credit Agreement and the payment of the Notes and all other amounts
payable hereunder, but any claims for such additional amounts shall be submitted
to the Borrower no later than 6 months following the termination of this Credit
Agreement.





2.19     Indemnification; Nature of Issuing Lender's Duties.





     (a)     In addition to its other obligations under Section 2.4, the
Borrower hereby agrees to protect, indemnify, pay and hold the Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys' fees) that
the Issuing Lender may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit, except to the extent
resulting from the negligence, bad faith or willful misconduct of the Issuing
Lender or (ii) the failure of the Issuing Lender to honor a drawing under a
Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority (all such acts or omissions, herein called "Government
Acts").



     (b)     As between the Borrower and the Issuing Lender, the Borrower shall
assume all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuing Lender shall not be responsible for: (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii)
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v)  errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (vii) any consequences arising from causes beyond the
control of the Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender's rights or powers hereunder.



     (c)     In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower. It is the intention of the
parties that this Credit Agreement shall be construed and applied to protect and
indemnify the Issuing Lender against any and all risks involved in the issuance
of the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any Government Authority. The Issuing Lender
shall not, in any way, be liable for any failure by the Issuing Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of the Issuing Lender.



     (d)     Nothing in this Section 2.19 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.4 hereof. The obligations of
the Borrower under this Section 2.19 shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Issuing
Lender to enforce any right, power or benefit under this Credit Agreement.



     (e)     Notwithstanding anything to the contrary contained in this Section
2.19, the Borrower shall have no obligation to indemnify any Issuing Lender in
respect of any liability incurred by such Issuing Lender arising out of the
negligence, bad faith or willful misconduct of the Issuing Lender, as determined
by a court of competent jurisdiction.



2.20     Replacement of Lenders.



     The Borrower shall be permitted to replace with a financial institution
acceptable to the Administrative Agent any Lender (other than Wells Fargo Bank,
National Association) that (a) requests reimbursement for amounts owing pursuant
to 2.15, 2.16 or 2.18(a) or (b) is then in default of its obligation to make
Loans hereunder; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.15, 2.16(a) or 2.18(c),
as applicable, so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.15, 2.16 or 2.18(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.17 if any LIBOR Loan owing to
such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (vi) the replacement financial institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.15,
2.16 or 2.18(a), as the case may be, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender. In the event any
replaced Lender fails to execute the agreements required under Section 10.6 in
connection with an assignment pursuant to this Section 2.20, the Borrower may,
upon two (2) Business Days' prior notice to such replaced Lender, execute such
agreements on behalf of such replaced Lender. A Lender shall not be required to
be replaced if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such replacement
cease to apply.



2.21     Defaulting Lenders.



     Notwithstanding any provision of this Credit Agreement to the contrary
(other than with respect to Section 2.10(b)), if any Lender becomes a Defaulting
Lender, then any amount paid by the Borrower for the account of a Defaulting
Lender under this Credit Agreement (whether on account of principal, interest,
fees, indemnity payments or other amounts) will not be paid or distributed to
such Defaulting Lender, but will instead be retained by the Administrative Agent
in a segregated non-interest bearing account until the termination of the
Commitments at which time the funds in such account will be applied by the
Administrative Agent, to the fullest extent permitted by law, in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Credit Agreement, second to the
payment of interest accruing at the Default Rate and then current interest due
and payable to the Lenders hereunder other than Defaulting Lenders, ratably
among them in accordance with the amounts of such interest then due and payable
to them, third to the payment of fees then due and payable to the non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them, fourth to pay principal then due and payable
to the non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, fifth to the ratable payment of other
amounts then due and payable to the non-Defaulting Lenders, and sixth to pay
amounts owing under this Credit Agreement to such Defaulting Lender or as a
court of competent jurisdiction may otherwise direct. If the Borrower and the
Administrative Agent agree in writing in their discretion that a Lender that is
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will purchase at par such portion of outstanding Revolving
Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
of the Lenders to be held on a pro rata basis in accordance with their
respective Revolving Commitment Percentages, whereupon such Lender will cease to
be a Defaulting Lender and any amounts held in the segregated non-interest
bearing account referenced above shall be distributed to such Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender.

 

SECTION 3
REPRESENTATIONS AND WARRANTIES

     To induce the Lenders to enter into this Credit Agreement and to make Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that:



3.1     Existing Indebtedness.



     Schedule 3.1 sets forth a complete and correct list of all outstanding
Indebtedness of the Borrower and its Subsidiaries as of June 30, 2009, since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Indebtedness of the
Borrower or its Subsidiaries that have not been reflected in the public filings
of the Borrower with the Securities and Exchange Commission since June 30, 2009.
Schedule 3.1 also separately sets forth a complete and correct list of all
outstanding Indebtedness of the Borrower and its Subsidiaries as of the date of
this Credit Agreement. Neither the Borrower nor any Subsidiary is in default and
no waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Borrower or such Subsidiary with an
outstanding principal amount in excess of $2,500,000, and no event or condition
exists with respect to any such Indebtedness of the Borrower or any Subsidiary
that would permit (or that with notice or the lapse of time, or both, would
permit) one or more Persons to cause such Indebtedness to become due and payable
before its stated maturity or before its regularly scheduled dates of payment.





3.2     Financial Statements.





     The Borrower has delivered to the Administrative Agent copies of the
financial statements of the Borrower and its Subsidiaries referenced in Section
4.1(g). All of said financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial position of the Borrower and its Subsidiaries as of the respective
dates specified in such financial statements and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments).





3.3     No Material Adverse Change.





     Since June 30, 2009, there has been no development or event which has had
or would reasonably be expected to have a Material Adverse Effect.





3.4     Organization; Existence.



     Each of the Credit Parties is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign entity and is in good standing under the laws of each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each of the Credit Parties has the corporate or company
power and authority, as applicable, to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Credit Agreement and the other
Credit Documents and to perform the provisions hereof and thereof.





3.5     Authorization; Power; Enforceable Obligations.





     This Credit Agreement and the other Credit Documents have been duly
authorized by all necessary corporate or company action, as applicable, on the
part of the Borrower and the other Credit Parties, and this Credit Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Borrower and the other Credit
Parties enforceable against the Borrower and any such Credit Party in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).





3.6     Consent; Government Authorizations.





     Other than actions required to be taken under the Pledge Agreement to
perfect Liens in the Collateral, no approval, consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with acceptance of
extensions of credit by the Borrower or the making of the guaranties hereunder
or with the execution, delivery or performance of any Credit Documents by the
other Credit Parties (other than those which have been obtained) or with the
validity or enforceability of any Credit Document against the Credit Parties.





3.7     No Material Litigation.



     (a)     Both before and after giving effect to the Acquisition, there are
no actions, suits or proceedings pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary or any property
of the Borrower or any Subsidiary in any court or before any arbitrator of any
kind or before or by any Governmental Authority that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

     (b)     Both before and after giving effect to the Acquisition, neither the
Borrower nor any Subsidiary is in default under any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority or is in violation of
any applicable law, ordinance, rule or regulation (including without limitation
Environmental Laws) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.





3.8     No Default.





     No Default or Event of Default has occurred and is continuing.





3.9     Taxes.



     The Borrower and its Subsidiaries have filed all tax returns (federal,
state, local and foreign) that are required to have been filed in any
jurisdiction, and have paid all income taxes shown to be due and payable
(including interest and penalties) on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (a) the amount of which is not individually or in the
aggregate Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Borrower or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. None of the Credit
Parties or their respective Subsidiaries are aware, as of the Closing Date, of
any proposed tax assessments against it or any of its Subsidiaries which would
reasonably be expected to have a Material Adverse Effect. The Federal income tax
liabilities of the Borrower and its Subsidiaries have been paid for all fiscal
years up to and including the fiscal year ended June 30, 2009.





3.10     ERISA.



     

(a)     Each Credit Party and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and would not reasonably be
expected to result in a Material Adverse Effect. Neither any Credit Party nor
any ERISA Affiliate has incurred any liability pursuant to Title IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in Section 3 of ERISA) or for failure to comply with the
provisions of Title I of ERISA and no event, transaction or condition has
occurred or exists that would reasonably be expected to result in the incurrence
of any such liability by any Credit Party or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of any Credit
Party or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA
or to such penalty or to excise tax provisions including Section 401(a)(29) or
412 of the Code, other than such liabilities or Liens as would not be
individually or in the aggregate Material.



     (b)     The present value of all "benefit liabilities" (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under all Single Employer
Plans, determined with respect to each Single Employer Plan as of the most
recent valuation date prior to the date on which this representation is made on
the basis of the actuarial assumptions specified for funding purposes in the
Single Employer Plan's most recent actuarial valuation report, did not exceed
the fair market value of the assets of the Single Employer Plans by more than
$500,000 in the aggregate for all such Plans.

     (c)     Neither any Credit Party nor any ERISA Affiliate has incurred any
withdrawal liabilities under Section 4201 of ERISA or is subject to contingent
withdrawal liabilities under Section 4204 of ERISA with respect to any
Multiemployer Plan that individually or in the aggregate are Material. Neither
any Credit Party nor any ERISA Affiliate has received any notification that any
Multiemployer Plan is in Reorganization, Insolvency, or has been terminated
(within the meaning of Title IV of ERISA), and no Multiemployer Plan is
reasonably expected to be in Reorganization, Insolvency, or terminated.

     (d)     The expected post-retirement benefit obligation (as defined in the
Accounting Standards Codification, without regard to liabilities attributable to
continuation coverage mandated by Section 4980B of the Code) of the each Credit
Party and its ERISA Affiliates is not Material.



     (e)     The execution and delivery of this Credit Agreement and the other
Credit Documents hereunder will not involve any transaction that is subject to
the prohibitions of Section 406 of ERISA or in connection with which a tax could
be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.





3.11     Governmental Regulations, Etc.





     (a)     No part of the proceeds of the Loans hereunder will be used,
directly or indirectly, for the purpose of purchasing or carrying any "margin
stock" within the meaning of Regulation U, or for the purpose of purchasing or
carrying or trading in any securities. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in said Regulation U. No Indebtedness
being reduced or retired out of the proceeds of the Loans hereunder was or will
be incurred for the purpose of purchasing or carrying any margin stock within
the meaning of Regulation U or any "margin security" within the meaning of
Regulation T. "Margin stock" within the meaning of Regulation U does not
constitute more than 25% of the value of the Consolidated Assets of the Borrower
and its Subsidiaries. Neither the execution and delivery hereof by the Borrower,
nor the performance by it of any of the transactions contemplated by this Credit
Agreement (including, without limitation, the direct or indirect use of the
proceeds of the Loans) will violate or result in a violation of the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, or
regulations issued pursuant thereto, or Regulation T, U or X.



     (b)     The Borrower is not (i) an "investment company" registered or
required to be registered under the Investment Company Act of 1940, as amended,
and is not controlled by such a company, or (ii) subject to regulation under the
Federal Power Act, the Interstate Commerce Act, the Public Utility Holding
Company Act of 2005 or any federal or state statute or regulation limiting its
ability to incur the Credit Party Obligations.



     (c)     The use of the proceeds of the Loans hereunder will not violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. Without limiting the foregoing, none of the Credit Parties is or will
(i) become a person whose property or interest in property are blocked pursuant
to Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) or (ii) to its knowledge, engage
in any dealings or transactions, or be associated with, any such person.





3.12     Subsidiaries.



     (a)     Schedule 3.12 is, as of the Closing Date and as of the last date
such schedule was required to be updated in accordance with Section 5.2, (except
as noted therein) a complete and correct list of the Borrower's Subsidiaries,
showing, as to each Subsidiary, the correct name thereof, the jurisdiction of
its organization, the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Borrower and each other
Subsidiary and whether each such Subsidiary is a Material Subsidiary.

     (b)     All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 3.12 as being owned by the
Borrower and its Subsidiaries have been validly issued, are fully paid and
nonassessable (except as such non-assesability may be affected by Sections
18-607 and 18-804 of the Delaware Limited Liability Company Act) and are owned
by the Borrower or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 3.12).

     (c)     Each Subsidiary identified in Schedule 3.12 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.





3.13     Use of Proceeds.





     The Extensions of Credit will be used solely (a) to finance in whole or in
part the Acquisition, (b) to refinance certain existing Indebtedness of the
Credit Parties and their Subsidiaries, (c) to finance the payment of fees and
expenses incurred in connection with the Acquisition and (d) to provide for the
working capital and general corporate requirements of the Borrower, including
Permitted Acquisitions.





3.14     Contractual Obligations; Compliance with Laws; No Conflicts.





     The execution, delivery and performance by the Borrower and the other
Credit Parties, as applicable, of this Credit Agreement and the other Credit
Documents will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien (other than pursuant to the
Credit Agreement) in respect of any property of the Borrower or any Subsidiary
under, any Material indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter, by-laws or other organizational documents,
or any other Material agreement or instrument to which the Borrower or any
Subsidiary is bound or by which the Borrower or any Subsidiary or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any Material order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to the Borrower or any Subsidiary or (c) violate any Requirement of
Law applicable to the Borrower or any of its Subsidiaries (except those as to
which waivers or consents have been obtained) that would reasonably be expected
to result in a Material Adverse Effect.





3.15     Accuracy and Completeness of Information.



     All factual information heretofore, contemporaneously or hereafter
furnished by or on behalf of the Borrower or any Credit Party in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Credit Agreement or any other Credit Document, or any transaction contemplated
hereby or thereby, is or will be true and accurate in all material respects as
of the date stated therein and not incomplete by omitting to state any material
fact necessary to make such information not misleading. There is no fact now
known to the Borrower or any Credit Party which has, or would reasonably be
expected to have, a Material Adverse Effect which fact has not been set forth
herein, in the financial statements of the Borrower furnished to the
Administrative Agent and/or the Lenders, or in any certificate, opinion or other
written statement made or furnished by the Borrower or any Credit Party to the
Administrative Agent and/or the Lenders.



3.16     Environmental Matters.





     (a)     Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, the facilities and properties owned,
leased or operated by the any of the Credit Parties and their Subsidiaries (the
"Properties") do not contain any Materials of Environmental Concern in amounts
or concentrations which (i) constitute a violation of, or (ii) have resulted in
liability under, any Environmental Law.



     (b)     Except where such violation would not reasonably be expected to
have a Material Adverse Effect, the Properties and all operations of the Credit
Parties and their Subsidiaries at the Properties are in compliance, and have in
the last five years been in compliance, in all material respects with all
applicable Environmental Laws, and there is no contamination at or under the
Properties or violation of any Environmental Law with respect to the Properties
or the business operated by any of the Credit Parties (the "Business").



     (c)     Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries has received any written notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the Business, nor does the Borrower nor any of its Subsidiaries have knowledge
of any such threatened notice.



     (d)     Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, Materials of Environmental Concern
have not been transported or disposed of from the Properties in violation of, or
in a manner or to a location which has given rise to liability under any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that has given rise to liability under, any
applicable Environmental Law.



     (e)     Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, no judicial proceeding or
governmental or administrative action is pending or, to the knowledge of any
Credit Party, threatened, under any Environmental Law to which any of the Credit
Parties is or will be named as a party with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
directives outstanding under any Environmental Law with respect to the
Properties or the Business.



     (f)     Except where such violation or liability would not reasonably be
expected to have a Material Adverse Effect, there has been no release or threat
of release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any of the Credit Parties in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner requiring remediation under
Environmental Laws.





3.17     Solvency.





     The fair saleable value of the Credit Parties' assets, measured on a going
concern basis, exceeds all probable liabilities, including those to be incurred
pursuant to this Credit Agreement. None of the Credit Parties (a) has
unreasonably small capital in relation to the business in which it is or
proposes to be engaged and (b) has incurred or believes that it will incur after
giving effect to the transactions contemplated by this Credit Agreement, debts
beyond its ability to pay such debts as they become due.





3.18     No Burdensome Restrictions.





     None of the Borrower or any of its Subsidiaries is a party to any agreement
or instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.



3.19     Title to Property; Leases.



     The Borrower and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 3.2 and Section 5.1 or
purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of business
or as permitted pursuant to Section 6.4), in each case free and clear of Liens
prohibited by this Credit Agreement, except for those defects in title and Liens
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect. All Material leases are valid and subsisting and are
in full force and effect in all material respects.



3.20     Insurance.





     The insurance coverage of the Borrower and its Subsidiaries as of the
Closing Date is outlined as to carrier, policy number, expiration date, type and
amount on Schedule 3.20 and such insurance coverage complies with the
requirements set forth in Section 5.5.





3.21     Licenses and Permits.





     The Borrower and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, that are Material, without known conflict with
the rights of others, except for those conflicts that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.





3.22     Anti-Terrorism Laws.





     Neither the making of the Loans hereunder nor the Borrower's use of the
proceeds thereof will violate the Patriot Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, or is in violation of
any Federal statute or Presidential Executive Order, including without
limitation Executive Order 13224 66 Fed. Reg. 49079 (September 25, 2001)
(Blocking Property and Prohibiting Transactions with Persons who Commit,
Threaten to Commit or Support Terrorism)(collectively, "Anti-Terrorism Laws").





3.23     Consummation of Acquisition.



     The Acquisition and related Transactions have been consummated
substantially in accordance with the terms of the Acquisition Documents as of
the Closing Date. As of the Closing Date, the Acquisition Documents have not
been altered, amended or otherwise modified or supplemented in any material
respect or any material condition thereof waived without the prior written
consent of the Administrative Agent. Each of the representations and warranties
made in the Acquisition Documents by the Credit Parties and their Subsidiaries
or, to the knowledge of the Credit Parties, made by any third party is true and
correct in all material respects.





3.24     Collateral Representations.





     Set forth on Schedule 3.24, as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 5.2, is a
list of (i) 100% (or, if less, the full amount owned by such Credit Party) of
the issued and outstanding Capital Stock owned by such Credit Party of each
Domestic Subsidiary that is a Material Subsidiary, (ii) 66% (or, if less, the
full amount owned by such Credit Party) of each class of the issued and
outstanding Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% (or, if less, the full amount owned by such
Credit Party) of each class of the issued and outstanding Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) owned
by such Credit Party of each first-tier Foreign Subsidiary that is a Material
Subsidiary and (iii) all other Capital Stock required to be pledged to the
Administrative Agent pursuant to the Pledge Agreement or Section 5.12 hereof.





3.25     Pledge Agreement.





     The Pledge Agreement creates valid and enforceable security interests in,
and Liens on, the Collateral purported to be covered thereby. Except as set
forth in the Pledge Agreement, such security interests and Liens are currently
(or will be, upon (a) the filing of appropriate financing statements with the
Secretary of State of the state of incorporation or organization for each Credit
Party in favor of the Administrative Agent, on behalf of the Lenders, and
(b) the Administrative Agent obtaining control or possession over those items of
Collateral in which a security interest is perfected through control or
possession) perfected security interests and Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties, prior to all other
Liens other than Permitted Liens.





3.26     Compliance with OFAC Rules and Regulations.



(a)     None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.

(b)     None of the Credit Parties or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has more than
10% of its assets located in Sanctioned Entities, or (iii) derives more than 10%
of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any Loan will be used nor have
any been used to fund any operations in, finance any investments or activities
in or make any payments to, a Sanctioned Person or a Sanctioned Entity.





3.27     Classification of Senior Indebtedness.



     The Credit Party Obligations constitute "Senior Indebtedness", "Designated
Senior Indebtedness" or any similar designation under and as defined in any
agreement governing any Subordinated Debt and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).





3.28     Labor Matters.



     There are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Credit Parties or any of their Subsidiaries as of
the Closing Date and as of the Closing Date none of the Credit Parties or their
Subsidiaries (a) has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years or (b) has knowledge of any
potential or pending strike, walkout or work stoppage. As of the Closing Date,
no unfair labor practice complaint is pending against any Credit Party or any of
its Subsidiaries. As of the Closing Date, there are no strikes, walkouts, work
stoppages or other material labor difficulty pending or threatened against any
Credit Party.





3.29     Material Contracts.



     Schedule 3.29

sets forth a complete and accurate list of all Material Contracts of the Credit
Parties and their Subsidiaries in effect as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with
Section 5.2. Each Material Contract is, and after giving effect to the
Transactions will be, in full force and effect in accordance with the terms
thereof. The Credit Parties have delivered to the Administrative Agent a true
and complete copy of each Material Contract.





 

SECTION 4
CONDITIONS



4.1     Conditions to Closing.





     This Credit Agreement shall become effective upon, and the obligation of
each Lender to make the initial Loans is subject to, the satisfaction of the
following conditions precedent:



     (a)     Execution of Credit Agreement and Credit Documents. Receipt by the
Administrative Agent of (i) multiple counterparts of this Credit Agreement, (ii)
multiple counterparts of the Pledge Agreement and (iii) for the account of each
Lender that requests a Revolving Note, Revolving Notes, for the account of the
Swingline Lender, a Swingline Note, for the account of each Lender that requests
a Term Loan A Note, Term Loan A Notes and for the account of each Lender that
requests a Bullet Term Loan Note, Bullet Term Loan Notes, in each case executed
by a duly authorized officer of each party thereto and in each case conforming
to the requirements of this Credit Agreement.



     (b)     Legal Opinion. Receipt by the Administrative Agent of a legal
opinion of counsel to the Credit Parties relating to this Credit Agreement and
the other Credit Documents and the transactions contemplated herein and therein,
in form and substance reasonably acceptable to the Administrative Agent, which
opinion shall include, without limitation, an opinion that the execution,
delivery and performance of the Credit Documents and the performance of the
transactions contemplated thereby will not conflict with, result in a breach of,
require any consent or permit any acceleration of (or require repayment of) any
Indebtedness of the Credit Parties or under any of the Credit Parties'
organizational documents and material agreements.



     (c)     Absence of Legal Proceedings. The absence of any Material pending
or, to the knowledge of the Borrower, threatened action, suit, investigation,
proceeding, bankruptcy or insolvency, injunction, order or claim with respect to
the Borrower or any of its Subsidiaries.



     (d)     Corporate Documents. Receipt by the Administrative Agent of the
following (or their equivalent), each (other than with respect to clause (iv))
certified by the secretary or assistant secretary of the Borrower as of the
Closing Date to be true and correct and in force and effect pursuant to a
certificate substantially in the form attached hereto as Schedule 4.1(d):



          (i)     Articles of Incorporation. Copies of the articles of
incorporation or charter documents of the Credit Parties certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state of its organization.



          (ii)     Resolutions. Copies of resolutions of the board of directors
or comparable managing body of the Credit Parties approving and adopting the
respective Credit Documents, the transactions contemplated therein and
authorizing execution and delivery thereof.



          (iii)     Bylaws. Copies of the bylaws, operating agreement or
partnership agreement of the Credit Parties certified by a secretary or
assistant secretary as of the Closing Date to be true and correct and in force
and effect as of such date.



          (iv)     Good Standing. Copies, where applicable, of certificates of
good standing, existence or its equivalent of each of the Credit Parties
certified as of a recent date by the appropriate Governmental Authorities of the
State of organization and each other State in which the failure to so qualify
and be in good standing would reasonably be expected to have a Material Adverse
Effect.



     (e)     Officer's Certificate. Receipt by the Administrative Agent of a
certificate, in form and substance reasonably satisfactory to it, of the chief
financial officer certifying that (i) the Borrower and each of the other Credit
Parties is solvent as of the Closing Date and (ii) the Borrower, on a
consolidated basis with its Subsidiaries, is in compliance as of March 31, 2010
on a Pro Forma Basis after giving effect to the Transactions with all of the
financial covenants in Section 5.9 both before and after giving effect to any
Loans to be made on the Closing Date.



     (f)     Account Designation Letter. Receipt by the Administrative Agent of
an executed counterpart of the Account Designation Letter.



     (g)     Financial Information. Receipt by the Administrative Agent of (i)
copies of audited consolidated financial statements for the Borrower and its
Subsidiaries for the three fiscal years most recently ended for which financial
statements are available and interim unaudited financial statements for each
quarterly period ended since the last audited financial statements for which
financial statements are available, (ii) copies of satisfactory audited
consolidated financial statements for the Acquired Company and its Subsidiaries
for the three fiscal years most recently ended for which financial statements
are available and interim unaudited financial statements for each quarterly
period ended since the last audited financial statements for which financial
statements are available, (iii) consolidated financial statements for the
Borrower and its Subsidiaries for the four-quarter period most recently ended
prior to the Closing Date for which financial statements are available prepared
on a Pro Forma Basis for the Transactions and a balance sheet of the Borrower
and its Subsidiaries as of the Closing Date prepared on a Pro Forma Basis for
the Transactions and (iv) five year projections prepared by management of the
Borrower of balance sheets, income statements and cashflow statements of the
Borrower and its Subsidiaries, which shall be prepared on a quarterly basis for
the first year after the Closing Date and annually thereafter for the term of
the Credit Agreement.



     (h)     Capital Structure/Other Documentation. Receipt by the
Administrative Agent of any information requested by it relating to the
corporate and capital structure of the Borrower and its Subsidiaries.



     (i)     Flow of Funds. Receipt by the Administrative Agent of a sources and
uses table and payment instructions with respect to each wire transfer to be
made by the Administrative Agent on behalf of the Lenders or the Borrower on the
Closing Date setting forth the amount of such transfer, the purpose of such
transfer, the name and number of the account to which such transfer is to be
made, the name and ABA number of the bank or other financial institution where
such account is located and the name and telephone number of an individual that
can be contacted to confirm receipt of such transfer.



     (j)     Repayment of Existing Indebtedness. All existing Indebtedness for
borrowed money of the Borrower and its Subsidiaries (excluding the Existing EFT
Commerce Bank Facility and the Existing First State Bank Facility and other
existing Indebtedness listed on Schedule 3.1) shall have been repaid in full and
terminated and the Administrative Agent shall have received such evidence of
such repayment and termination as the Administrative Agent may reasonably
require.



     (k)     Consents. The Administrative Agent shall have received evidence
that all necessary governmental, corporate, shareholder and third party consents
and approvals, if any, in connection with the financings and other transactions
contemplated hereby (including the Acquisition) have been received and no
condition exists which would reasonably be likely to restrain, prevent or impose
any material adverse conditions on the transactions contemplated hereby.



     (l)     No Material Adverse Change. (i) No material adverse change shall
have occurred since June 30, 2009 in the business, assets, liabilities,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries taken as a whole and (ii) since December 31, 2009, there shall not
have occurred a Company Material Adverse Effect (as such term is defined in the
Acquisition Documents).



     (m)     Patriot Act Certificate. The Administrative Agent shall have
received a certificate satisfactory thereto, for benefit of itself and the
Lenders, provided by the Borrower that sets forth information required by the
Patriot Act (as defined in Section 8.10) including, without limitation, the
identity of the Borrower, the name and address of the Borrower and other
information that will allow the Administrative Agent or any Lender, as
applicable, to identify the Borrower in accordance with the Patriot Act.



     (n)     Acquisition Documents. The Administrative Agent shall have (i)
reviewed and approved in its sole discretion all of the Acquisition Documents
and there shall not have been any material modification, amendment, supplement
or waiver to the Acquisition Documents without the prior written consent of the
Administrative Agent, and the Acquisition shall have been consummated in
accordance with the terms of the Acquisition Documents (without waiver of any
conditions precedent to the obligations of any party thereto) and no law or
regulation will be applicable, or event will have occurred, nor will any
litigation or investigation be pending or, to the knowledge of any Credit Party,
threatened, that could reasonably be expected to impose materially adverse
conditions, or which could reasonably be expected to have a material adverse
effect, upon the consummation of the Acquisition or any of the other
Transactions, (ii) received a copy, certified by an officer of the Borrower as
true and complete, of each Acquisition Document as originally executed and
delivered, together with all exhibits and schedules thereto and (iii) received
satisfactory evidence of all consents and approvals required pursuant to the
terms of the Acquisition Agreement, including the consent of the board of
directors of the sellers of the Acquired Company.



     (o)     Bankruptcy/Litigation. There (i) shall be no bankruptcy or
insolvency proceedings pending with respect to any Credit Party or any
Subsidiary thereof and (ii) does not exist any pending or ongoing, action, suit,
investigation, litigation or proceeding in any court or before any other
Governmental Authority with respect to any Credit Party or any Subsidiary
thereof.



     (p)     Leverage Ratio. The Borrower shall demonstrate to the satisfaction
of the Administrative Agent that the Leverage Ratio of the Credit Parties and
their Subsidiaries is not greater than 1.75 to 1.0, calculated on a Pro Forma
Basis after giving effect to the Transactions, for the twelve-month period
ending as of the most recent quarter prior to the Closing Date for which
financial statements are available, such calculations to be reasonably
satisfactory to the Administrative Agent.



     (q)     Minimum Liquidity. The Administrative Agent shall have received
evidence that the Minimum Liquidity of the Credit Parties is at least
$35,000,000 after giving effect to the initial Extensions of Credit on the
Closing Date; provided, however, there shall be no less than $25,000,000 of the
Revolving Committed Amount available after giving effect to the initial
Extensions of Credit on the Closing Date.



     (r)     Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:

(i)      (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Credit Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent's security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien and judgment searches;

(ii)      completed UCC financing statements for each appropriate jurisdiction
as is necessary, in the Administrative Agent's sole discretion, to perfect the
Administrative Agent's security interest in the Collateral;

(iii)      stock or membership certificates, if any, evidencing the Capital
Stock pledged to the Administrative Agent pursuant to the Pledge Agreement and
undated stock or transfer powers duly executed in blank; and

(iv)      to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Credit Parties, together with allonges or assignments
as may be necessary or appropriate to perfect the Administrative Agent's and the
Secured Parties' security interest in the Collateral.

     (s)     Fees and Expenses. Receipt by the Administrative Agent and the
Lenders of all fees and expenses, if any, then owing pursuant to the Fee Letter,
the Administrative Agent Fee Letter, Section 2.10 or any other Credit Document.



     (t)     Additional Matters. All other documents and legal matters in
connection with the transactions contemplated by this Credit Agreement shall be
reasonably satisfactory in form and substance to the Administrative Agents and
the Required Lenders.





4.2     Conditions to All Extensions of Credit.





     The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:



     (a)     Representations and Warranties. The representations and warranties
made by the Borrower herein or in any other Credit Document or which are
contained in any certificate furnished at any time under or in connection
herewith or therewith shall in all material respects be true and correct on and
as of the date of such Extension of Credit as if made on and as of such date
(except for those which expressly relate to an earlier date).



     (b)     No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date.



     (c)     Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus Swingline Loans plus LOC Obligations shall not exceed the Revolving
Committed Amount, (ii) the LOC Obligations shall not exceed the LOC Committed
Amount and (iii) the Swingline Loans shall not exceed the Swingline
Commitment.     



     (d)     Additional Conditions to Letters of Credit. If the issuance of a
Letter of Credit is requested, (i) all conditions set forth in Section 2.4 shall
have been satisfied and (ii) there shall exist no Revolving Lender that is a
Defaulting Lender unless the Issuing Lender has entered into satisfactory
arrangements with the Borrower or such Defaulting Lender to eliminate the
Issuing Lender's risk with respect to such Defaulting Lender's pro rata share of
the LOC Obligations.

     (e)     Additional Conditions to Swingline Loans. If a Swingline Loan is
requested, (i) all conditions set forth in Section 2.3 shall have been satisfied
and (ii) there shall exist no Revolving Lender that is a Defaulting Lender
unless the Swingline Lender has entered into satisfactory arrangements with the
Borrower or such Defaulting Lender to eliminate the Swingline Lender's risk with
respect to such Defaulting Lender's obligations in respect of its Swingline
Commitment.



     Each request for an Extension of Credit (including extensions and
conversions) and each acceptance by the Borrower of an Extension of Credit
(including extensions and conversions) shall be deemed to constitute a
representation and warranty by the Borrower as of the date of such Loan that the
conditions in subsections (a) and (b) of this Section have been satisfied.
Notwithstanding the foregoing, the Borrower may at any time elect to convert all
or any portion of a LIBOR Rate Loan to an Alternate Base Rate Loans (or to
extend existing Alternate Base Rate Loans) pursuant to the terms of this Credit
Agreement; provided, however, except as expressly provided otherwise in this
Credit Agreement, LIBOR Rate Loans may be converted into Alternate Base Rate
Loans only on the last day of the Interest Period applicable thereto.

 

SECTION 5
AFFIRMATIVE COVENANTS

     The Credit Parties covenant and agree that on the Closing Date, and so long
as this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith have been paid
in full (other than contingent indemnity obligations and continuing obligations
under Bank Products), the Credit Parties shall, and shall cause each Subsidiary
to:





5.1     Financial Statements.





     Furnish, or cause to be furnished, to the Administrative Agent and the
Lenders:



(a)     as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended June 30,
2010) (or, if earlier, within five (5) business Days after such date as the
Borrower is required to file its annual report on Form 10-K for such fiscal year
with the Securities and Exchange Commission (taking into account any extension
of time available under Rule 12b-25 of the Securities Exchange Act of 1934)), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any "going
concern" or like qualification or exception or any qualification or exception as
to the scope of such audit;



(b)     as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended September 30, 2010) (or, if earlier,
within five (5) business Days after such date as the Borrower is required to
file its quarterly report on Form 10-Q for such fiscal quarter with the
Securities and Exchange Commission (taking into account any extension of time
available under Rule 12b-25 of the Securities Exchange Act of 1934)), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal quarter and for
the portion of the Borrower's fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders'
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and



(c)     as soon as available, but in any event at least 10 days before the end
of each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of the
Borrower and its Subsidiaries on a quarterly basis for the immediately following
fiscal year (including the fiscal year in which the Maturity Date occurs).



All such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein, except as provided by Section 1.3 and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change in the application of accounting principles as provided in
Section 1.3.





5.2     Certificates; Other Information.





     Furnish, or cause to be furnished, to the Administrative Agent for
distribution to the Lenders:



     (a)     Accountant's Certificate and Reports. Concurrently with the
delivery of the financial statements referred to in Section 5.1(a) above, a
certificate of the independent certified public accountants reporting on such
financial statements stating that in making the examination necessary therefor
no knowledge was obtained of any Default or Event of Default, except as
specified in such certificate.



     (b)     Officer's Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, a
certificate of a Responsible Officer stating that, to such Responsible Officer's
knowledge, (i) the financial statements fairly present in all material respects
the financial condition of the parties covered by such financial statements,
(ii) during such period each Credit Party has observed or performed its
covenants and other agreements hereunder and under the other Credit Documents,
and satisfied the conditions contained in this Credit Agreement to be observed,
performed or satisfied by it (except to the extent waived in accordance with the
provisions hereof) and (iii) such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified in such certificate. Such
certificate shall include the calculations required to indicate compliance with
Section 5.9 as of the last day of the period covered by such financial
statements. A form of Officer's Certificate is attached as Schedule 5.2(b).



     (c)     Management Letter. Promptly upon receipt thereof, a copy of any
other report or "management letter" submitted by independent accountants to the
Borrower or any of its Subsidiaries in connection with any annual, interim or
special audit of the books of such Person.



     (d)     Updated Schedules. Concurrently with or prior to the delivery of
the financial statements referred to in Sections 5.1(a) and 5.1(b) above, (i) an
updated copy of Schedule 3.12 and Schedule 3.24 to the extent required to be
updated to make the representation in Sections 3.12 and 3.24 true and correct
and (ii) an updated copy of Schedule 3.29 if any new Material Contract has been
entered into since the Closing Date or since such Schedule was last updated, as
applicable, together with a copy of each new Material Contract.



     (e)     Changes in Corporate Structure. Within ten days prior to any
merger, consolidation, dissolution or other change in corporate structure of any
Credit Party or any of its Material Subsidiaries permitted pursuant to the terms
hereof, provide notice of such change in corporate structure to the
Administrative Agent.



     (f)     Other Information. Promptly, such additional financial and other
information as the Administrative Agent, at the request of any Lender, may from
time to time reasonably request.





5.3     Notices.





     Give notice to the Administrative Agent (which shall promptly transmit such
notice to each Lender) of:



     (a)     Defaults. Promptly (but in any event within two (2) Business Days),
after any Credit Party knows thereof, the occurrence of any Default or Event of
Default.



     (b)     Legal Proceedings. Promptly, any litigation, or any investigation
or proceeding (including without limitation, any environmental or Governmental
Authority proceeding) known to any Credit Party, relating to the Borrower or any
of its Subsidiaries which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect.



     (c)     ERISA. Promptly, on any Credit Party gaining knowledge of (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan,
(ii) a failure by any Credit Party or any ERISA Affiliate to make any required
contribution to a Single Employer Plan required to meet the minimum funding
standard set forth in ERISA and the Code with respect thereto, (iii) the
creation of any Lien on the assets of any Credit Party or any ERISA Affiliate in
favor of the PBGC or a Plan (other than a Permitted Lien), or (iv) with respect
to any Multiemployer Plan, the assessment of any withdrawal liability against
any Credit Party or any ERISA Affiliate, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan; and in each case in clauses (i) and (iv)
above, such event or condition would reasonably be expected to have a Material
Adverse Effect.



     (d)     Other. Promptly, any other development or event which a Responsible
Officer gains knowledge of which would reasonably be expected to have a Material
Adverse Effect.



Each notice pursuant to this Section 5.3 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.





5.4     Maintenance of Existence; Compliance with Laws; Contractual Obligations.



     (a)     Preserve and keep in full force and effect its corporate existence.
Subject to Section 6.4, each Credit Party will at all times preserve and keep in
full force and effect the corporate existence of each of its Subsidiaries
(unless merged with or dissolved into the Borrower or a Subsidiary) and all
rights and franchises of itself and its Subsidiaries unless, in the good faith
judgment of the Borrower, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



     (b)     Comply with all Requirements of Law, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, Environmental Laws and ERISA, and will obtain and maintain in effect
all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.



     (c)     Fully perform and satisfy all of its obligations under all of its
contractual obligations except to the extent that failure to perform and satisfy
such obligations would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.





5.5     Maintenance of Property; Insurance.





     (a)     Maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section 5.5 shall not
prevent the Borrower or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Borrower has concluded that such discontinuance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.



     (b)     Maintain, with financially sound and reputable insurers, insurance
with respect to their respective properties and businesses against such
casualties and contingencies, of such types, on such terms and in such amounts
(including deductibles, co-insurance and self-insurance, if adequate reserves
are maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated; and furnish to the Administrative Agent, upon written request, full
information as to the insurance carried.





5.6     Inspection of Property; Books and Records; Discussions.





     Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent, the Administrative Agent to visit and inspect any of its
properties and examine and make abstracts (including photocopies) from any of
its books and records at any reasonable time, and to discuss the business,
operations, properties and financial and other condition of the Credit Parties
and their Subsidiaries with officers and employees of the Credit Parties and
their Subsidiaries and with their independent certified public accountants. The
cost of the inspection referred to in the preceding sentence shall be for the
account of the Lenders unless an Event of Default has occurred and is
continuing, in which case the cost of such inspection shall be for the account
of the Borrower.





5.7     Use of Proceeds.





     Use the Loans solely for the purposes provided in Section 3.13.



5.8     Additional Guarantors.





     (a)     Cause each of the Borrower's Material Subsidiaries which is not a
party to this Credit Agreement, whether newly formed, after acquired or
otherwise existing, to become a "Guarantor" hereunder by way of execution of a
Joinder Agreement no later than thirty (30) days after such Subsidiary is
classified as a Material Subsidiary pursuant to the provisions set forth below.
For purposes of determining compliance with this Section 5.8(a), (i) each newly
formed or otherwise existing Subsidiary of the Borrower shall be tested for
classification as a Material Subsidiary annually upon the delivery of the
financial statements referenced in Section 5.1(a) and (ii) each Subsidiary of
the Borrower acquired pursuant to a Permitted Acquisition shall be tested on a
Pro Forma Basis for classification as a Material Subsidiary on the date of such
acquisition.

     (b)     Where Subsidiaries of the Borrower that are not Credit Parties
hereunder (the "Non-Guarantor Subsidiaries") shall at any time have more than
twenty percent (20%), in the aggregate, of the total (gross) revenues of all of
the Subsidiaries of the Borrower (collectively, the "Threshold Requirement"),
the Borrower shall so notify the Administrative Agent and shall cause one or
more Subsidiaries to become a "Guarantor" hereunder by (a) executing a Joinder
Agreement and (b) delivering such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, including,
without limitation, certified resolutions and other organizational and
authorizing documents of such Person and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above), all in form,
content and scope reasonably satisfactory to the Administrative Agent such that
immediately after the joinder of such Subsidiaries as Guarantors hereunder, the
remaining Non-Guarantor Subsidiaries shall not, either individually or as a
group, exceed the Threshold Requirement.



     For purposes of determining compliance with this Section 5.8(b), the
Threshold Requirement shall be tested (i) annually upon the delivery of the
financial statements referenced in Section 5.1(a) and (ii) at the time any
Permitted Acquisition is consummated on a Pro Forma Basis. The Credit Parties
shall comply with this Section 5.8(b) no later than thirty (30) days following
any such test which demonstrates that the Credit Parties are not in compliance
with the Threshold Requirement set forth above.



     (c)     Notwithstanding anything to the contrary contained in clauses (a)
or (b) above, a Guaranty by Foreign Subsidiaries will be required only to the
extent such Guaranty would not have material adverse federal income tax
consequences for the Borrower (by constituting an investment of earnings in
United States property under Section 956 (or a successor provision) of the
Internal Revenue Code of 1986, as amended (the "Code"), triggering an increase
in the gross income of the Borrower pursuant to Section 951 (or a successor
provision) of the Code without corresponding credits or other offsets).





5.9     Financial Covenants.



     

(a)     Leverage Ratio. On a consolidated basis, maintain a Leverage Ratio as of
the end of each fiscal quarter of the Borrower of less than or equal to 2.75 to
1.0.



     (b)     Interest Coverage Ratio. On a consolidated basis, maintain an
Interest Coverage Ratio as of the end of each fiscal quarter of the Borrower of
greater than or equal to 4.0 to 1.0.



5.10     Payment of Obligations.



     File all income tax or similar tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
payable by any of them, to the extent such taxes and assessments have become due
and payable and before they have become delinquent, provided that neither the
Borrower nor any Subsidiary need pay any such tax or assessment if (a) the
amount, applicability or validity thereof is contested by the Borrower or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Borrower or a Subsidiary has established adequate reserves therefore in
accordance with GAAP on the books of the Borrower or such Subsidiary or (b) the
nonpayment of all such taxes and assessments in the aggregate would not
reasonably be expected to have a Material Adverse Effect.





5.11     Environmental Laws.





     (a)     Comply in all material respects with and take commercially
reasonable steps to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and take commercially
reasonable steps to ensure that all tenants and subtenants obtain and comply in
all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect;



     (b)     Conduct and complete in all material respects all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings and the pendency of such proceedings would
not reasonably be expected to have a Material Adverse Effect; and



     (c)     Defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Subsidiaries or their Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney's and consultant's fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the negligence or willful misconduct of the
party seeking indemnification therefor. The agreements in this paragraph shall
survive repayment of the Notes and all other amounts payable hereunder.



5.12     Pledged Assets.



     Each Credit Party will cause 100% of the Capital Stock in each of its
direct or indirect Domestic Subsidiaries that are Material Subsidiaries or
Guarantors (unless such Domestic Subsidiary is owned by a Foreign Subsidiary)
and 66% (to the extent the pledge of a greater percentage would be unlawful or
would cause any materially adverse tax consequences to the Borrower or any
Guarantor) of the voting Capital Stock and 100% of the non-voting Capital Stock
of its first-tier Foreign Subsidiaries that are Material Subsidiaries, in each
case to the extent owned by such Credit Party, to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent pursuant to
the terms and conditions of the Pledge Agreement or such other security
documents as the Administrative Agent shall reasonably request.



5.13     Further Assurances; Post-Closing Requirements.





     (a)     Public/Private Designation. The Credit Parties will cooperate with
the Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Credit Parties to the
Administrative Agent and Lenders (collectively, "Information Materials") and
will designate Information Materials (i) that are either available to the public
or not material with respect to the Credit Parties and their Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as "Public Information" and (ii) that are not Public
Information as "Private Information".

     (b)     Additional Information. The Credit Parties shall provide such
information regarding the operations, business affairs and financial condition
of the Credit Parties and their Subsidiaries as the Administrative Agent or any
Lender may reasonably request.



     (c)     Further Assurances. Upon the reasonable request of the
Administrative Agent, the Credit Parties shall promptly perform or cause to be
performed any and all acts and execute or cause to be executed any and all
documents for filing under the provisions of the UCC or any other Requirement of
Law which are necessary or advisable to maintain in favor of the Administrative
Agent, for the benefit of the Secured Parties, Liens on the Collateral that are
duly perfected in accordance with the requirements of, or the obligations of the
Credit Parties under, the Credit Documents and all applicable Requirements of
Law.



     (d)     Post Closing Covenant.



          (i)     Within seventy-five (75) days after the Closing Date (or such
longer time as agreed to by the Administrative Agent in its sole discretion),
the Administrative Agent and the Lenders shall have received pro forma
consolidated financial statements for the Borrower and its Subsidiaries for the
four-quarter period most recently ended prior to the Closing Date for which
financial statements are available giving pro forma effect to the Acquisition
and the Transactions relating thereto (prepared in accordance with Regulation
S-X under the Securities Act of 1933, as amended, and all other rules and
regulations of the SEC under such Securities Act, and including other
adjustments reasonably acceptable to the Administrative Agent).



          (ii)     Within thirty (30) days after the Closing Date (or such
longer time as agreed to by the Administrative Agent in its sole discretion),
the Administrative Agent shall have received an original certificate of good
standing, existence or its equivalent for Symitar Systems, Inc. certified as of
a recent date by the appropriate Governmental Authority of the state of
California.

 

SECTION 6
NEGATIVE COVENANTS

     The Credit Parties covenant and agree that on the Closing Date, and so long
as this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith have been paid
in full (other than contingent indemnity obligations and continuing obligations
under Bank Products), the Credit Parties shall not and shall not permit any
Subsidiary to:





6.1     Indebtedness.



At any time, create, incur, assume or suffer to exist any Indebtedness, except:



     (a)     Indebtedness represented by the Credit Party Obligations;



     (b)     Indebtedness of any Subsidiary owing to the Borrower or any
Guarantor;



     (c)     Indebtedness existing as of the Closing Date and set forth on
Schedule 3.1;



     (d)     Indebtedness of the Borrower and its Subsidiaries incurred after
the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset; provided that (i) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset and (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;



     (e)     Indebtedness and obligations owing under (i) Bank Products and (ii)
other Hedging Agreements entered into in order to manage existing or anticipated
interest rate or exchange rate risks and not for speculative purposes;



     (f)     Guaranty Obligations in respect of Indebtedness of a Credit Party
to the extent such Indebtedness is permitted to exist or be incurred pursuant to
this Section 6.1;



     (g)     Indebtedness under the Existing First State Bank Credit Facility so
long as the aggregate principal amount outstanding thereunder shall not exceed
$8,000,000 at any time and so long as such Indebtedness is unsecured except for
liens on assets not having a value in excess of $1,000,000;



     (h)     Indebtedness under the Existing EFT Commerce Bank Credit Facility
so long as the aggregate principal amount outstanding thereunder shall not
exceed $10,000,000 at any time;



     (i)     Indebtedness of the Borrower and its Subsidiaries in an aggregate
amount not to exceed $30,000,000; and



     (j)     other Indebtedness of the Borrower and its Subsidiaries in an
aggregate amount not to exceed $250,000,000; provided that (i)  such
Indebtedness shall be unsecured, (ii) the terms of such Indebtedness shall not
include any maintenance financial covenants, (iii) the maturity date of such
Indebtedness shall be no earlier than twelve months following the Revolving
Maturity Date and such Indebtedness shall not be subject to amortization
payments prior to such date and (iv) the covenants of such Indebtedness are no
more restrictive in any material respect than the covenants contained in this
Credit Agreement unless otherwise approved by the Administrative Agent.





6.2     Liens.



     Contract, create, incur, assume or permit to exist any Lien with respect to
any of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.



6.3     Nature of Business.





     Alter the character of its business in any material respect from that
conducted as of the Closing Date (after giving effect to the Acquisition).





6.4     Mergers, Sale of Assets and Indebtedness of Subsidiaries.





     (a)     Dissolve, liquidate or wind up its affairs, sell, transfer, lease
or otherwise dispose of its property or assets or agree to do so at a future
time; provided that the following, without duplication, shall be expressly
permitted:



     (i)     the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business



     (ii)     the sale, transfer or other disposition of cash and Cash
Equivalents;



     (iii)     (A) the disposition of property or assets as a direct result of a
Recovery Event or (B) the sale, lease, transfer or other disposition of
machinery, parts and equipment no longer used or useful in the conduct of the
business of the Borrower or any of its Subsidiaries, so long as the net proceeds
therefrom are used to replace such machinery, parts and equipment or to purchase
or otherwise acquire new assets or property within 180 days of receipt of the
net proceeds;



     (iv)     the sale, lease or transfer of property or assets between Credit
Parties;



     (v)     sale leaseback transactions to the extent permitted pursuant to
Section 6.10;



     (vi)     the sale, lease or transfer of property or assets from a
Subsidiary of the Borrower that is not a Credit Party to a Credit Party;



     (vii)      the termination of any Bank Product; and



     (viii)     the sale, lease or transfer of property or assets not to exceed
$50,000,000 in the aggregate in any fiscal year;



     provided, that, (A) in the case of clauses (i), (iii) and (viii) above, at
least 50% of the consideration received therefor by the Borrower or any such
Subsidiary is in the form of cash or Cash Equivalents and (B) in the case of
clause (viii) above, no Default or Event of Default shall exist or shall result
therefrom; or



     (b)     enter into any transaction of merger or consolidation, except for
(i) investments or acquisitions permitted pursuant to Section 6.5, and (ii) the
merger or consolidation of a Credit Party or a Subsidiary that is not a Credit
Party with and into a Credit Party; provided that, in any case, if the Borrower
is a party thereto, the Borrower will be the surviving corporation.





6.5     Advances, Investments and Loans.





     At any time make or permit to remain outstanding any loan or advance to, or
guarantee, endorse (other than endorsement of checks for collection or deposit)
or otherwise be or become contingently liable, directly or indirectly, in
connection with the obligations, stock or dividends of, or own, purchase or
acquire any stock, obligations or Securities of, or any other interest in, or
make any capital contribution to, or purchase, lease or otherwise acquire (in a
single transaction or a series of related transactions) the property or assets
of (other than purchases or other acquisitions of inventory, materials, property
and equipment in the ordinary course of business, except as otherwise limited or
prohibited herein) (collectively, "Investments"), any Person, except that (each
of the following, collectively, "Permitted Investments"):



(a)     the Borrower and any Subsidiary may (i) make Investments in and loans or
advances to any Credit Party and (ii) own the Capital Stock of each of its
Subsidiaries;



(b)     the Borrower and any Subsidiary may make Permitted Acquisitions and the
Acquisition;



(c)     the Borrower and its Subsidiaries may own, purchase or acquire cash and
Cash Equivalents;



(d)     the Borrower and its Subsidiaries may make loans and advances to
employees (other than any officer or director) of the Borrower or its
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding;



(e)     the Borrower and its Subsidiaries may make loans and advances for
business purposes to any officer or director of the Borrower or its Subsidiaries
in an aggregate amount not to exceed $250,000 at any time outstanding;



(f)     the Borrower and its Subsidiaries may enter into Bank Products and other
Hedging Agreements to the extent permitted hereunder;



(g)     the Borrower and its Subsidiaries may enter into Guarantees of
Indebtedness to the extent permitted under Section 6.1;



(h)     the Borrower and its Subsidiaries may make Investments consisting of
extensions of credit, including without limitation, in the nature of advances to
suppliers and accounts receivable, arising from the grant of trade credit or
prepayments or similar transactions entered into in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms
and investments by the Borrower or any of its Subsidiaries in satisfaction or
partial satisfaction thereof from financially troubled account debtors to
prevent or limit financial loss;



(i)     the Borrower and its Subsidiaries may acquire, through any acquisition
or any series of related acquisitions (a "Minor Acquisition"), the assets or a
majority of the Voting Stock of a Person that is incorporated, formed or
organized in the United States, or any division, line of business or other
business unit of a Person that is incorporated, formed or organized in the
United States, in each case that is a type of business (or assets used in a type
of business) permitted to be engaged in by the Credit Parties and their
Subsidiaries pursuant to Section 6.3 hereof, so long as the aggregate
consideration paid for any such individual Minor Acquisition does not exceed the
lesser of (i) $80,000,000 or (ii) 10% of Consolidated Assets determined at such
time; provided, that (A) no Default or Event of Default shall then exist or
would exist after giving effect to such Minor Acquisition and (B) such Minor
Acquisition is not a "hostile" acquisition and has been approved by the board of
directors and/or shareholders of the applicable Credit Party and the target of
such Minor Acquisition;



(j)     the Borrower and its Subsidiaries may make Investments in non-cash
proceeds received in a transaction permitted under Section 6.4(a); and



(k)     the Borrower and its Subsidiaries may make or permit to remain
outstanding any Investment in any other Person, which is not otherwise included
in the foregoing clauses (a) through (j), inclusive, provided that the aggregate
of such Investments shall not, at any time, exceed 5% of Consolidated Assets
determined at such time.



Investments shall be valued at cost, less any return of capital thereon.



6.6     Transactions with Affiliates.



     Enter into directly or indirectly any Material transaction or Material
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Borrower or another Subsidiary), except (a)
pursuant to the reasonable requirements of the Borrower's or such Subsidiary's
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than would be obtainable in a comparable arm's-length
transaction with a Person not an Affiliate, (b) loans and advances to any
officer or director to the extent permitted pursuant to Section 6.5(e), (c) the
issuance or sale of any Capital Stock of the Borrower or the receipt by the
Borrower of any capital contribution from its shareholders and (d) the payment
of customary compensation and fees in the ordinary course of business paid to,
and indemnity provided on behalf of, officers or directors of the Borrower or
any Subsidiary.





6.7     Fiscal Year; Organizational Documents; Material Contracts; Subordinated
Indebtedness.





(a)     Neither change its fiscal year nor amend, modify or change its articles
of incorporation (or corporate charter or other similar organizational document)
or bylaws (or other similar document) in any manner materially adverse to the
interests of the Lenders without the prior written consent of the Administrative
Agent, nor without the prior written consent of the Administrative Agent, amend,
modify, cancel or terminate or fail to renew or extend or permit (to the extent
it has the power to do so) the amendment, modification, cancellation or
termination of any of the Material Contracts, except in the event that such
amendments, modifications, cancellations or terminations would not reasonably be
expected to have a Material Adverse Effect.



(b)     Without the prior written consent of the Required Lenders, amend,
modify, waive or extend or permit the amendment, modification, waiver or
extension of any term of any document governing or relating to any Subordinated
Indebtedness or any Indebtedness incurred pursuant to Section 6.1(j) in a manner
that is materially adverse to the interests of the Lenders.





6.8     Limitation on Restricted Actions.





     Directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any such
Person to (a) pay dividends or make any other distributions to the Borrower on
its Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (b) pay any Indebtedness or other obligation owed to
the Borrower, (c) make loans or advances to the Borrower, (d) sell, lease or
transfer any of its properties or assets to the Borrower, or (e) act as a
guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Credit
Agreement and the other Credit Documents, (ii) applicable law , (iii) any
instrument or document governing Indebtedness incurred pursuant to (A) Section
6.1(d); provided that such restriction contained therein relates only to the
asset or assets constructed or acquired in connection therewith and (B) Section
6.1(i) and 6.1(j) and Guaranty Obligations in respect thereof, but in each case
only to the extent such encumbrance or restriction excepts the Credit Party
Obligations on terms reasonably acceptable to the Administrative Agent, (iv)
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder or (v) any Permitted Lien or any document or instrument
governing any Permitted Lien; provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien.





6.9     Restricted Payments.



     Directly or indirectly, declare, order, make or set apart any sum for or
pay any Restricted Payment, except (a) to make dividends or distributions
payable solely in the same class of Capital Stock of such Person or in options,
warrants or other rights to purchase such Capital Stock, (b) to make dividends
or other distributions payable to the Borrower (directly or indirectly through
Subsidiaries) or, with respect to Subsidiaries of the Borrower, such
Subsidiaries immediate parent entity, (c) so long as no Default or Event of
Default has occurred or is continuing or would result therefrom, (i) dividends
paid by the Borrower on account of any shares of any class of Capital Stock of
the Borrower and (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Capital Stock of the Borrower; provided, that the
aggregate amount paid by the Borrower with respect to clauses (i) - (ii) above
in any fiscal year shall not exceed an aggregate amount equal to $50,000,000,
(d) so long as no Default or Event of Default has occurred or is continuing or
would result therefrom, to the extent the $50,000,000 basket contained in clause
(c) above has been fully utilized for such fiscal year, to make additional
Restricted Payments in any fiscal year so long as the Credit Parties demonstrate
to the satisfaction of the Administrative Agent that immediately after giving
effect to such Restricted Payment (i) the Leverage Ratio will be no greater than
2.25 to 1.0 (calculated on a Pro Forma Basis after giving effect to any
Indebtedness incurred in connection with such Restricted Payment) and (ii) the
Minimum Liquidity of the Credit Parties is at least $50,000,000, (e) the
Borrower may exchange Capital Stock of the Borrower for other Capital Stock of
the Borrower and (f) the Borrower may make repurchases, redemptions or other
acquisitions or retirements for value of Capital Stock deemed to occur upon the
exercise of stock options, warrants, rights to acquire Capital Stock or other
convertible securities if such Capital Stock represents a portion of the
exercise or exchange price thereof, and any repurchases, redemptions or other
acquisitions or retirements for value of Capital Stock made in lieu of
withholding taxes in connection with the vesting of Capital Stock or the
exercise or exchange of warrants, options or rights to acquire Capital Stock;
provided, that the aggregate amount paid by the Borrower with respect to such
repurchases, redemptions or other acquisitions in this clause (f) in any fiscal
year shall not exceed an aggregate amount equal to $5,000,000.





6.10     Sale Leasebacks.





     Directly or indirectly, become or remain liable as lessee or as guarantor
or other surety with respect to any lease or leases obligating any Credit Party
to pay more than $5,000,000 in the aggregate in any fiscal year of the Borrower,
whether an operating lease or a Capital Lease, of any property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which the
Borrower has sold or transferred or is to sell or transfer or (b) which the
Borrower intends to use for substantially the same purpose as any other property
which has been sold or is to be sold or transferred by the Borrower in
connection with such lease.





6.11     No Further Negative Pledges.





     Enter into, assume or become subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (a) pursuant to this Credit Agreement and the other Credit Documents, (b)
pursuant to any document or instrument governing Indebtedness incurred pursuant
to (i) Section 6.1(d); provided that such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith and
(ii) Sections 6.1(i) and 6.1(j), but in each case only to the extent such
agreement excepts the Credit Party Obligations from such prohibition or
restriction on terms reasonably acceptable to the Administrative Agent;
provided, however, to the extent such document or instrument contains no such
prohibition or restriction, the approval of the Administrative Agent shall not
be required, (c) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, and (d) in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien, provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien.

 

SECTION 7
EVENTS OF DEFAULT



7.1     Events of Default.





     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an "Event of Default"):



     (a)     The Borrower shall fail to pay any principal on any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to reimburse the
Issuing Lender for any LOC Obligations when due in accordance with the terms
hereof; or the Borrower shall fail to pay any interest on any Loan or any Fee or
other amount payable hereunder when due in accordance with the terms hereof and
such failure shall continue unremedied for three (3) Business Days (or any
Guarantor shall fail to pay on the Guaranty in respect of any of the foregoing
or in respect of any other Guaranty Obligations thereunder within the aforesaid
period of time); or



     (b)     Any representation or warranty made or deemed made herein or in any
of the other Credit Documents or which is contained in any certificate, document
or financial or other statement furnished at any time under or in connection
with this Credit Agreement shall prove to have been incorrect, false or
misleading in any material respect on or as of the date made or deemed made; or



     (c)     (i) Any Credit Party shall fail to perform, comply with or observe
any term, covenant or agreement applicable to it contained in Sections 5.4(a) or
5.9 or in Section 6 and such failure shall continue unremedied for a period of
five Business Days; (ii) any Credit Party shall fail to perform, comply with or
observe any term, covenant or agreement applicable to it contained in Section
5.1 and such failure shall continue unremedied for a period of ten Business
Days; (iii) any Credit Party shall fail to comply with any other covenant
contained in this Credit Agreement or the other Credit Documents (other than as
described in Sections 7.1(a), 7.1(b), 7.1(c)(i) or 7.1(c)(ii) above) and such
failure is not cured within thirty (30) days after the earlier of the Borrower
obtaining knowledge thereof or the Borrower's receipt of written notice thereof
from the Administrative Agent; or (iv) any Credit Party or any of its
Subsidiaries shall breach or default any payment obligation under any Hedging
Agreement that is a Bank Product; or



     (d)     Any Credit Party or any of its Subsidiaries shall (i) default in
any payment of principal of or interest on any Indebtedness (other than the
Notes) in a principal amount outstanding of at least $2,500,000 in the aggregate
for the Credit Parties and their Subsidiaries beyond the period of grace (not to
exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness was created or (ii) default in the observance or performance
of any other agreement or condition relating to any Indebtedness in a principal
amount outstanding of at least $2,500,000 in the aggregate for the Credit
Parties or their Subsidiaries or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity; or



     (e)     (i) Any Credit Party or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Credit Party or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Credit
Party or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against any Credit Party or any of its Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) any Credit Party or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clauses (i),
(ii), or (iii) above; or (v) any Credit Party or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or



     (f)     One or more judgments or decrees shall be entered against any
Credit Party or any of its Subsidiaries involving in the aggregate a liability
(to the extent not paid when due or covered by insurance) of $30,000,000 or more
and all such judgments or decrees shall not have been paid and satisfied,
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or



     (g)     (i) Any Person shall engage in any non-exempt "prohibited
transaction" (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any "accumulated funding deficiency" (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Single Employer Plan or any Lien in favor of the PBGC or a Single Employer Plan
(other than a Permitted Lien) shall arise on the assets of any Credit Party or
any ERISA Affiliate, (iii) a Reportable Event shall occur with respect to, or
proceedings under Title IV of ERISA shall commence to have a trustee appointed,
or a trustee shall be appointed under Title IV of ERISA, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, or (v) any Credit Party or any ERISA Affiliate shall incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan; and in each case in clauses (i)
through (v) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or



     (h)     There shall occur a Change of Control; or



     (i)     The Guaranty or any provision thereof shall cease to be in full
force and effect (other than in accordance with the terms hereof) or any
Guarantor or any Person acting by or on behalf of any Guarantor shall deny or
disaffirm any Guarantor's obligations under the Guaranty or shall contest the
validity, enforceability, perfection or priority of any Lien granted pursuant to
the Credit Documents; or



     (j)     Any other Credit Document shall fail to be in full force and effect
(other than in accordance with the terms hereof) or to give the Administrative
Agent and/or the Lenders the rights, powers and privileges purported to be
created thereby, or any Credit Party or any Person acting by or on behalf of any
Credit Party shall deny or disaffirm any Credit Party Obligation, or any Lien
shall fail to be a first priority, perfected Lien on a material portion of the
Collateral; or



     (k)     Any uninsured damage to or loss, theft or destruction of any assets
of the Credit Parties or any of their Subsidiaries shall occur that is in excess
of $30,000,000 (excluding customary deductible thresholds established in
accordance with historical past practices); or



     (l)     The Credit Parties or any of their Subsidiaries shall default in
(i) the payment when due under any Material Contract or (ii) the performance or
observance, of any obligation or condition of any Material Contract and, in the
case of this clause (ii) only, such failure to perform or observe such other
obligation or condition continues unremedied for a period of thirty (30) days
after notice of the occurrence of such default (or, if shorter, any applicable
grace period thereunder) unless, but only as long as, the existence of any such
default is being contested by the Credit Parties in good faith by appropriate
proceedings and adequate reserves in respect thereof have been established on
the books of the Credit Parties to the extent required by GAAP; or



     (m)     The subordination provisions contained in any Subordinated
Indebtedness shall cease to be in full force and effect or shall cease to give
the Lenders and other Secured Parties the rights, powers and privileges as
senior lenders purported to be created thereby.





7.2     Acceleration; Remedies.





     Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrower take any of the following
actions (including any combination of such actions):



          (a)     Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.



          (b)     Acceleration. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations (including, without limitation, Fees) of any and every kind owing by
any Credit Party to the Administrative Agent and/or any of the Lenders hereunder
to be due and direct the Borrower to pay to the Administrative Agent cash
collateral as security for the LOC Obligations for subsequent drawings under
then outstanding Letters of Credit an amount equal to 105% of the maximum amount
which may be drawn under Letters of Credit then outstanding, whereupon the same
shall be immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party.



          (c)     Enforcement of Rights. Exercise any and all rights and
remedies created and existing under the Credit Documents, whether at law or in
equity.



          (d)     Rights Under Applicable Law. Exercise any and all rights and
remedies available to the Administrative Agent or the Lenders under applicable
law.



Notwithstanding the foregoing, if an Event of Default specified in Section
7.1(e) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid Fees and
other indebtedness or obligations owing to the Administrative Agent and/or any
of the Lenders hereunder automatically shall immediately become due and payable
without presentment, demand, protest or the giving of any notice or other action
by the Administrative Agent or the Lenders, all of which are hereby waived by
the Borrower.

 

SECTION 8
AGENCY PROVISIONS



8.1     Appointment and Authority.



     Each of the Lenders and the Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.





8.2     Nature of Duties.



     Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender, the Swingline Lender or the Issuing Lender hereunder. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Credit
Agreement or in taking or not taking action hereunder.

     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Credit Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.





8.3     Exculpatory Provisions.





     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

(c)     shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 7.2) or (ii) in the absence of
its own gross negligence or willful misconduct.

     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.





8.4     Reliance by Administrative Agent.





     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.





8.5     Notice of Default.





     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Credit Agreement, describing such Default or Event of Default
and stating that such notice is a "notice of default". In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.





8.6     Non-Reliance on Administrative Agent and Other Lenders.





     Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the Issuing Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.





8.7     Indemnification.





     The Lenders agree to indemnify the Administrative Agent, the Issuing
Lender, and the Swingline Lender in its capacity hereunder and their Affiliates
and their respective officers, directors, agents and employees (in each case to
the extent not reimbursed by the Credit Parties and without limiting the
obligation of the Credit Parties to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought under this Section, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Credit
Party Obligations) be imposed on, incurred by or asserted against any such
indemnitee in any way relating to or arising out of any Credit Document or any
documents contemplated by or referred to herein or therein or the Transactions
or any action taken or omitted by any such indemnitee under or in connection
with any of the foregoing; provided, however, that no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from such indemnitee's gross negligence or willful misconduct,
as determined by a court of competent jurisdiction. The agreements in this
Section shall survive the termination of this Credit Agreement and payment of
the Notes and all other amounts payable hereunder.





8.8     Administrative Agent in Its Individual Capacity.





     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Credit Parties or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.





8.9     Successor Administrative Agent.





     The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent meeting the qualifications set forth above provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Secured Parties
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (b) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Lender directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Credit Documents, the
provisions of this Section and Section 10.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.



     Any resignation by Wells Fargo Bank, as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and
Swingline Lender. Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.





8.10     Collateral and Guaranty Matters.





(a)     The Lenders and the Bank Product Providers irrevocably authorize and
direct the Administrative Agent:

(i)      to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the
Commitments and payment in full of all Credit Party Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (or the cash collateralization thereof), (B) that is
transferred or to be transferred as part of or in connection with any sale or
other disposition permitted under Section 6.4 or (C) subject to Section 10.1, if
approved, authorized or ratified in writing by the Required Lenders;

(ii)      to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
Collateral that is permitted by Section 6.2; and

(iii)      to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Guarantor (for any reason other than such
Guarantor no longer being a Material Subsidiary) as a result of a transaction
permitted hereunder.

(b)     In connection with a termination or release pursuant to this Section,
the Administrative Agent shall promptly execute and deliver to the applicable
Credit Party, at the Borrower's expense, all documents that the applicable
Credit Party shall reasonably request to evidence such termination or release.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.





8.11     Bank Products.



     No Bank Products Provider that obtains the benefits of Sections 2.12 and
7.2, any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Credit Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Credit Party
Obligations arising under Bank Products unless the Administrative Agent has
received written notice of such Credit Party Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Bank Product Provider.



SECTION 9
GUARANTY



9.1     The Guaranty.





     In order to induce the Lenders to enter into this Credit Agreement and any
Bank Product Provider to enter into any Bank Product and to extend credit
hereunder and thereunder and in recognition of the direct benefits to be
received by the Guarantors from the Extensions of Credit hereunder and any Bank
Product, each of the Guarantors hereby agrees with the Administrative Agent, the
Lenders and the Bank Product Providers as follows: each Guarantor hereby
unconditionally and irrevocably jointly and severally guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, by acceleration or otherwise, of any and all indebtedness of the
Borrower owed to the Administrative Agent, the Lenders and the and the Bank
Product Providers. If any or all of the indebtedness becomes due and payable
hereunder or under any Bank Product with a Bank Product Provider, each Guarantor
unconditionally promises to pay such indebtedness to the Administrative Agent,
the Lenders, the Bank Product Providers, or their respective order, or demand,
together with any and all reasonable expenses which may be incurred by the
Administrative Agent, the Lenders or the Bank Product Providers in collecting
any of the Credit Party Obligations. The word "indebtedness" is used in this
Section 9 in its most comprehensive sense and includes any and all advances,
debts, obligations and liabilities of the Borrower and the Guarantors, including
specifically all Credit Party Obligations, arising in connection with this
Credit Agreement, the other Credit Documents or Bank Product with a Bank Product
Provider, in each case, heretofore, now, or hereafter made, incurred or created,
whether voluntarily or involuntarily, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether or not such indebtedness is
from time to time reduced, or extinguished and thereafter increased or incurred,
whether the Borrower and the Guarantors may be liable individually or jointly
with others, whether or not recovery upon such indebtedness may be or hereafter
become barred by any statute of limitations, and whether or not such
indebtedness may be or hereafter become otherwise unenforceable.

     Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable law relating to fraudulent
conveyances or transfers) then the obligations of each such Guarantor hereunder
shall be limited to the maximum amount that is permissible under applicable law
(including, without limitation, the Bankruptcy Code or its non-U.S. equivalent).



9.2     Bankruptcy.



     Additionally, each of the Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Borrower to the Lenders and any Bank Product Provider whether
or not due or payable by the Borrower upon the occurrence of any of the events
specified in Section 7.1(e) as applicable to the Borrower or any Subsidiaries of
the Borrower, and unconditionally promises to pay such Credit Party Obligations
to the Administrative Agent for the account of the Lenders and to any such Bank
Product Provider, or order, on demand, in lawful money of the United States.
Each of the Guarantors further agrees that to the extent that the Borrower or a
Guarantor shall make a payment or a transfer of an interest in any property to
the Administrative Agent, any Lender or any Bank Product Provider, which payment
or transfer or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or other applicable law or equitable cause,
then to the extent of such avoidance or repayment, the obligation or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if said payment had not been made.



9.3     Nature of Liability.



     The liability of each Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the Credit Party Obligations of the
Borrower whether executed by any such Guarantor, any other guarantor or by any
other party, and no Guarantor's liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by the Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any Bank Product Provider on the Credit
Party Obligations that the Administrative Agent, such Lenders or such Bank
Product Provider repay the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.





9.4     Independent Obligation.



     The obligations of each Guarantor hereunder are independent of the
obligations of any other guarantor or the Borrower, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other guarantor or the Borrower and whether or not
any other Guarantor or the Borrower is joined in any such action or actions.



9.5     Authorization.



     Each of the Guarantors authorizes the Administrative Agent, each Lender and
each Bank Product Provider without notice or demand (except as shall be required
by applicable law and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Credit Agreement and any Bank Product, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of this
Guaranty or the Credit Party Obligations and exchange, enforce waive and release
any such security, (c) apply such security and direct the order or manner of
sale thereof as the Administrative Agent and the Lenders in their discretion may
determine and (d) release or substitute any one or more endorsers, Guarantors,
the Borrower or other obligors.



9.6     Reliance.



     It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Providers to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.



9.7     Waiver.



          (a)     Each of the Guarantors waives any right (except as shall be
required by applicable law and cannot be waived) to require the Administrative
Agent, any Lender or any Bank Product Provider to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party, or (iii) pursue any other remedy in the Administrative Agent's, any
Lender's or any Bank Product Provider's power whatsoever. Each of the Guarantors
waives any defense based on or arising out of any defense of the Borrower, any
other guarantor or any other party other than payment in full of the Credit
Party Obligations, including without limitation any defense based on or arising
out of the disability of the Borrower, any other guarantor or any other party,
or the unenforceability of the Credit Party Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower
other than payment in full of the Credit Party Obligations. The Administrative
Agent or any of the Lenders may, at their election, foreclose on any security
held by the Administrative Agent or a Lender by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Administrative Agent and any Lender may have
against the Borrower or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Credit Party Obligations have been paid in full. Each of the
Guarantors, to the extent permitted by law, waives any defense arising out of
any such election by the Administrative Agent and each of the Lenders, even
though such election operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of the Guarantors against the Borrower
or any other party or any security.



          (b)     Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower's financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.



          (c)     Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy
Code, or otherwise) to the claims of the Lenders or the Bank Product Provider
against the Borrower or any other guarantor of the Credit Party Obligations of
the Borrower owing to the Lenders or such Bank Product Provider (collectively,
the "Other Parties") and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any Other Party which it may at
any time otherwise have as a result of this Guaranty until such time as the
Credit Party Obligations shall have been paid in full, no Credit Document
remains in effect and the Commitments have been terminated (other than
(i) contingent indemnification obligations and (ii) any obligations under Bank
Products). Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent, the Lenders or
any Bank Product Provider now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Credit
Party Obligations of the Borrower and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or the Bank Product Providers to secure payment of the Credit Party
Obligations of the Borrower until such time as the Credit Party Obligations
shall have been paid in full, no Credit Document remains in effect and the
Commitments have been terminated (other than (i) contingent indemnification
obligations and (ii) any obligations under Bank Products).





9.8     Limitation on Enforcement.





     The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders and that no Lender or Bank Product Provider
shall have any right individually to seek to enforce or to enforce this
Guaranty, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent for the benefit of the Lenders under the
terms of this Credit Agreement and for the benefit of any Bank Product Provider
under any Bank Product provided by such Bank Product Provider. The Lenders and
the Bank Product Providers further agree that this Guaranty may not be enforced
against any director, officer, employee or stockholder of the Guarantors.



9.9     Confirmation of Payment.



     The Administrative Agent and the Lenders will, upon request after payment
of the Credit Party Obligations under the Credit Documents which are the subject
of this Guaranty and termination of the Commitments relating thereto (other than
(i) contingent indemnification obligations and (ii) any obligations under Bank
Products), confirm to the Borrower, the Guarantors or any other Person that the
Credit Party Obligations under the Credit Documents have been paid in full and
the Commitments relating thereto terminated (other than (i) contingent
indemnification obligations and (ii) any obligations under Bank Products),
subject to the provisions of Section 9.2.



 

SECTION 10
MISCELLANEOUS



10.1     Amendments and Waivers.





     Neither this Credit Agreement, nor any of the other Credit Documents, nor
any terms hereof or thereof may be amended, supplemented, waived or modified
except in accordance with the provisions of this Section. The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time to time, (a) enter into with the Borrower written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Credit Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Borrower hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of this Credit Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, waiver, supplement, modification or release
shall:



     (i)     reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender's Commitment, in each case without the written consent of each Lender
directly affected thereby; provided that, it is understood and agreed that no
waiver, reduction or deferral of a mandatory prepayment required pursuant to
Section 2.8(b), nor any amendment of Section 2.8(b) or the definitions of Asset
Disposition, Debt Issuance or Recovery Event, shall constitute a reduction of
the amount of, or an extension of the scheduled date of, the scheduled date of
maturity of, or any installment of, any Loan or Note; or



     (ii)     amend, modify or waive any provision of this Section 10.1 or
reduce the percentage specified in the definition of Required Lenders, without
the written consent of all the Lenders; or



     (iii)     amend, modify or waive any provision of Section 8 without the
written consent of the then Administrative Agent; or



     (iv)     release all or substantially all of the Guarantors from their
obligations under the Guaranty or release all or substantially all of the value
of the Collateral, except as otherwise provided for herein, without the written
consent of all the Lenders; or



     (v)     amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders,
without the written consent of the Required Lenders or of all Lenders as
appropriate; or



     (vi)     amend or modify the definition of Credit Party Obligations to
delete or exclude any obligation or liability described therein without the
written consent of each Lender and each Bank Product Provider directly affected
thereby;



     (vii)      without the consent of Revolving Lenders holding in the
aggregate more than 50% of the outstanding Revolving Commitments (or if the
Revolving Commitments have been terminated, the aggregate principal amount of
outstanding Revolving Loans), amend, modify or waive any provision in
Section 4.2 or waive any Default or Event of Default (or amend any Credit
Document to effectively waive any Default or Event of Default) if the effect of
such amendment, modification or waiver is that the Revolving Lenders shall be
required to fund Revolving Loans when such Lenders would otherwise not be
required to do so;



     (viii)     amend, modify or waive the order in which Credit Party
Obligations are paid in Section 2.12(b) without the written consent of each
Lender and each Bank Product Provider directly affected thereby; or



     (ix)      amend the definitions of "Hedging Agreement," "Bank Product," or
"Bank Product Provider" without the consent of any Bank Product Provider that
would be adversely affected thereby;



provided

, further, that no amendment, waiver or consent affecting the rights or duties
of the Administrative Agent under any Credit Document shall in any event be
effective, unless in writing and signed by the Administrative Agent in addition
to the Lenders required hereinabove to take such action.





     Any such waiver, any such amendment, supplement or modification and any
such release shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the other Credit Parties, the Administrative
Agent and all future holders of the Notes. In the case of any waiver, the
Borrower, the other Credit Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
outstanding Loans and Notes and other Credit Documents, and any Default or Event
of Default permanently waived shall be deemed to be cured and not continuing;
but no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.



     Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Section 8 (other than the provisions of Sections 8.9 and 8.10);
provided, however, that the Administrative Agent will provide written notice to
the Borrower of any such amendment, modification or waiver. In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 2.1(a)
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for hereunder; provided further, however, that the
Administrative Agent shall promptly deliver a copy of any such modification to
the Borrower and each Lender.



     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (B) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.



     The Borrower shall be permitted to replace with a replacement financial
institution acceptable to the Administrative Agent any Lender (other than Wells
Fargo Bank, National Association) that fails to consent to any proposed
amendment, modification, termination, waiver or consent with respect to any
provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of this Section 10.1, so long as the consent of the Required Lenders
shall have been obtained with respect to such amendment, modification,
termination, waiver or consent; provided that (1) such replacement does not
conflict with any Requirement of Law, (2) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (3) the replacement financial
institution shall approve the proposed amendment, modification, termination,
waiver or consent, (4) the Borrower shall be liable to such replaced Lender
under Section 2.17 if any LIBOR Rate Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(5) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(6) until such time as such replacement shall be consummated, the Borrower shall
pay to the replaced Lender all additional amounts (if any) required pursuant to
Section 2.15, 2.16 or 2.18(a), as the case may be, (7) the Borrower provides at
least three (3) Business Days' prior notice to such replaced Lender, and (8) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender. In the event any replaced Lender fails to execute the
agreements required under Section 10.6 in connection with an assignment pursuant
to this Section 10.1, the Borrower may, upon two (2) Business Days' prior notice
to such replaced Lender, execute such agreements on behalf of such replaced
Lender. A Lender shall not be required to be replaced if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such replacement cease to apply.





10.2     Notices.





     (a)     All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy or other
electronic communications as provided below), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made (a) when
delivered by hand, (b) when transmitted via telecopy (or other facsimile device)
to the number set out herein, (c) the day following the day on which the same
has been delivered prepaid (or pursuant to an invoice arrangement) to a
reputable national overnight air courier service, or (d) the third Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case addressed as follows in the case of the Borrower,
the other Credit Parties and the Administrative Agent, and in the case of the
Lenders to the addresses (or telecopier numbers) set forth in the Administrative
Questionnaires, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Notes:



               if to the Borrower:

Jack Henry & Associates, Inc.
663 Highway 60
Monett, Missouri 65708

Attn:      Jack Prim, CEO
Kevin Williams, CFO
Telephone:      (417) 235-6652
Telecopy:      (417) 235-4281

with a copy to:

Jack Henry & Associates, Inc.
10910 W. 87th St.
Lenexa, Kansas 66214

Attn: Robert Schendel, General Counsel
Telephone: (913) 341-3434
Telecopy: (913) 495-1111

if to the Administrative Agent:

Wells Fargo Bank, National Association
One South Broad Street
MAC Y1375-080
Philadelphia, Pennsylvania 19107-3426
Attention: Casey Connelly
Telephone: (267) 321-7028

with a copy to:

Wells Fargo Bank, National Association
90 S. 7th Street, 7th Floor
MAC N9305-075
Minneapolis, Minnesota 55402-3903
Attention: Jeremy Schultz
Telecopier: (612) 667-7251
Telephone: (612) 667-9301

     (b)     Notices and other communications to the Lenders or the
Administrative Agent hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Section 2 if such Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.



     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.





10.3     No Waiver; Cumulative Remedies.





     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.





10.4     Survival of Representations and Warranties.





     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all Credit Party Obligations have been paid in full (other than
contingent indemnity obligations and continuing obligations under Bank
Products).





10.5     Payment of Expenses and Taxes.





     The Credit Parties jointly and severally agree (a) to pay or reimburse the
Administrative Agent and the Lead Arrangers for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, printing and execution of, and any amendment,
supplement or modification to, this Credit Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, together with the reasonable fees and disbursements of counsel to
the Administrative Agent and the Lead Arrangers (subject to any limits agreed to
by the Borrower and the Administrative Agent), (b) subject to the last sentence
of Section 5.6, to pay or reimburse each Lender and the Administrative Agent for
all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Credit Agreement and the other Credit
Documents (provided, that the Borrower shall not be responsible for the
reasonable fees and disbursements of more than one counsel to the Lenders and
any necessary local counsel (limited to one local counsel in each relevant
jurisdiction)) to the Administrative Agent and to the Lenders, (c) on demand, to
pay, indemnify, and hold each Lender and the Administrative Agent harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp, excise and other similar
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, the Credit Documents and
any such other documents, (d) to pay or reimburse each Lender and the
Administrative Agent for any costs, fees or expenses incurred in connection with
any investigation (including, without limitation, background checks) performed
to determine whether the Borrower or any of its Subsidiaries or any officer,
director, shareholder or affiliate of the Borrower or any of its Subsidiaries
has violated any Anti-Terrorism Laws or other similar law and (e) to pay,
indemnify, and hold each Lender and the Administrative Agent and their
Affiliates harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs
(including, without limitation, settlement costs), expenses or disbursements of
any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of the Credit Documents and any such
other documents and the use, or proposed use, of proceeds of the Loans (all of
the foregoing, collectively, the "Indemnified Liabilities"); provided, however,
that the Borrower shall not have any obligation hereunder to the Administrative
Agent or any Lender with respect to Indemnified Liabilities arising from the
negligence or willful misconduct of the Administrative Agent or any such Lender,
as determined by a court of competent jurisdiction pursuant to a final
non-appealable judgment. The agreements in this Section 10.5 shall survive
repayment of the Loans, Notes and all other Credit Party Obligations.





10.6     Successors and Assigns; Participations; Purchasing Lenders.





(a)     Successors and Assigns Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder (other then in a transaction
permitted under Section 6.4) without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement.

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)      Minimum Amounts.



(A)     in the case of an assignment of the entire remaining amount (it being
understood and agreed that Commitments shall be aggregated with respect of a
Lender and its Approved Funds for purposes of this calculation) of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)     in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of any portion of the Revolving Facility, or $1,000,000, in the case of
any assignment in respect of any portion of the Term Loan A Facility or Bullet
Term Loan Facility (provided, however, that simultaneous assignments shall be
aggregated in respect of a Lender and its Approved Funds), unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)      Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
tranches on a non-pro rata basis.

(iii)      Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (y) a Term Loan
Commitment to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

(C)     the consent of the Issuing Lender and Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for assignments in
respect of a Revolving Commitment.

(iv)      Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)      No Assignment to a Credit Party. No such assignment shall be made to
any Credit Party or any Credit Party's Affiliates or Subsidiaries.

(vi)      No Assignment to Natural Persons. No such assignment shall be made to
a natural person.

     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender's rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 2.14 and
9.5 with respect to facts and circumstances occurring prior to the effective
date of such assignment. Any assignment or transfer by a Lender of rights or
obligations under this Credit Agreement that does not comply with this paragraph
shall be treated for purposes of this Credit Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice; provided that a Lender shall
only be entitled to inspect its own entry in the Register and not that of any
other Lender.

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell Participation
Interests to any Person (other than a natural person or any Credit Party or any
Credit Party's Affiliates or Subsidiaries) (each, a "Participant") in all or a
portion of such Lender's rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders, Issuing Lender and Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Credit Agreement.

     Any agreement or instrument pursuant to which a Lender sells such a
Participation Interest shall provide that such Lender shall retain the sole
right to enforce this Credit Agreement and to approve any amendment,
modification or waiver of any provision of this Credit Agreement; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
affects such Participant. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.16
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.7
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.

(e)     Limitations Upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.16 and 2.18 than the applicable
Lender would have been entitled to receive with respect to the Participation
Interest sold to such Participant, unless the sale of the Participation Interest
to such Participant is made with the Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.18 unless the Borrower is notified of the
Participation Interest sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.18 as though it were a
Lender.

(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement to
secure obligations of such Lender to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.





10.7     Adjustments; Set-off.



     (a)     Each Lender agrees that if any Lender (a "Benefited Lender") shall
at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7.1(e), or otherwise) in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender's Loans, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender's Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Borrower agrees that each Lender so
purchasing a portion of another Lender's Loans may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion.



     (b)     In addition to any rights and remedies of the Lenders provided by
law (including, without limitation, other rights of set-off), each Lender shall
have the right, without prior notice to any Credit Party, any such notice being
expressly waived by the Credit Parties to the extent permitted by applicable
law, upon the occurrence and during the continuance of any Event of Default, to
setoff and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of any Credit Party, or any part thereof in such amounts as such Lender
may elect, against and on account of the obligations and liabilities of the
Borrower and the other Credit Parties to such Lender hereunder and claims of
every nature and description of such Lender against the Borrower, in any
currency, whether arising hereunder, under any other Credit Document or any Bank
Product with a Bank Product Provider provided by such Lender pursuant to the
terms of this Credit Agreement, as such Lender may elect, whether or not such
Lender has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The aforesaid right of
set-off may be exercised by such Lender against the Credit Party or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of any such
Credit Party, or against anyone else claiming through or against any such Credit
Party or any such trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default. Each
Lender agrees promptly to notify the applicable Credit Party and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.





10.8     Table of Contents and Section Headings.



     The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.





10.9     Counterparts.



     This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement.





10.10     Effectiveness.



     This Credit Agreement shall become effective on the date on which all of
the parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent (or counsel to the
Administrative Agent) or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.





10.11     Severability.





     Any provision of this Credit Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.





10.12     Integration.





     This Credit Agreement and the other Credit Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Borrower or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents.





10.13     GOVERNING LAW.





     This Credit Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.





10.14     Arbitration.



          (a)     The parties hereto hereby agree to be bound by the provisions
of this Section 10.14. Notwithstanding the provisions of Section 10.15 to the
contrary, upon demand of any party hereto, whether made before or after
institution of any Dispute between or among parties to this Credit Agreement
shall be resolved by binding arbitration as provided herein. Institution of a
judicial proceeding by a party does not waive the right of that party to demand
arbitration hereunder. Disputes may include, without limitation, tort claims,
counterclaims, disputes as to whether a matter is subject to arbitration, claims
brought as class actions, claims arising from Credit Documents executed in the
future, or claims arising out of or connected with the transaction reflected by
this Credit Agreement.

          Arbitration shall be conducted under and governed by Arbitration Rules
of the AAA and Title 9 of the U.S. Code. All arbitration hearings shall be
conducted in Charlotte, North Carolina. A hearing shall begin within ninety (90)
days of demand for arbitration and all hearings shall be concluded within one
hundred twenty (120) days of demand for arbitration. These time limitations may
not be extended unless a party shows cause for extension and then no more than a
total extension of sixty (60) days. The expedited procedures set forth in Rule
51 et seq. of the Arbitration Rules shall be applicable to claims of less than
$1,000,000. All applicable statutes of limitation shall apply to any Dispute.
The panel from which all arbitrators are selected shall be comprised of licensed
attorneys selected from the Commercial Financial Dispute Arbitration Panel of
the AAA. The single arbitrator selected for expedited procedure shall be a
retired judge from the highest court of general jurisdiction, state or federal,
of the state where the hearing will be conducted or if such person is not
available to serve, the single arbitrator may be a licensed attorney. The
parties hereto do not waive applicable Federal or state substantive law except
as provided herein. A judgment upon the award may be entered in any court having
jurisdiction. Notwithstanding the foregoing, this arbitration provision does not
apply to Disputes under or related to Bank Products.

          

(b)     Notwithstanding the preceding binding arbitration provisions, the
Administrative Agent, the Lenders and the Credit Parties agree to preserve,
without diminution, certain remedies that the Administrative Agent on behalf of
the Lenders may employ or exercise freely, independently or in connection with
an arbitration proceeding or after an arbitration action is brought. The
Administrative Agent on behalf of the Lenders shall have the right to proceed in
any court of proper jurisdiction or by self-help to exercise or prosecute the
following remedies, as applicable (i) all rights to foreclose against any real
or personal property or other security by exercising a power of sale granted
under Credit Documents or under applicable law or by judicial foreclosure and
sale, including a proceeding to confirm the sale; (ii) all rights of self-help
including peaceful occupation of real property and collection of rents, setoff,
and peaceful possession of personal property; (iii) obtaining provisional or
ancillary remedies including injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and filing an involuntary bankruptcy case;
and (iv) when applicable, a judgment by confession of judgment. Any claim or
controversy with regard to the Administrative Agent's entitlement on behalf of
the Lenders to exercise such remedies is a Dispute. Preservation of these
remedies does not limit the power of an arbitrator to grant similar remedies
that may be requested by a party in a Dispute.



          (c)     The parties hereto agree that they shall not have a remedy of
punitive or exemplary damages against the other in any Dispute and hereby waive
any right or claim to punitive or exemplary damages they have now or which may
arise in the future in connection with any Dispute whether the Dispute is
resolved by arbitration or judicially.

          (d)     Each of the parties hereto accepts, for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction relating to any arbitration proceedings conducted under the
Arbitration Rules in North Carolina and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Credit Agreement from
which no appeal has been taken or is available.





10.15     Consent to Jurisdiction and Service of Process.





(a)     Consent to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Credit Agreement or any other Credit Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York sitting State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Credit Agreement or in any other Credit Document shall affect
any right that the Administrative Agent, any Lender, the Swingline Lender or the
Issuing Lender may otherwise have to bring any action or proceeding relating to
this Credit Agreement or any other Credit Document against the Borrower or any
other Credit Party or its properties in the courts of any jurisdiction.

(b)     Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.2. Nothing in this
Credit Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.

(c)     Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Credit Agreement or any other
Credit Document in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.





10.16     Confidentiality.





     Each of the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates' respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and shall agree to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided, that, to the extent permitted by law, the
Administrative Agent shall provide written notice thereof to the Borrower prior
to such disclosure, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder, under any other Credit Document or Bank
Product or any action or proceeding relating to this Credit Agreement, any other
Credit Document or Bank Product or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Credit Agreement, (g) (i) any actual or prospective counterparty (or
its advisors) to any Hedging Agreement relating to the Borrower and its
obligations, (ii) an investor or prospective investor in securities issued by an
Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such securities issued by the Approved
Fund, (iii) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in connection with the administration, servicing and reporting
on the assets serving as collateral for securities issued by an Approved Fund,
or (iv) a nationally recognized rating agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued in respect of securities issued by an Approved
Fund (in each case under this clause (g), it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and shall agree to keep such information confidential),
(h) with the consent of the Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Swingline Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

     For purposes of this Section, "Information" means all information received
from any Credit Party or any of its Subsidiaries relating to any Credit Party or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender, the
Swingline Lender or the Issuing Lender on a nonconfidential basis prior to
disclosure by any Credit Party or any of its Subsidiaries. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.





10.17     Acknowledgments.





     The Borrower and the other Credit Parties each hereby acknowledges that:



     (a)     it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;



     (b)     neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and



     (c)     no joint venture exists among the Lenders or among the Borrower and
the Lenders.





10.18     Waivers of Jury Trial.





     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.





10.19     Patriot Act Notice.



     Each Lender and the Administrative Agent (for itself and not on behalf of
any other party) hereby notifies the Borrower that, pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.



10.20     Resolution of Drafting Ambiguities.



     Each Credit Party acknowledges and agrees that it was represented by
counsel in connection with the execution and delivery of this Credit Agreement
and the other Credit Documents to which it is a party, that it and its counsel
reviewed and participated in the preparation and negotiation hereof and thereof
and that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
hereof or thereof.



10.21     Continuing Agreement.



     This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement and
obligations under Bank Products) have been paid in full and all Commitments and
Letters of Credit have been terminated (or cash collateralized). Upon
termination, the Credit Parties shall have no further obligations (other than
those obligations that expressly survive the termination of this Credit
Agreement) under the Credit Documents and the Administrative Agent shall, at the
request and expense of the Borrower, deliver all the Collateral in its
possession to the Borrower and release all Liens on the Collateral; provided
that should any payment, in whole or in part, of the Credit Party Obligations be
rescinded or otherwise required to be restored or returned by the Administrative
Agent or any Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, then the Credit Documents shall automatically be
reinstated and all Liens of the Administrative Agent shall reattach to the
Collateral and all amounts required to be restored or returned and all costs and
expenses incurred by the Administrative Agent or any Lender in connection
therewith shall be deemed included as part of the Credit Party Obligations. Upon
this Credit Agreement becoming effective, the Existing Credit Agreement shall be
deemed amended and restated by this Credit Agreement and all obligations of the
lenders under the Existing Credit Agreement to make extensions of credit
thereunder shall terminate.



10.22     Press Releases and Related Matters.



     Other than with respect to regulatory disclosures required by law,
Governmental Authorities or regulatory authorities, the Credit Parties and their
Affiliates agree that they will not in the future issue any press releases or
other public disclosure using the name of Administrative Agent or any Lender or
their respective Affiliates or referring to this Credit Agreement or any of the
Credit Documents without the prior written consent of such Person, unless (and
only to the extent that) the Credit Parties or such Affiliate is required to do
so under law and then, in any event, the Credit Parties or such Affiliate will
consult with such Person before issuing such press release or other public
disclosure. The Credit Parties consent to the publication by Administrative
Agent or any Lender of customary advertising material relating to the
Transactions using the name, product photographs, logo or trademark of the
Credit Parties.



10.23     Appointment of Borrower.



     Each of the Guarantors hereby appoints the Borrower to act as its agent for
all purposes under this Credit Agreement and agrees that (a) the Borrower may
execute such documents on behalf of such Guarantor as the Borrower deems
appropriate in its sole discretion and each Guarantor shall be obligated by all
of the terms of any such document executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent or the Lender to the
Borrower shall be deemed delivered to each Guarantor and (c) the Administrative
Agent or the Lenders may accept, and be permitted to rely on, any document,
instrument or agreement executed by the Borrower on behalf of each Guarantor.



10.24     No Advisory or Fiduciary Responsibility.



     In connection with all aspects of each Transaction, each of the Credit
Parties acknowledges and agrees, and acknowledges its Affiliates' understanding,
that: (a) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm's-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent and WFS, on the other
hand, and the Credit Parties are capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the Transactions and
of the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, the Administrative Agent and WFS each is and has been acting
solely as a principal and is not the financial advisor (other than in connection
with the Acquisition), agent or fiduciary, for any Credit Party or any of their
Affiliates, stockholders, creditors or employees or any other Person; (c)
neither the Administrative Agent nor WFS has assumed or will assume an advisory
(other than in connection with the Acquisition), agency or fiduciary
responsibility in favor of any Credit Party with respect to any of the
Transactions or the process leading thereto, including with respect to any
amendment, waiver or other modification hereof or of any other Credit Document
(irrespective of whether the Administrative Agent or WFS has advised or is
currently advising any Credit Party or any of its Affiliates on other matters)
and neither the Administrative Agent nor WFS has any obligation to any Credit
Party or any of their Affiliates with respect to the Transactions except those
obligations expressly set forth herein and in the other Credit Documents or in
the engagement letter for the Acquisition; (d) the Administrative Agent and WFS
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Credit Parties and their
Affiliates, and neither the Administrative Agent nor WFS has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent and WFS have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the Transactions (including any amendment, waiver or other modification
hereof or of any other Credit Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Credit Parties hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent or WFS with respect to any breach or alleged breach of
agency or fiduciary duty.



[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Credit Agreement to be duly executed and delivered as of the date first
above written.

 

BORROWER

:

JACK HENRY & ASSOCIATES, INC.,

 

a Delaware corporation

       

By:

                                           

 

Name:

                                           

 

Title:

                                           

           

GUARANTORS

:

JACK HENRY SOFTWARE/COMMLINK, INC.,

 

a Texas corporation

       

By:

                                           

 

Name:

                                           

 

Title:

                                           

             

JACK HENRY SYSTEMS, INC.,

 

a Texas corporation

       

By:

                                           

 

Name:

                                           

 

Title:

                                           

             

JACK HENRY SERVICES, INC.,

 

a Texas corporation

       

By:

                                           

 

Name:

                                           

 

Title:

                                           

             

SYMITAR SYSTEMS, INC.,

 

a California corporation

       

By:

                                           

 

Name:

                                           

 

Title:

                                           

             

PEMCO TECHNOLOGY SERVICES, INC.,

 

a Washington corporation

       

By:

                                           

 

Name:

                                           

 

Title:

                                           

             

GOLDLEAF FINANCIAL SOLUTIONS, INC.,

 

a Tennessee corporation

       

By:

                                           

 

Name:

                                           

 

Title:

                                           

             

IPAY TECHNOLOGIES HOLDING COMPANY, LLC,

 

a Delaware limited liability company

       

By:

                                           

 

Name:

                                           

 

Title:

                                           

           

ADMINISTRATIVE AGENT

:

WELLS FARGO BANK, NATIONAL ASSOCIATION

, as Administrative Agent and a Lender        

By:

                                           

 

Name:

                                           

 

Title:

                                           

             

[LENDER]

,  

as a Lender

       

By:

                                           

 

Name:

                                           

 

Title:

                                           

 